Exhibit 10.1

Master Services Agreement

between

Triad Corporate Services, Limited Partnership

and

Perot Systems Corporation

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    BACKGROUND AND OBJECTIVES    1    1.1    Performance
and Management by Supplier.    1    1.2    Goals and Objectives.    2    1.3   
Interpretation.    4 2.    DEFINITIONS AND DOCUMENTS    4    2.1    Definitions.
   4    2.2    Other Terms.    4    2.3    Associated Contract Documents.    4
3.    TERM    6    3.1    Initial Term.    6    3.2    Extension.    6 4.   
SERVICES    6    4.1    Overview.    6    4.2    Transition Services.    8   
4.3    Enterprise Resource Planning and Clinical and Revenue Cycle
Implementation Services.    10    4.4    Termination Assistance Services.    12
   4.5    Use of Third Parties.    19    4.6    Acceptance    21    4.7   
Projects.    23    4.8    Additional Work or Reprioritization.    25 5.   
REQUIRED CONSENTS    25    5.1    Supplier Responsibility.    25    5.2   
Financial Responsibility.    25    5.3    Contingent Arrangements.    26 6.   
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES    26    6.1    Service Facilities.    26    6.2    Use of
Supplier Facilities.    29    6.3    Triad Rules/Employee Safety.    30    6.4
   Software, Equipment and Third Party Contracts.    30    6.5    Reserved.   
33    6.6    License to Triad Licensed Third Party Materials.    33    6.7   
License to Supplier Licensed Third Party Materials.    34    6.8    Reserved.   
35    6.9    Managed Third Parties.    35    6.10    McKesson    36    6.11   
Notice of Defaults.    36 7.    SERVICE LEVELS    36    7.1    General.    36

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page i of v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      7.2    Service Level Credits; Deliverable credits.   
37      7.3    Problem Analysis.    37      7.4    Continuous Improvement
Reviews.    38      7.5    Measurement and Monitoring.    38      7.6   
Satisfaction Surveys.    39      7.7    Notice of Adverse Impact.    39 8.   
PROJECT PERSONNEL    40    8.1    Key Supplier Personnel and Critical Support
Personnel.    40    8.2    Supplier Account Executive.    41    8.3   
Compensation of Supplier Account Executive and Key Supplier Personnel.    41   
8.4    Supplier Personnel are not Triad Employees.    42    8.5    Replacement,
Qualifications, and Retention of Supplier Personnel.    42    8.6   
Transitioned Personnel.    44    8.7    Conduct of Supplier Personnel.    47   
8.8    Substance Abuse.    47    8.9    Union Agreements and Warn act.    48   
8.10    [**].    48    8.11    Supplier Responsibilities:    49    8.12   
Performance.    49    8.13    Triad Responsibilities.    50 9.    SUPPLIER
RESPONSIBILITIES    50    9.1    Policy and Procedures Manual.    50    9.2   
Reports.    52    9.3    Governance.    52    9.4    Quality Assurance and
Internal Controls.    53    9.5    Processes, Procedures, Architecture,
Standards and Planning.    54    9.6    Change Control.    56    9.7    Software
Currency.    59    9.8    Date Compliance.    60    9.9    Access to Specialized
Supplier Skills and Resources.    61    9.10    Audit rights.    61    9.11   
Reimbursements / Decommissioning.    65    9.12    Subcontractors.    65    9.13
   Technology Evolution.    67    9.14    Retained Systems and Processes.    69
   9.15    Network Configuration Data.    69    9.16    Government Contract
Flow-Down Clauses.    69 10.    TRIAD RESPONSIBILITIES    70    10.1   
Responsibilities.    70    10.2    Savings Clause.    71

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page ii of v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page 11.    CHARGES    72    11.1    General.    72    11.2   
Pass-Through Expenses; Invoice Review.    74    11.3    Procurement.    75   
11.4    Taxes.    76    11.5    New Services.    78    11.6    Reserved.    80
   11.7    Unanticipated Change.    80    11.8    Proration.    80    11.9   
Refundable Items.    80    11.10    Triad Benchmarking Reviews.    81 12.   
INVOICING AND PAYMENT    82    12.1    Invoicing.    82    12.2    Payment Due.
   83    12.3    Set Off.    83    12.4    Disputed Charges.    83 13.    TRIAD
DATA AND OTHER PROPRIETARY INFORMATION    84    13.1    Triad Ownership of Triad
Data.    84    13.2    Safeguarding Triad Data.    85    13.3    Triad Personal
Data.    87    13.4    Confidentiality.    89    13.5    File Access.    92 14.
   OWNERSHIP OF MATERIALS    92 15.    REPRESENTATIONS, WARRANTIES AND Covenants
   92    15.1    Work Standards.    92    15.2    Maintenance.    93    15.3   
Efficiency and Cost Effectiveness.    93    15.4    Software.    94    15.5   
Non-infringement.    95    15.6    Authorization.    96    15.7    Inducements;
Triad Code of Conduct.    97    15.8    Malicious Code.    97    15.9   
Disabling Code.    97    15.10    Compliance with Laws.    97    15.11   
Reserved.    98    15.12    Government Programs.    98    15.13   
Telecommunications Disclaimer.    99    15.14    Disclaimer.    100 16.   
INSURANCE AND RISK OF LOSS    100    16.1    Insurance.    100

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page iii of v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      16.2    Risk of Loss.    103 17.    INDEMNITIES    103
   17.1    Indemnity by Supplier.    103    17.2    Indemnity by Triad.    105
   17.3    Additional Indemnities.    107    17.4    Infringement.    107   
17.5    Indemnification Procedures.    108    17.6    Indemnification Procedures
– Governmental Claims.    109    17.7    Subrogation.    110 18.    LIABILITY   
110    18.1    General Intent.    110    18.2    Force Majeure.    110    18.3
   Limitation of Liability.    111 19.    DISPUTE RESOLUTION    113    19.1   
Informal Dispute Resolution.    113    19.2    Jurisdiction.    115    19.3   
Continued Performance.    115    19.4    Governing Law.    115    19.5   
Mediation for [**].    115    19.6    [**]    115 20.    TERMINATION    116   
20.1    Termination for Cause.    116    20.2    Termination for Convenience.   
116    20.3    Termination upon Supplier Change of Control.    117    20.4   
Termination upon Triad Change of Control.    118    20.5    Termination for
Insolvency.    118    20.6    Triad Rights Upon Supplier’s Bankruptcy.    118
21.    GENERAL    119    21.1    Binding Nature and Assignment.    119    21.2
   Entire Agreement; Amendment.    120    21.3    Notices.    120    21.4   
Counterparts.    122    21.5    Headings.    122    21.6    Relationship of
Parties.    123    21.7    Severability.    123    21.8    Consents and
Approval.    123    21.9    Waiver of Default; Cumulative Remedies.    123   
21.10    Survival.    124    21.11    Publicity.    124    21.12    Service
Marks.    124

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page iv of v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    21.13    Export.    124    21.14    Third Party
Beneficiaries.    125    21.15    Covenant Against Pledging.    125    21.16   
Order of Precedence.    125    21.17    Hiring of Employees.    125    21.18   
Further Assurances.    126    21.19    Liens.    126    21.20    Covenant of
Good Faith.    126    21.21    Acknowledgment.    126 .    21.22    United
States Service Delivery.    126    21.23    Triad Hospitals, Inc. Covenant.   
127

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page v of v



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

This Master Services Agreement (this “Agreement”) is entered into effective
January 31, 2006 (the “Effective Date”) by and between Triad Corporate Services,
Limited Partnership, a Delaware limited partnership (“Triad”), having a
principal place of business at 5800 Tennyson Parkway, Plano, Texas 75024, and
Perot Systems Corporation, a Delaware corporation (“Supplier”), having a
principal place of business at 2300 West Plano Parkway, Plano, Texas 75075.

WHEREAS, Triad and Supplier have engaged in extensive negotiations, discussions
and due diligence that have culminated in the formation of the contractual
relationship described in this Agreement;

WHEREAS, Triad desires to procure from Supplier, and Supplier desires to provide
to Triad and the Eligible Recipients on the terms and conditions specified in
this Agreement, certain information technology products and services, including
the following:

 

  (i) information technology infrastructure (“IT Infrastructure”) products and
services, including desktop, help desk, network, data center, and security
products and services;

 

  (ii) enterprise resource planning (“ERP”) products and implementation and
ongoing support services;

 

  (iii) clinical and revenue cycle (“C&RC”) products and implementation and
ongoing support services;

 

  (iv) application management, selection, design, development, implementation,
and maintenance (“ADM”) products and services; and

 

  (v) other information technology products and services;

as each of the foregoing is more thoroughly described and provided for in this
Agreement;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Triad and Supplier (collectively, the “Parties”
and each, a “Party”) hereby agree as follows:

 

1. BACKGROUND AND OBJECTIVES

 

1.1 Performance and Management by Supplier.

Triad desires that certain IT Infrastructure, ERP, C&RC, ADM and other
information technology products, processes and services presently provided,
performed and managed by or for Triad and the Eligible Recipients be provided,
performed and managed by Supplier as described in this Agreement. Supplier has
carefully reviewed Triad’s requirements and desires to perform and manage such
products, processes and services for Triad and the Eligible Recipients, as such
products, processes and services evolve and are transformed through the
provision and support of the ERP Solution and the C&RC Solution.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 1 of 127



--------------------------------------------------------------------------------

1.2 Goals and Objectives.

The Parties acknowledge and agree that the specific goals and objectives of the
Parties in entering into this Agreement are to:

 

  (1) Support Triad’s attainment of the following business goals:

 

  (a) Improved business performance, external growth and positioning for
superior long-term returns for Triad and the Eligible Recipients;

 

  (b) Increased cash flow, generating earnings growth, freeing cash flow and
enhancing returns on capital;

 

  (c) Reduced risk by optimizing its capital structure; and

 

  (d) Avoid negative impact on Triad’s earnings as a result of this Agreement.

 

  (2) Support Triad’s attainment of the following information technology
strategic initiatives:

 

  (a) Provide for a sourcing strategy that:

 

  (1) Supports Triad’s continued and rapid growth; and

 

  (2) Provides a standardized technology platform with predictable costs that
will allow rapid, cost effective deployment throughout the designated portions
of the Triad hospital system;

 

  (b) Provide for the selection, implementation and maintenance of a
standardized clinical information system for designated existing and future
Triad facilities;

 

  (c) Provide for the selection, implementation and maintenance of a
standardized revenue cycle (patient accounting) system for designated existing
and future Triad facilities; and

 

  (d) Provide for the selection, implementation and maintenance of a
standardized Enterprise Resource Planning system for designated existing and
future Triad facilities;

 

  (3) Optimize Triad’s capital and operating expenses in the aggregate for
information technology products and services;

 

  (4) Allow Triad to more accurately forecast its information technology
operating expenses as a result of contractually committed fees and service
levels;

 

  (5) Implement and perform ongoing maintenance and support of the ERP Solution
and C&RC Solution on schedule and on budget;

 

  (6) Improve the efficiency and quality of all in scope Triad information
technology;

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 2 of 127



--------------------------------------------------------------------------------

  (7) Enhance the efficiency and quality of Triad’s processes and operations
through implementation and operation of the ERP Solution and the C&RC Solution;

 

  (8) Provide committed levels of service and performance quality;

 

  (9) Gain access to high quality capabilities by contracting with a first tier
service provider that can attract highly qualified individuals to provide the
Services to Triad and the Eligible Recipients;

 

  (10) Enhance the ability of Triad and its Affiliated companies to focus on
their core businesses and patient care;

 

  (11) Provide Triad and the Eligible Recipients with the flexibility to adapt
rapidly to their changing requirements and changes in the their business
environment;

 

  (12) Provide sustainable long-term cost savings including due to common
business practices across Triad and the Eligible Recipients, and spreading of
fixed costs;

 

  (13) Provide Triad and Eligible Recipients with economies of scope and scale
and the flexibility to reorganize their businesses without retaining certain
fixed costs; and

 

  (14) Obtain access to best practices in IT Infrastructure, ERP solutions, C&RC
solutions, ADM and other products and services related thereto.

 

  (15) The Parties further acknowledge that many of the foregoing goals and
objectives, benefits of the Services, and success of the C&RC Solution and ERP
Solution shall be accomplished by:

 

  (a) The provision of the C&RC and ERP Implementation Services pursuant to a
documented fixed scope and schedule;

 

  (b) The implementation of a standardized solution at the Triad and Eligible
Recipient sites with limited local variation;

 

  (c) The adoption by Triad and the Eligible Recipients of the internal business
process changes necessary to migrate to a standardized solution;

 

  (d) The Parties performing their obligations under this Agreement and
cooperating in good faith with each other to avoid any “scope creep” related to
the implementation;

 

  (e) Triad managing, with the support of Supplier through its project
management responsibility, Triad’s internal staff and Eligible Recipients to
facilitate Supplier’s completion of the implementation of the ERP Solution and
the C&RC Solution, as contemplated in the ERP Implementation Plan and the C&RC
Implementation Plan, respectively ; and

 

  (f) The timely retirement and decommissioning of appropriate legacy systems in
connection with the implementation of the ERP Solution and the C&RC Solution.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 3 of 127



--------------------------------------------------------------------------------

1.3 Interpretation.

The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations under this Agreement or alter the plain meaning of this Agreement’s
terms and conditions, as set forth hereinafter. However, to the extent the terms
and conditions of this Agreement are unclear or ambiguous, such terms and
conditions are to be interpreted and construed so as to be consistent with the
background and objectives set forth in this Article 1; provided however, that
the provisions of Article 1 shall not be interpreted or construed (a) to imply
any representation not expressly set forth in this Agreement, (b) to circumvent
the provisions of Section 21.2, or (c) to be the sole basis to establish a
claim, loss, cause of action, or any damages for breach of trust, negligence, or
any other tort claim.

 

2. DEFINITIONS AND DOCUMENTS

 

2.1 Definitions.

Capitalized terms used but not defined within the sections of this Agreement
have the meanings given in the Definitions Matrix incorporated immediately
following the signature page in this Agreement below (the “Definitions Matrix”).
Additional terms used in this Agreement are provided in Schedule A.

 

2.2 Other Terms.

The terms defined in this Article include the plural as well as the singular and
the derivatives of such terms. Unless otherwise expressly stated, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Article, Section, Subsection
or other subdivision. Article, Section, Subsection and Attachment references
refer to articles, sections and subsections of, and attachments to, this
Agreement. The words “include” and “including” shall not be construed as terms
of limitation. Unless otherwise modified, the words “day,” “month,” and “year”
mean, respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3, the word “notice” and “notification” and their derivatives means
notice or notification in writing. Other terms used in this Agreement are
defined in the context in which they are used and have the meanings there
indicated.

 

2.3 Associated Contract Documents.

This Agreement includes each of the following schedules and their attached
exhibits, all of which are attached to this Agreement and incorporated into this
Agreement by this reference. Unless otherwise expressly stated, references to
specific Schedules include all numbered subsidiary Schedules and attachments
(e.g., references to Schedule E include not only Schedule E, but also Schedules
E.1 and E.2, and Attachment E.2.1).

 

A    Glossary of Additional Terms B    Software C    Transition Plan D   
Implementation Services - ERP Solution and C&RC Solution   D.1    ERP Solution
Implementation Services and Implementation Plan (including Deliverables)   D.2
   Clinical Solution Implementation Services and Implementation Plan (including
Deliverables)

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 4 of 127



--------------------------------------------------------------------------------

E    Description of Services   E.1    Application Services (including legacy
Application and ERP Solution Support and C&RC Solution Support)   E.2    Desktop
Services Service Agreement   E.3    Help Desk Services Service Agreement   E.4
   Network Services Service Agreement   E.5    Data Center Services Service
Agreement   E.6    Security Services Service Agreement   E.7    Governance
Services Service Agreement F    Transferred or Provided Items   F.1    Reserved
  F.2    Equipment Leases   F.3    Reserved   F.4    Reserved   F.5    Reserved
  F.6    Triad-Provided Equipment G    Service Levels H    Subcontractors and
Managed Third Parties H.1    Subcontractors   H.2    Managed Third Parties I   
Termination Assistance Services I.1    Exceptions to License and Use Rights J   
Supplier Charges K    McKesson Provisions L    Projects M    Employees   M.1   
Affected Employees   M.2    Employee Benefit   M.3    Staffing Plan   M.4    Key
Supplier Personnel and Critical Support Personnel N    Termination Charges O   
Facilities   O.1    Triad Facilities   O.2    Supplier Facilities P    Reserved
Q    Reserved R    Reports S    Disaster Recovery Plan T    Compliance with Laws
U    Ownership of Materials V    Triad Rules, Triad Standards and Code of
Conduct

 

Exhibit 1:   Form of Non-Disclosure Agreement Exhibit 2:   Form of Invoice
Exhibit 3:   [**] Exhibit 4:   Reserved Exhibit 5:   Form of Project Work Order
Exhibit 6:   Business Associate Agreement

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 5 of 127



--------------------------------------------------------------------------------

3. TERM

 

3.1 Initial Term.

The initial Term of this Agreement shall commence as of 12:00:01 a.m., Central
Time on the Effective Date and continue until 11:59:59 p.m., Central Time, on
January 31, 2016, unless this Agreement is terminated as provided herein or
extended as provided in Section 3.2 or 4.4(a)(2), in which case the Term shall
end at 11:59:59 p.m., Central Time, on the effective date of such termination or
the date to which this Agreement is extended.

 

3.2 Extension.

If Triad desires to renew this Agreement after the initial Term or any renewal
Term, Triad shall provide written notice to Supplier of its desire to do so at
least six (6) months prior to the expiration of the Term. The Parties shall
thereafter negotiate in good faith with respect to the terms and conditions upon
which the Parties will renew this Agreement and thereafter execute such renewal.
In the event the Parties are unable to reach agreement and execute such renewal
at least two (2) months prior to the expiration of the Term, Triad may, at its
sole option, extend the Term one time for up to twelve (12) months on the terms
and conditions then set forth in this Agreement, including applicable pricing
and adjustments to pricing as specified in Schedule J. No Termination Charges
shall be applicable to any termination on or after the expiration of the initial
Term specified in Section 3.1.

 

4. SERVICES

 

4.1 Overview.

 

  (a) Services. Commencing on the Effective Date (or, if later, the date on
which Supplier assumes responsibility for the Services in question in accordance
with the Transition Plan or other applicable agreement of the Parties), Supplier
shall provide the Services to Triad, and, upon Triad’s request, to Eligible
Recipients and Authorized Users. The Services shall consist of the following, as
they may evolve during the Term of this Agreement or be supplemented, enhanced,
modified or replaced:

 

  (i) The services, functions and responsibilities of Supplier described in this
Agreement and its Schedules and attachments, which include the following:

 

  (1) the Transition Services, as further described in Section 4.2 and Schedule
C;

 

  (2) the ERP and C&RC Implementation Services, as further described in
Section 4.3 and Schedule D;

 

  (3) the Application Services, Desktop, Help Desk, Network, Data Center, and
Security services, as further described in Schedule E; and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 6 of 127



--------------------------------------------------------------------------------

  (4) the Termination Assistance Services, as further described in Section 4.4
and Schedule I.

 

  (ii) Other than the Excluded Functions (hereinafter defined), the services,
functions and responsibilities reasonably related to the services described in
subparagraph (i) above performed during the twelve (12) months preceding the
Effective Date (and not permanently discontinued by Triad prior to the Effective
Date) by Triad Personnel who were displaced or whose functions were displaced as
a result of this Agreement, even if the service, function, or responsibility is
not specifically described in this Agreement (provided that, in the event of a
direct conflict between Schedule E and the scope of services as described in
this Section 4.1(a)(ii), this Section 4.1(a)(ii) shall not be construed as
altering and/or superseding Schedule E and Schedule E shall control). The term
“Excluded Functions” means voice telecommunications functions other than as
expressly set forth in Schedule E.

 

  (b) Included Services. If any services, functions or responsibilities not
specifically described in this Agreement are an inherent, necessary or customary
part of the Services or are required for proper performance or provision of the
Services in accordance with this Agreement, they shall be deemed to be included
within the scope of the Services to be delivered for the Charges, as if such
services, functions or responsibilities were specifically described in this
Agreement; provided, however, that this paragraph (b) shall not include the
Excluded Functions or [**].

 

  (c) Required Resources. Except as otherwise expressly provided in this
Agreement, Supplier shall be responsible for providing the facilities,
personnel, Equipment, Software, technical knowledge, expertise and other
resources necessary to provide the Services and deliverables required to be
provided by Supplier under this Agreement.

 

  (d) Reserved.

 

  (e) Electronic Delivery. To the maximum extent possible, and except as
otherwise directed by Triad or expressly provided in this Agreement, Supplier
shall deliver all Software, documentation, reports and other contract
deliverables to Triad and the Eligible Recipients at the designated Triad Site
by electronic transmission or by load and leave (where no tangible storage media
is physically transferred to Triad or the Eligible Recipients).

 

  (f) Performance by Supplier Affiliates. Notwithstanding the provisions of
Section 9.12, certain Supplier obligations under this Agreement may be performed
by or through one or more Supplier Affiliates and without limiting the
provisions of Sections 20.3 and 21.2, Triad consents to such performance,
provided that (i) Supplier shall provide Triad with prior notice of any such
performance of material activities, (ii) the obligations of Supplier hereunder
related to such performance shall be deemed applicable to such Affiliate(s) as
if expressly so provided herein, and (iii) Supplier shall be fully responsible
for any and all such performance or failure thereof by such Affiliate(s).
Without limiting the foregoing, in no event shall any provision of this
Agreement, or any right or benefit of Triad or the Eligible Recipients provided
for under this Agreement be reduced, limited or otherwise adversely impacted
(including through any increase in cost, Charge or expense, including taxes) as
a consequence of any such performance by or through a Supplier Affiliate.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 7 of 127



--------------------------------------------------------------------------------

4.2 Transition Services.

 

  (a) Transition. During the Transition Period, Supplier shall perform the
Transition Services and provide the deliverables described in the Transition
Plan, which is attached to this Agreement as Schedule C. During the Transition
Period, Triad will perform or cause to be performed those tasks which are
designated to be Triad’s responsibility in the Transition Plan, provided that,
Triad shall not be obligated to perform any tasks during the Transition Period
that are not set forth in such Transition Plan or this Agreement. Unless
otherwise agreed, Triad shall not incur any charges, fees or expenses payable to
Supplier or third parties in connection with the Transition Services, other than
those charges, fees and expenses specified in Schedule J and those incurred by
Triad in connection with its performance of tasks designated in the Transition
Plan as Triad’s responsibility.

 

  (b) Transition Plan. The Transition Plan, is attached to this Agreement as
Schedule C and identifies, among other things, (i) the transition activities to
be performed by Supplier and the significant components and subcomponents of
each such activity for each Eligible Recipient, (ii) the deliverables to be
completed by Supplier, (iii) the date(s) by which each such activity or
deliverable is to be completed (the “Transition Milestones”), (iv) Supplier’s
plans for the hiring and retaining Transitioned Employees, (v) a process and set
of standards to which Supplier will adhere in the performance of the Transition
Services and that will enable Triad to determine whether Supplier has
successfully completed the transition and the activities and deliverables
associated with each Transition Milestone, including measurable success criteria
that Supplier must meet before transitioning the work any further, (vi) the
contingency or risk mitigation strategies to be employed by Supplier in the
event of disruption or delay, (vii) any transition responsibilities to be
performed or transition resources to be provided by Triad or the Eligible
Recipients, and (viii) a detailed work plan identifying the specific transition
activities to be performed by individual Supplier Personnel (other than
employees, representatives, contractors, subcontractors or agents of Incidental
Subcontractors) during the Transition Period.

 

  (c) Performance. Supplier shall perform the Transition Services described in
the Transition Plan in accordance with the timetable and the Transition
Milestones set forth in the Transition Plan, subject to the provisions of
Sections 10.2 and 18.2, as applicable. Supplier shall provide all cooperation
and assistance reasonably required or requested by Triad in connection with
Triad’s evaluation or testing of the deliverables set forth in the Transition
Plan. Supplier shall perform the Transition Services in a manner that will not
(i) materially disrupt or have an unnecessary or material adverse impact on the
business or operations of Triad or the Eligible Recipients, (ii) in a non-de
minimis manner degrade the Services then being received by Triad or the Eligible
Recipients, or (iii) disrupt or interfere with the ability of Triad or the
Eligible Recipients to obtain the full benefit of the Services, except as may be
otherwise provided in the Transition Plan. Prior to undertaking any material
transition activity, Supplier shall discuss with Triad all known Triad-specific
material risks that are not identified in the Transition Plan and shall not
proceed with such activity until Triad advises Supplier that it understands such
risks and Triad is reasonably satisfied with the plans with regard to such risks
(provided that, neither Supplier’s disclosure of any such risks to Triad, nor
Triad’s acquiescence in Supplier’s plans, shall operate or be construed as
limiting Supplier’s responsibilities under this Agreement, unless expressly so
agreed by Triad). Supplier shall identify and resolve, with Triad’s reasonable
assistance, any problems that may impede or delay the timely completion of each
task in the Transition Plan that is Supplier’s

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 8 of 127



--------------------------------------------------------------------------------

 

responsibility and shall use commercially reasonable efforts to assist Triad
with the resolution of any problems that reasonably may impede or delay the
timely completion of each task in the Transition Plan that is Triad’s
responsibility.

 

  (d) Reports. Supplier shall meet at least weekly with Triad to report on its
progress in performing its responsibilities and meeting the timetable and
Transition Milestones set forth in the Transition Plan. Supplier also shall
provide written reports to Triad at least weekly regarding such matters, and
shall provide oral reports more frequently if reasonably requested by Triad.
Promptly upon receiving any information indicating that Supplier may not perform
its responsibilities or meet the timetable or Transition Milestones set forth in
the Transition Plan, Supplier shall notify Triad of material or significant
delays and shall identify for Triad’s consideration and approval specific
measures to address such delay and mitigate the risks associated therewith.

 

  (e) Suspension or Delay of Transition Activities.

 

  (i) Right to Suspend or Delay. Triad reserves the right, in its discretion and
subject to Section 9.6, to suspend or delay the performance of the Transition
Services and/or the transition of all or any part of the Services. Upon any
exercise of such right, Triad shall give Supplier prompt written notice thereof.

 

  (ii) Suspension or Delay without Charge. If Triad elects to exercise this
right and Triad’s decision is based on Supplier’s material failure to perform
its obligations under this Agreement (including a failure to timely meet one or
more Transition Milestones), Triad shall not incur any additional Charges or
reimbursable expenses in connection with such decision.

 

  (iii) Suspension or Delay for Triad’s Convenience. If Triad’s decision to
suspend or delay is not based on Supplier’s material failure to perform its
obligations under this Agreement (including a failure to timely meet one or more
Transition Milestones), then Triad shall compensate Supplier in accordance with
Section 6 of Schedule J.

 

  (f) Failure to Meet Transition Milestones.

 

  (i) Neither the Transition Services nor the activities and deliverables
associated with individual Transition Milestones shall be deemed complete until
Triad’s Acceptance of such activities and deliverables in accordance with
Section 4.6.

 

  (ii) Subject to Sections 10.2 and 18.2, if Supplier fails to meet a Transition
Milestone that is a Critical Deliverable, Supplier shall pay Triad the
Deliverable Credits specified in Schedule C for such Transition Milestone.

 

  (g) [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 9 of 127



--------------------------------------------------------------------------------

4.3 Enterprise Resource Planning and Clinical and Revenue Cycle Implementation
Services.

 

  (a) ERP and C&RC Implementation Services. Supplier shall perform and provide
the products and services described and provided for in Schedule D relating to
and including the development, configuration, integration, and implementation of
the ERP Solution and the C&RC Solution (respectively, the “ERP Implementation
Services” and the “C&RC Implementation Services” and collectively, the “ERP and
C&RC Implementation Services”). Triad will perform or cause to be performed
those tasks which are designated to be Triad’s responsibility in the ERP
Implementation Plan and C&RC Implementation Plan, provided that, Triad shall not
be obligated to perform any tasks that are not set forth in such plans or in
this Agreement. Unless otherwise agreed in writing, Triad shall not incur any
charges, fees or expenses payable to Supplier in connection with the ERP
Solution or the C&RC Solution, other than those charges, fees and expenses
specified in Schedule J.

 

  (b) Implementation Plans. The initial plans for the ERP and C&RC
Implementation Services include the building and deployment of the ERP Solution
and the C&RC Solution across Triad’s and the Eligible Recipient’s facilities
specified in Schedule D. Such initial plans are attached to this Agreement as
Schedules D.1 and D.2, respectively (the “ERP Implementation Plan” and the “C&RC
Implementation Plan,” respectively). By the dates designated in such respective
plans, Supplier shall prepare and deliver to Triad detailed implementation plans
for Triad’s review, comment and approval. The detailed implementation plans
shall describe the specific activities to be performed by each Party (and
McKesson under the Joint Contract Supplement) in connection with the ERP
Implementation Services and the C&RC Implementation Services, but, unless
otherwise agreed by Triad, shall be consistent in all respects with Schedules
D.1 and D.2, as applicable, including the activities, deliverables, ERP and C&RC
Implementation Milestones, and Deliverable Credits described therein. Supplier
shall address and propose the resolution to any questions or concerns Triad may
have as to any aspect of the proposed detailed implementation plans by
incorporating modifications, additions or deletions to such plans that resolve
such questions or concerns to the satisfaction of both Parties. After such
detailed plan is approved by Triad, in its discretion, such detailed plans shall
be appended to and incorporated in this Agreement as Schedules D.1 and D.2, as
applicable, and shall supersede and replace the respective initial plans.
Schedules D.1 and D.2 may thereafter be amended as mutually agreed by the
Parties.

 

  (c) Contents of Implementation Plans. The detailed ERP Implementation Plan and
C&RC Implementation Plan shall each identify, as applicable, among other things,
(i) the ERP and C&RC Implementation Services and deliverables, as set forth on
Schedule D.1 and D.2, respectively, and other activities to be performed by the
Supplier and the changes in technology and processes to be implemented and
supported by Supplier through the ERP and C&RC Implementation Services and the
ERP Solution and the C&RC Solution, (ii) the date(s) by which each such
activity, deliverable, milestone, implementation, or other event is to be
completed and the milestones set forth in Schedule D.1, (the “ERP Implementation
Milestones”), and Schedule D.2 (the “C&RC Implementation Milestones” and
together with the ERP Implementation Milestones, the “ERP and C&RC
Implementation Milestones”), (iii) a process and set of standards acceptable to
Triad and agreed by the Parties to which Supplier shall adhere in the
performance of the ERP and C&RC Implementation Services and that will enable
Triad to determine whether Supplier has successfully completed the activities
and deliverables associated

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 10 of 127



--------------------------------------------------------------------------------

 

with each ERP and C&RC Implementation Milestone, including the acceptance
criteria set forth in Schedule D, respectively, for the ERP Solution and the
C&RC Solution (and the phases and components thereof), (iv) any other applicable
measurable performance or success criteria that Supplier must meet, (v) the
contingency or risk mitigation strategies to be employed by Supplier in the
event of disruption or delay and (vi) any activities to be performed by (or
caused to be performed by) Triad or the Eligible Recipients (provided that,
Triad and the Eligible Recipients shall not be obligated to perform activities
that are not specifically contemplated by this Agreement and expressly set forth
in Schedule D).

 

  (d) Performance and Implementation. Supplier shall perform and provide the ERP
and C&RC Implementation Services and deliverables set forth in Schedule D and
thereby implement the ERP Solution and the C&RC Solution in accordance Schedules
D.1, D.2 and D.3, respectively, subject to the provisions of Schedule K and
Sections 10.2 and 18.2, as applicable. Supplier shall provide all cooperation
and assistance reasonably required or requested by Triad in connection with
Triad’s and Eligible Recipients obligations under Section 4.3(c)(vii). Subject
to Sections 10.2 and 18.2, Supplier shall (i) design the ERP Solution and C&RC
Solution to avoid any Adverse Impacts, (ii) develop the ERP Implementation Plan
and C&RC Implementation Plan to avoid any Adverse Impacts, and (iii) perform
Supplier’s obligations regarding the ERP Solution and C&RC Solution such that
there will be no Adverse Impact. For the purpose of this Section, an “Adverse
Impact” shall consist of: (i) a disruption or an adverse impact on the business
or operations of Triad or the Eligible Recipients, (ii) degradation of the
Services then being or to be received by Triad or the Eligible Recipients, and
(iii) interference with Triad’s or the Eligible Recipients’ ability to obtain
the full benefit of the Services, the ERP Solution, and the C&RC Solution,
except in each case as may be otherwise expressly identified and provided in
Schedule D. Prior to implementing any key component of the ERP Solution and the
C&RC Solution, Supplier shall discuss with Triad all known Triad-specific
material risks that are not otherwise identified and addressed in Schedule D.
Supplier shall not proceed with such activity until Triad advises Supplier that
Triad understands such risks and is reasonably satisfied with Supplier’s plans
with regard to such risks. For the avoidance of doubt, Supplier acknowledges
that, neither Supplier’s disclosure of any such risks to Triad nor Triad’s
acquiescence in Supplier’s plans shall operate or be construed as limiting
Supplier’s responsibilities under this Agreement. Supplier shall identify and
resolve, with Triad’s reasonable assistance, any problems that reasonably may
impede or delay the timely completion of any phase of the implementation of the
ERP Solution and the C&RC Solution.

 

  (e) Suspension or Delay of Implementation Activities.

 

  (i) Right to Suspend or Delay. Triad reserves the right, in its discretion and
subject to Section 9.6, to suspend or delay the performance of the ERP and C&RC
Implementation Services and the implementation of the ERP Solution and the C&RC
Solution in whole or in part. Upon any exercise of such right, Triad shall give
Supplier prompt written notice thereof.

 

  (ii) Suspension or Delay Without Charge. If Triad elects to exercise this
right and Triad’s decision is based on Supplier’s material failure to perform
its obligations under this Agreement (including a failure (A) to timely complete
an ERP Implementation Milestone or a C&RC Implementation Milestone, or (B) of
the ERP Solution or the C&RC Solution

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 11 of 127



--------------------------------------------------------------------------------

 

to comply with their specifications for a particular facility, all in accordance
with Schedule D), Triad shall not incur any additional Charges or reimbursable
expenses in connection with such decision.

 

  (iii) Suspension or Delay for Convenience. If Triad’s decision to suspend or
delay is not based on Supplier’s material failure to perform its obligations
under this Agreement (including a failure (A) to timely complete an ERP
Implementation Milestone or a C&RC Implementation Milestone, or (B) of the ERP
Solution or the C&RC Solution to comply with their specifications for a
particular facility, all in accordance with Schedule D), then Triad shall
compensate Supplier in accordance with Section 6 of Schedule J.

 

  (f) Reports. Supplier shall meet at least weekly with Triad to report on its
progress in performing its responsibilities and meeting the timetable and the
ERP and C&RC Implementation Milestones. Supplier also shall provide written
reports to Triad at least weekly regarding such matters, and shall provide oral
reports more frequently if reasonably requested by Triad. Promptly upon
receiving any information indicating that Supplier may not perform its
responsibilities or meet the timetable, any ERP Implementation Milestones or any
C&RC Implementation Milestones, Supplier shall notify Triad of material or
significant delays and shall identify for Triad’s consideration and approval
specific measures to address such delay and mitigate the risks associated
therewith.

 

  (g) Failure to Meet Implementation Milestones.

 

  (i) Subject to Schedule K and Sections 10.2 and 18.2, if Supplier fails to
meet an ERP Implementation Milestone or C&RC Implementation Milestone that is a
Critical Deliverable, Supplier shall pay Triad the applicable Deliverable
Credits specified in Schedule D for such ERP Implementation Milestone or C&RC
Implementation Milestone.

 

  (ii) The ERP Solution, C&RC Solution, the ERP and C&RC Implementation
Services, and the activities and deliverables associated with individual ERP and
C&RC Implementation Milestone will not be deemed complete until Triad’s
Acceptance of such activities and deliverables in accordance with Section 4.6
and Schedule D.

 

  (h) [**].

 

4.4 Termination Assistance Services.

 

  (a) Availability. As part of the Services, and for the Charges set forth in
Sections 4.4(b)(8) and 4.4(b)(9) and Schedule J, Supplier shall provide to
Triad, the Eligible Recipients and/or their designee(s) the Termination
Assistance Services to the extent requested by Triad and described in
Section 4.4(b) and Schedule I.

 

  (1) Period of Provision. Supplier shall provide such Termination Assistance
Services to Triad and the Eligible Recipients, or their designee(s) (i) upon
sixty (60) days’ notice from Triad commencing up to six (6) months prior to the
expiration of the Term or on such earlier date as Triad may reasonably request
in such notice and continuing for up to

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 12 of 127



--------------------------------------------------------------------------------

 

[**] months following the effective date of the expiration of the Term (as such
Term may have been extended pursuant to Section 3.2), (ii) commencing upon any
notice of termination (including notice based upon breach or default by Triad
breach or default by Supplier or termination in whole or in part for convenience
by Triad) of the Term with respect to all or any part of the Services, and
continuing for up to [**] months following the effective date of such
termination of all or part of the Services, or (iii) commencing upon notice of
termination of all or part of the Services to an Eligible Recipient and
continuing for up to [**] months following the effective date of such
termination. Notwithstanding and without limiting the foregoing, if such
Termination Assistance Services relates to a disposition of a hospital, the
foregoing period will not be longer than [**] month from the date of such
disposition for such disposition.

 

  (2) Extension of Services. Triad may elect, upon sixty (60) days prior notice,
to extend the effective date of any expiration/termination of all or part of the
Termination Assistance Services, in its sole discretion, provided that the total
of all such extensions will not exceed [**] months following the originally
specified effective date without Supplier’s prior written consent. Triad also
may elect, upon sixty (60) days prior notice, to extend the period following the
effective date of any expiration/termination for the performance of Termination
Assistance Services, provided that the period between the effective date and the
completion of all Termination Assistance Services is not greater than [**]
months. In each case, if Triad provides less than sixty (60) days prior notice
of an extension, Supplier shall nonetheless use commercially reasonable efforts
to comply with Triad’s request and provide the requested Services and/or
Termination Assistance Services.

 

  (3) Firm Commitment. Supplier shall provide Termination Assistance Services to
Triad and the Eligible Recipients, or their designee(s) regardless of the reason
for the expiration or termination of the Term; provided, if this Agreement is
terminated by Supplier under Section 18.3(h), 20.1(b) or 20.5, Supplier may
require payment by Triad in advance of the month in which such Termination
Assistance Services will be provided or performed under this Section 4.4. At
Triad’s request, Supplier shall provide Termination Assistance Services directly
to an Eligible Recipient or an Entity acquiring Control of an Eligible
Recipient; provided that, unless otherwise agreed by the Parties, all such
Termination Assistance Services shall be performed subject to and in accordance
with the terms, conditions, and pricing of this Agreement and Triad shall remain
responsible for any Charges associated with such Termination Assistance
Services.

 

  (4) Performance. In the event Triad requests Termination Assistance Service,
such Termination Assistance Services shall be provided subject to and in
accordance with the terms and conditions of this Agreement. Supplier shall
perform the Termination Assistance Services with at least the same degree of
accuracy, quality, completeness, timeliness, responsiveness and resource
efficiency as Supplier is required to provide the same or similar Services
during the Term. The quality and level of performance of the Termination
Assistance Services provided by Supplier following the expiration or termination
of the Term as to all or part of the Services or Supplier’s receipt of a notice
of termination or non-renewal shall continue to meet or exceed the Service
Levels and shall not be degraded or deficient in any material respect; provided,
that if Triad (x)

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 13 of 127



--------------------------------------------------------------------------------

 

exercises the options set forth in paragraph (b) below for the purchase or
assumption of leases for Equipment, assumption of Software licenses and hiring
of Supplier Personnel (other than employees, representatives, contractors,
subcontractors or agents of Incidental Subcontractors) prior to the expiration
or termination date, or (y) requests less than all of the Services being
performed by Supplier prior to the expiration or termination date and such
exercise or the failure to request any interdependent Service causes Supplier to
be unable to meet the Service Levels or its other obligations under this
Agreement, Supplier shall be relieved of responsibility for any resulting
default, but only if Supplier (i) promptly notifies Triad of its inability to
perform under such circumstances and Triad nonetheless proceeds with such
exercise or request, (ii) cooperates with Triad to address the resulting problem
and thereby avoid any non-performance, (iii) identifies and pursues commercially
reasonable means to avoid or mitigate the impact of Triad’s failure to request
such Service and (iv) uses commercially reasonable efforts to perform
notwithstanding the failure to request such Service. Accordingly, Service Level
Credits may still be earned for failure to meet Service Levels during the period
that Supplier provides Termination Assistance Services. Supplier Personnel
(including all Key Supplier Personnel) (other than employees, representatives,
contractors, subcontractors or agents of Incidental Subcontractors) reasonably
considered by Triad to be critical to the performance of the Services and
Termination Assistance Services shall be retained on the Triad account through
the completion of all relevant Termination Assistance Services.

 

  (b) Scope of Termination Assistance Service. As part of the Termination
Assistance Services, Supplier shall timely transfer the control and
responsibility for all Services previously performed by or for Supplier to
Triad, the Eligible Recipients and/or their designee(s) and shall execute any
documents reasonably necessary to effect such transfers. Additionally, Supplier
shall provide any and all information and assistance reasonably requested by
Triad to allow:

 

  (i) the Systems (including the ERP Solution and the C&RC Solution) and
processes associated with the Services to operate and be maintained and enhanced
efficiently (to the extent such operation, maintenance or enhancement is
possible, based on the state of such solution or System);

 

  (ii) the Services to continue without material interruption or adverse effect;
and

 

  (iii) the orderly transfer of the Services to Triad, the Eligible Recipients
and/or their designee(s).

The Termination Assistance Services shall include, as requested by Triad, the
Services, functions and responsibilities set forth on Schedule I. In addition,
in connection with such termination or expiration, Supplier will provide the
following Termination Assistance Services at Triad’s direction:

 

  (1) General Support. Supplier shall (i) assist Triad, an Eligible Recipient
and/or their designee(s) in developing a written transition plan for the
transition of the Services to Triad, such Eligible Recipient, or their
designee(s), which plan shall include (as requested by Triad) capacity planning,
process planning, facilities planning, human

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 14 of 127



--------------------------------------------------------------------------------

 

resources planning, technology planning, telecommunications planning and other
planning necessary to effect the transition, (ii) perform programming and
consulting services as requested to assist in implementing the transition plan,
(iii) train personnel designated by Triad, an Eligible Recipient and/or their
designee(s) in the use of any processes or associated Equipment, Software,
Systems, Materials or tools used in connection with the provision of the
Services, (iv) catalog all processes, Software, Triad Data, Equipment,
Materials, Third Party Contracts and tools used to provide the Services,
(v) provide machine readable and printed listings and associated documentation
for source code for Software owned by Triad and source code to which Triad is
entitled under this Agreement and assist in its re-configuration, (vi) analyze
and report on the space required for the Triad Data and the Software needed to
provide the Services, (vii) assist in the execution of a parallel operation,
data migration and testing process until the successful completion of the
transition to Triad, an Eligible Recipient and/or their designee(s),
(viii) create and provide copies of the Triad Data in the format and on the
media reasonably requested by Triad, an Eligible Recipient and/or their
designee(s), (ix) provide a complete and up-to-date, electronic copy of the
Policy and Procedures Manual in the format and on the media reasonably requested
by Triad, an Eligible Recipient and/or their designee(s), and (x) provide other
technical and process assistance as requested by Triad, an Eligible Recipient
and/or their designee(s).

 

  (2) Hiring.

 

  (i) Triad, the Eligible Recipients and/or their designee(s) shall be permitted
to undertake, without interference (but excluding interference through
counter-offers) from Supplier, Supplier Subcontractors (other than Incidental
Subcontractors) (subject to Section 4.4(b)(2)(ii) below) or Supplier Affiliates,
to hire, effective after the later of the termination of the Term or completion
of any Termination Assistance Services requested under Section 4.4(b)(8), any
Supplier Personnel (other than employees, representatives, contractors,
subcontractors or agents of Incidental Subcontractors) dedicated (e.g., full or
near-full time employment) to the performance of Services within the [**] month
period prior to the expiration or termination date. Supplier shall waive, and
shall cause its Subcontractors (other than Incidental Subcontractors) (as
contemplated in Section 4.4(b)(2)(ii) below) and Affiliates to waive, their
rights, if any, under contracts with such dedicated Supplier Personnel
restricting the ability of such dedicated Supplier Personnel to be recruited or
hired by Triad, the Eligible Recipients and/or their designee(s). Supplier shall
provide Triad, the Eligible Recipients and/or their designee(s) with reasonable
cooperation in their efforts to hire such dedicated Supplier Personnel, and
shall give Triad, the Eligible Recipients and/or their designee(s) reasonable
access to such dedicated Supplier Personnel for interviews, evaluations and
recruitment. Triad shall endeavor to conduct the above-described hiring activity
in a manner that is not unnecessarily disruptive of the performance by Supplier
of its obligations under this Agreement.

 

  (ii) With respect to Subcontractors (other than Incidental Subcontractors),
Supplier shall use commercially reasonable efforts to (A) obtain for Triad, the
Eligible

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 15 of 127



--------------------------------------------------------------------------------

 

Recipients and their designee(s) the rights specified in Section 4.4(b)(2)(i),
and (B) ensure that the such rights are not subject to subsequent Subcontractor
approval or the payment by Triad, an Eligible Recipient or their designee(s) of
any fees. If Supplier is unable to obtain any such rights with respect to a
Subcontractor that is dedicated to performing Triad or Eligible Recipient facing
Services, Supplier shall notify Triad in advance and shall not use such
Subcontractor if Triad expresses any reasonable concerns about the lack of these
rights.

 

  (iii) Promptly upon Triad providing notice for provision of Termination
Assistance Services pursuant to Section 4.4(a)(1), Supplier shall provide to
Triad a list, organized by geographical location and skill sets, of the
dedicated Supplier Personnel who are eligible for solicitation for employment
pursuant to this Section 4.4(b)(2). Subject to applicable Privacy Laws, such
list shall specify each such Supplier Personnel’s job title and annual rate of
pay.

 

  (3) Software. As provided in Section 6 of Schedule U, and subject to
Section 6.4(c), Supplier shall provide, and hereby grants to Triad (with a right
to sublicense to the Eligible Recipients and/or Triad’s designee), license,
sublicense and/or other rights to certain Software and other Materials used by
Supplier, Supplier Affiliates or Subcontractors in performing the Services,
including, where expressly provided, a copy of all source code, object code and
existing documentation related to such Software or other Materials in Supplier’s
possession or control in a form (i) used by Supplier as of the effective date of
termination or expiration or (ii) to the extent Supplier has the necessary
rights, another form as reasonably requested by Triad, provided that Triad will
reimburse Supplier for Supplier’s reasonable Out-of-Pocket Expenses incurred in
providing the foregoing in such other form, provided that Supplier informs Triad
of such expenses (or an estimate thereof) and Triad nonetheless elects to
require such other form.

 

  (4) Equipment. Subject to Section 6.4(c), Triad, the Eligible Recipients
and/or their designee(s) may, upon reasonable prior written notice, purchase, or
assume the lease for, any Equipment owned or leased by Supplier that is
primarily used by Supplier, Supplier Subcontractors or Supplier Affiliates to
perform the Services at or around the time of the notice of termination,
expiration, or thereafter. Supplier covenants that such Equipment shall be
transferred in good working condition, reasonable wear and tear excepted, as of
the expiration or termination date or the completion of any Services requiring
such Equipment requested by Triad under Section 4.4(b)(8), whichever is later.
Supplier shall maintain such Equipment through the date of transfer so as to be
eligible for the applicable manufacturer’s maintenance program at no additional
charge to Triad. In the case of Supplier-owned Equipment, Supplier shall grant
to Triad, the Eligible Recipients and/or their designee(s) a warranty of title
and a warranty that such Equipment is free and clear of all liens and
encumbrances. Such conveyance by Supplier to Triad, the Eligible Recipients
and/or their designee(s) shall be at [**]. At Triad’s request, the Parties shall
negotiate in good faith and agree upon the form and structure of the purchase.
In the case of leased Equipment, Supplier shall (i) represent and warrant that
Supplier is not in default under the lease, (ii) represent and warrant that all
payments thereunder have been made through the date of transfer, and
(iii) notify Triad of any

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 16 of 127



--------------------------------------------------------------------------------

 

lessor defaults of which it is aware at the time. EXCEPT EXPRESSLY AS PROVIDED
HEREIN, SUPPLIER DISCLAIMS ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE EQUIPMENT PURCHASED FROM SUPPLIER HEREUNDER, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
In addition, Triad shall be responsible for, and shall pay or provide evidence
of exemption from all sales, use, goods and services and other similar taxes
arising out of the conveyance of the Equipment.

 

  (5) Triad Facilities, Equipment and Software. Supplier shall vacate the Triad
Facilities and return to Triad, if not previously returned, any Triad owned or
leased Equipment, Triad Owned Materials and Triad licensed Software, in
condition at least as good as the condition when made available to Supplier,
ordinary wear and tear excepted. Such Triad Facilities, Triad owned or leased
Equipment, Triad licensed Software, and Triad owned Materials shall be vacated
and returned at the expiration or termination date or the completion of any
Services requiring such Triad owned or leased Equipment, Triad licensed
Software, and Triad owned Materials requested by Triad under Section 4.4(b)(8),
whichever is later.

 

  (6) Supplier Subcontracts and Third Party Contracts. Supplier shall inform
Triad of all Subcontracts or Third Party Contracts primarily used by Supplier,
Supplier Subcontractors or Supplier Affiliates to perform the Services. Subject
to Sections 6.4(c), Supplier shall, at Triad’s request, cause any such
Subcontractors, Supplier Affiliates or third party contractors to permit Triad,
the Eligible Recipients and/or their designee(s) to assume prospectively any or
all such contracts or to enter into new contracts with Triad, the Eligible
Recipients and/or their designees on substantially the same terms and
conditions, including price (but considering volumes and other commitments).
Supplier shall so assign the designated Subcontracts and Third Party Contracts
to Triad, the Eligible Recipients and/or their designee(s) as of the expiration
or termination date or the completion of any Termination Assistance Services
requiring such Subcontracts or Third Party Contracts requested by Triad under
Section 4.4(b)(8), whichever is later. There shall be no charge or fee imposed
on Triad, the Eligible Recipients and/or their designee(s) by Supplier or its
Subcontractors, Affiliates or third party contractors for such assignment.
Supplier shall (i) represent and warrant that it is not in default under such
subcontracts and Third Party Contracts, (ii) represent and warrant that all
payments thereunder through the date of assignment are current, and (iii) notify
Triad of any Subcontractor’s or third party contractor’s material existing
uncured default with respect to such subcontracts and Third Party Contracts of
which it is aware at the time. Supplier shall retain the right to utilize any
such Subcontractor or third party services in connection with the performance of
the service for other Supplier customers.

 

  (7) Other Subcontracts and Third Party Contracts. In addition to its
obligations under Section 4.4(b)(6) and subject to Section 6.4(c), Supplier
shall identify and facilitate an introduction to any Subcontractor or third
party services then being utilized by Supplier in the performance of the
Services to allow Triad, the Eligible Recipient and/or their designee(s) to
contract therewith. Supplier shall retain the right to utilize any such
Subcontractor or third party services in connection with the performance of
services for

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 17 of 127



--------------------------------------------------------------------------------

 

any other Supplier customer. Triad and the Eligible Recipients shall retain the
right to contract directly with any Subcontractor or third party previously
utilized by Supplier to perform any Services or to assume Supplier’s contract
with such Subcontractor or third party to the extent provided in
Section 4.4(b)(6) and pursuant to Section 6.4(c).

 

  (8) Extension of Services. As part of the Termination Assistance Services, for
a period of [**] months following the expiration or termination date, Supplier
shall provide to the Eligible Recipient(s), under the terms and conditions of
this Agreement, at Triad’s request, any or all of the Services being performed
by Supplier prior to the expiration or termination date, including those
Services described in Section 4.1 and Schedule E; provided that Triad may extend
the period for the provision of such Services for up to [**] additional months
in accordance with Section 4.4(a)(2). To the extent Triad requests such
Services, Triad will pay Supplier the Charges specified in Schedule J (and as
adjusted therein) that Triad would have been obligated to pay Supplier for such
Services if this Agreement had not yet expired or been terminated. To the extent
Triad requests a portion (but not all) of the Services included in a particular
Charge, the amount to be paid by Triad will be equitably adjusted in accordance
with Schedule J, as applicable.

 

  (9) Rates and Charges. Except as provided below and in Section 4.3(b)(8),
Supplier shall perform or provide the Termination Assistance Services at no
additional charge. The Parties anticipate that, to the extent possible, the
Termination Assistance Services requested by Triad will be provided by Supplier
using Supplier Personnel already assigned to Triad and without adversely
affecting Supplier’s ability to meet the Service Levels and perform the
Services. If material Termination Assistance Services requested by Triad cannot
be provided by Supplier using Supplier Personnel then assigned to Triad without
adversely affecting Supplier’s ability to meet the Service Levels and perform
the Services, Triad, in its sole discretion, may forego or delay any work
activities or temporarily or permanently adjust the work to be performed by
Supplier, the schedules associated therewith or the Service Levels to permit the
performance by Supplier of such Termination Assistance Services using such
personnel. To the extent Triad authorizes Supplier to use additional Supplier
Personnel to perform Termination Assistance Services requested by Triad, Triad
shall pay Supplier therefor in accordance with Schedule J.

 

  (c) Triad Designee and Confidentiality. For purposes of this Section 4.4,
references to Triad’s or an Eligible Recipient’s “designee” shall be deemed a
reference to successor provider(s) of services similar to the Services. Prior to
Supplier providing any Termination Assistance Services to a Triad or Eligible
Recipient designee, Triad shall cause such designee to execute a confidentiality
agreement, substantially in the form of Exhibit 1 hereto, with Supplier,
providing for the designee (i) to maintain the confidentiality of any Supplier
Proprietary Information disclosed or provided to, or learned by, the designee in
connection with such Termination Assistance Services, and (ii) to use such
Proprietary Information solely for purposes for which Triad or such Eligible
Recipient is authorized to use such information pursuant to this Agreement or
other agreement of the Parties.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 18 of 127



--------------------------------------------------------------------------------

  (d) Resources. Supplier shall ensure that, at all times during the Term it is
able to deploy all necessary resources to perform Termination Assistance
Services at the times required and otherwise in accordance with this
Section 4.4.

 

  (e) Survival of Terms. This Section 4.4 shall survive termination/expiration
of the Term.

 

4.5 Use of Third Parties.

 

  (a) Right of Use. Nothing in this Agreement shall be construed as a
requirements contract, and notwithstanding anything to the contrary contained
herein (but subject to this Section 4.5(a)), this Agreement shall not be
interpreted to prevent Triad or any Eligible Recipient from obtaining from third
parties (each, a “Triad Third Party Contractor”), or providing to itself, any or
all of the Services or any other services. Nothing in this Agreement shall be
construed or interpreted as limiting Triad’s right or ability during the Term to
change the requirements of Triad or the Eligible Recipients (subject to
Section 9.6), move parts of Functional Service Areas in and out of scope, add or
delete Eligible Recipients or to increase or decrease its demand for Services.
Notwithstanding the foregoing, (i) this Section 4.5 shall not diminish or limit
Triad’s obligations to comply with Section 4.8 of Schedule J; and (ii) the
Parties acknowledge and agree that the [**] are not (unless otherwise expressly
agreed by the Parties) subject to Triad’s right to provide to itself or obtain
from Triad Third Party Contractors Services as contemplated under this
provision. To the extent Triad or an Eligible Recipient obtains from Triad Third
Party Contractors, or provides to itself, any of the Services, the amount to be
paid to Supplier by Triad will be equitably adjusted in accordance with Schedule
J, to the extent applicable. Similarly, to the extent Triad adds or deletes
Eligible Recipients or increases or decreases its demand for Services, the
amount to be paid to Supplier by Triad will be adjusted in accordance with
Schedule J and the foregoing, as applicable.

 

  (b) Service Discontinuance. In the event of any decision by Triad to remove an
Eligible Recipient, to obtain from Triad Third Party Contractors, or to provide
to itself, any of the Services in accordance with Section 4.5(a) (a “Service
Discontinuance”), Triad will deliver a written request (a “Discontinuance
Notice”) to the Supplier Account Executive, specifying in reasonable detail the
proposed (i) Service Discontinuance, and (ii) the effective date of such
discontinuance. In no event shall the date for reducing the Charges as a result
of such Service Discontinuance be less than [**] months from the date of the
Discontinuance Notice, unless and to the extent (i) Supplier can using
commercially reasonable efforts to reduce its costs in connection with such
Service Discontinuance such that the reduction in the Charges does not adversely
impact Supplier’s margins, (ii) such Discontinuance Notice involves the
disposition of an Eligible Recipient, or (iii) otherwise agreed by the Parties.
The Parties shall cooperate with each other in good faith in discussing the
scope and nature of the Discontinuance Notice, including the time period in
which such Service Discontinuance will be implemented. As soon as practicable
thereafter (but in no event more than thirty (30) days after receipt of the
Discontinuance Notice) and to the extent applicable, Supplier will prepare and
deliver to the Triad Project Executive a written statement (the “Discontinuance
Response”) describing any changes in the Services and the performance of the
Services required to implement the Service Discontinuance. In addition, such
Discontinuance Response shall include, as applicable (i) a detail of the
adjustment (including any equitable adjustment) in the Charges and wind-down
costs applicable pursuant to Schedule J, including appropriate back-up
documentation to support such amounts, (ii) a description of how the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 19 of 127



--------------------------------------------------------------------------------

 

proposed Service Discontinuance would be implemented, (iii) to the extent such
Service Discontinuance would cause Supplier to be unable to perform the
remaining Services in accordance this Agreement, including, the Service Levels,
(iv) a description of any Termination Assistance Services requested by Triad in
respect of such Service Discontinuance, and (v) such other information as may be
relevant to the proposed Service Discontinuance. Each Party shall use
commercially reasonable efforts to mitigate expenses incurred in order to effect
such Service Discontinuance. Each Party shall meet to discuss and finalize the
Discontinuance Response and following Triad’s determination to proceed with such
Service Discontinuance and the appropriate schedule for such Service
Discontinuance, Supplier shall be relieved of responsibility for any resulting
Service Level defaults to the extent provided by the finalized Discontinuance
Response, provided that Supplier (i) nonetheless pursues commercially reasonable
efforts to avoid or mitigate such adverse impact of the Service Discontinuance,
and (ii) uses commercially reasonable efforts to perform notwithstanding the
Service Discontinuance.

 

  (c) Supplier Cooperation. As part of the Services, Supplier shall fully
cooperate with and work in good faith with Triad or Triad Third Party
Contractors as described in Schedule E or reasonably requested by Triad and at
no additional charge to Triad. Such cooperation may include: (A) timely
providing access to any facilities being used to provide the Services, as
necessary for Triad personnel or Triad Third Party Contractors to perform the
work assigned to them; (B) timely providing reasonable electronic and physical
access to the processes and associated Equipment, Software and/or Systems to the
extent necessary and appropriate for Triad personnel or Triad Third Party
Contractors to perform the work assigned to them; (C) timely providing written
requirements, standards, policies or other documentation for the processes and
associated Equipment, Software or Systems procured, operated, supported or used
by Supplier in connection with the Services; (D) undertaking commercially
reasonable efforts to prevent any degradation in the provision of the Services
caused by the adjustments made by Supplier in transferring Services to a third
party, Triad or an Eligible Recipient; or (E) any other cooperation or
assistance reasonably necessary for Triad personnel or Triad Third Party
Contractors to perform the work in question. In connection with any such
cooperation, Triad shall cause Triad personnel, Eligible Recipients and Triad
Third Party Contractors to (i) comply with Supplier’s reasonable security and
confidentiality requirements, (ii) to the extent performing work on Software,
Equipment or Systems for which Supplier has operational responsibility, comply
with Supplier’s reasonable standards, methodologies, and procedures and shall
otherwise cooperate and work in good faith with Supplier, (iii) avoid adversely
affecting Supplier’s ability to Supplier to perform its obligations under this
Agreement, and (iv) cooperate and work in good faith with Supplier.

 

  (d) Notice by Supplier. Supplier shall immediately notify Triad when it
becomes aware that an act or omission of a Triad Third Party Contractor will
cause, or has caused, a problem or delay in providing the Services, and shall
use commercially reasonable efforts to work with Triad, the Eligible Recipients
and the Triad Third Party Contractor to prevent or circumvent such problem or
delay. Supplier shall cooperate with Triad, the Eligible Recipients and Triad
Third Party Contractors to resolve differences and conflicts arising between the
Services and other activities undertaken by Triad, the Eligible Recipients or
Triad Third Party Contractors. Without limiting the application of
Section 10.12, any notification provided by Supplier in accordance with this
Section 4.5(c) shall not, in and of itself, excuse Supplier from the performance
of any of its obligations under this Agreement.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 20 of 127



--------------------------------------------------------------------------------

4.6 Acceptance

 

  (a) Non Critical Testing Deliverables. All Software, Equipment, Systems and/or
other deliverables and milestones that are not Critical Testing Deliverables
shall be “Accepted” upon Triad’s reasonable determination, following the
implementation, installation, testing, and execution in the production
environment for an agreed upon number of business cycles if such Software,
Equipment, Systems, projects and/or other contract deliverables and milestones
are in Compliance.

 

  (b) Critical Testing Deliverables. The following shall be “Critical Testing
Deliverables”: the deliverables from Projects that the Parties specifically
identify and agree shall be Critical Testing Deliverables associated with such
Project. Other Software, Equipment, Systems, Projects, and/or other deliverables
and milestones may also be classified as Critical Testing Deliverables by the
Parties. Each Critical Testing Deliverable shall be subject to “Acceptance” as
described (A) in Section 5.11 of Schedule D, or (B) below in Section 4.6(b)(i)
through (vi), unless expressly agreed otherwise.

 

  (i) Acceptance Documentation. For each Critical Testing Deliverable, the
Parties shall mutually develop (i) the Acceptance Criteria, (ii) the timetable
for accepting such Critical Deliverable and the material components thereof,
(iii) test procedures designed to determine whether such Critical Testing
Deliverable and its material components are in Compliance (collectively, the
“Acceptance Documentation”).

 

  (ii) Acceptance Review Period. For agreed to deliverables and milestones (each
of the foregoing a Critical Testing Deliverable) and any other established
Critical Testing Deliverable, Triad will have either (1) the period of time set
forth in the applicable plan or Acceptance Documentation, if any, or (2) [**] if
no such period is so established, to determine whether the Critical Testing
Deliverable Complies to its Acceptance Criteria (such period of time the
“Acceptance Review Period”). The Acceptance Review Period will begin on the date
that Supplier provides written notification to Triad that the Critical Testing
Deliverable is ready to be reviewed by Triad (a Deliverable clearly marked
“Final—Delivery for Acceptance Pursuant to Section 4.6 of the Agreement” and
delivered in accordance with this Section 4.6 shall constitute such
notification). Unless otherwise agreed, Supplier will perform comprehensive
testing (e.g., unit, string, integration, stress, volume, system testing, as
appropriate) on each such Critical Testing Deliverable prior to submitting such
item to Triad for Acceptance.

 

  (iii) Acceptance Review. During the Acceptance Review Period, Triad and
Eligible Recipients will review and may further test each Critical Testing
Deliverable, individually and collectively, to determine whether such item(s)
contain any type of Noncompliance. Supplier will reasonably cooperate with such
review and testing efforts, provide a technical environment to facilitate such
review, and provide all available documentation that will assist in such review
and testing; provided, however that such documentation shall be reasonably
adequate for such purposes.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 21 of 127



--------------------------------------------------------------------------------

  (iv) Acceptance, Rejection and Deemed Acceptance.

 

  (1) Acceptance. If Triad does not identify any Noncompliance relating to a
Critical Testing Deliverable during its Acceptance Review Period, Triad will
inform Supplier in writing that the Critical Testing Deliverable is Accepted,
subject to the other provisions of this Agreement.

 

  (2) Rejection. If Triad does not Accept a Critical Testing Deliverable, Triad
will provide Supplier a notice of Noncompliance as described below in
Section 4.6(iv).

 

  (3) Deemed Acceptance. If Triad does not Accept or deliver a notice of
Noncompliance to Supplier within [**] business days of the end of the Acceptance
Review Period, Supplier will so notify Triad. Thereafter, if Triad does not
Accept or deliver a notice of Noncompliance to Supplier by the end of the
Acceptance Review Period, Supplier will notify Triad and provide Triad an
additional Acceptance Review Period of at least [**] days (unless otherwise set
forth in appropriate plan) after providing such notice (the “Extension Period”).
During the Extension Period and to the extent expressly described in such
notice, any affected schedules will be adjusted to the extent impacted by such
delay represented by the Extension Period and Triad shall reimburse Supplier for
any additional direct costs reasonably incurred by Supplier as a result of such
delay, but only to the extent Supplier (i) reasonably notifies Triad in advance
of such costs prior to incurring them and providing Triad reasonable opportunity
to avoid such delay and resulting costs, and (ii) uses commercially reasonable
efforts to minimize any such costs or impact. If Triad has not Accepted or
delivered a notice of Noncompliance to Supplier prior to the conclusion of such
Extension Period, such Critical Testing Deliverable shall be deemed to be
Accepted.

 

  (4) All Inclusive. Acceptance shall only occur as described herein. Neither
Triad’s nor any Eligible Recipient’s use in a live production environment shall
constitute Acceptance or affect any rights and remedies that may be available to
Triad or an Eligible Recipient.

 

  (v) Noncompliance. If a Noncompliance is detected, Triad will so notify
Supplier and reasonably specify the nature of the failure or deficiency giving
rise to such Noncompliance. Promptly after receiving such notice from Triad to
Triad, Supplier will correct such Noncompliance, satisfy the Acceptance
Criteria, and integrate the correction (including among other milestones and
deliverables and previously Accepted items). Beginning upon receipt of notice
from Supplier that a Critical Testing Deliverable is again ready to be Accepted,
the applicable Acceptance Review Period will begin again and the Parties will
re-perform their obligations under Sections 4.6(b)(i) through (iii).

 

  (vi) Failure to Cure a Noncompliance. Subject to Section 10.2, if Supplier
(1) requires more than two (2) attempts to cure a particular Noncompliance,
(2) does not correct a Noncompliance in a reasonable period of time (not to
exceed [**] days, unless otherwise

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 22 of 127



--------------------------------------------------------------------------------

 

mutually agreed), or (3) cures a particular Noncompliance and such cure results
in another Noncompliance and Supplier is not able to collectively cure such
Noncompliance(s) within two (2) attempts, then Triad may:

 

  (A) provide Supplier an additional cure period;

 

  (B) conditionally Accept the Critical Testing Deliverable and develop a
remediation plan with Supplier whereby Supplier will fix the Noncompliance under
a mutually agreed plan;

 

  (C) correct the Noncompliance itself or hire a third party to correct the
Noncompliance [**];

 

  (D) if Supplier fails to cure the Noncompliance within the additional cure
period in clause (I) or comply with the remediation plan under clause (II), or
the Parties are unable to develop a mutually agreeable remediation plan,
implement and use the Critical Testing Deliverable despite the Noncompliance
and, [**].

 

  (E) exercise any of its other rights and remedies under the Agreement.

If Triad elects options (A) or (B) above and Supplier fails to cure the
Noncompliance in accordance with the foregoing, Triad may thereafter elect any
of the foregoing options (A) through (E). These remedies above are in addition
to and will not limit Triad’s other remedies, whether at law, in equity, or
under this Agreement.

 

  (c) Previously Accepted Items. The Parties acknowledge that where practical
the material components of a deliverable shall be tested and accepted as such
components are completed, with the objective of identifying and addressing any
Acceptance issues early and assisting in the timely Compliance for all
deliverables; provided, however and notwithstanding the foregoing, in the event
any modification or rework of a previously Accepted Critical Testing Deliverable
or other deliverable is required for the Acceptance of a subsequent deliverable,
then Supplier shall perform such modification or rework and each Party’s
obligations, rights, and remedies described herein shall continue to apply.

 

4.7 Projects.

 

  (a) Procedures and Performance. Beginning on the Commencement Date, Supplier
shall perform Projects requested and approved by Triad as part of the Services.
The Projects underway as of the Effective Date are specified in Schedule L. A
“Project” is (i) a Supplier obligation expressly identified to be performed as a
Project in this Agreement or separately identified by the Parties to be
performed as a Project, or (ii) any other discrete unit of non-recurring work
that is not (A) described or provided for in this Agreement to be performed as
Services described in Section 4.1(a)(i) (unless expressly identified to be
performed as a Project), (B) an inherent, necessary or customary part of the
day–to-day Services described in Section 4.1(a)(i), or (C) required to be
performed by Supplier to meet its obligations under this Agreement, including
the ERP and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 23 of 127



--------------------------------------------------------------------------------

 

C&RC Implementation Services and Service Levels (other than Service Levels
related to Project performance). A Project may consist of or include work that
would otherwise be treated as New Services. The Triad Project Executive or his
or her designee shall request, define and set the priority for Projects. As
requested by Triad, Supplier may charge for Projects as follows:

 

  (i) As part of the Monthly Operations Charges and in all events without
jeopardizing the sufficiency and availability of Supplier Personnel for
performance of non-Project Services consistent with the Staffing Plan and
Service Levels, Supplier shall provide the number of FTE Project Hours specified
in Schedule J (“Baseline Project FTE Hours”). Supplier shall report monthly on
the level of effort expended by Supplier in the performance of such Project work
and shall not exceed the Baseline Project FTE Hours without Triad’s prior
approval. Subject to Section 4.7(a)(ii), (iii), and (iv), if Triad authorizes
Supplier to exceed the Baseline Project FTE Hours, the charges for such
additional FTE hours shall be determined in accordance with Schedule J.

 

  (ii) Notwithstanding Section 4.7(a)(i), to the extent the level of effort
requested by Triad and provided by Supplier Personnel in connection with any
Project is, in the aggregate, [**] FTE hours or less, there shall be no
additional charge to Triad for such efforts and such FTE hours shall not be
counted against the Baseline Project FTE Hour pool described in
Section 4.7(a)(i) above.

 

  (iii) Notwithstanding Section 4.7(a)(i) and as requested by Triad, Supplier
will provide Triad [**] relating to such Project. If Triad elects to have
Supplier perform such Project on [**] will be subtracted from the Baseline
Project FTE Hours (unless Triad elects to have such Project performed outside of
the Baseline Project FTE Hours and separately charged). [**] If Triad elects to
have the Project charged outside of the Baseline Project FTE Hours, [**]
determined in accordance with Section 11.2 of Schedule J.

 

  (b) Project Proposals, Requirements, and Prioritization. Projects shall be
requested, proposed, priced, approved or disapproved, and performed in
accordance with this Agreement and the following.

 

  (i) To the extent required under the Policy and Procedures Manual, Supplier
shall prepare a Project proposal in accordance with Section 11.5(a) prior to
beginning a Project. Such Project proposal shall be set forth in the form of
Exhibit 5 (“Project Work Order”). The efforts expended by Supplier [**], unless
otherwise provided for in the Policies and Procedures Manual.

 

  (ii) Triad may accept or reject such Project proposal in its discretion. Triad
shall prioritize Projects in its discretion. As reasonably requested by Triad,
Supplier shall assist Triad in prioritizing Projects.

 

  (iii) If Triad makes a material change in the scope of requirements of the
Project, the Parties shall confer and agree upon [**], as applicable, in
accordance with the Policy and Procedures Manual.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 24 of 127



--------------------------------------------------------------------------------

  (iv) Supplier shall report on Projects in accordance with Schedule R and as
reasonably requested by Triad.

 

  (c) In-flight Projects. Supplier shall perform the Projects identified in
Schedule L [**], all in accordance with the provisions of this Section 4.7.

 

4.8 Additional Work or Reprioritization.

In a manner consistent with the governance process between the Parties, the
Triad Project Executive or his or her designee may identify new or additional
work activities to be performed by Supplier Personnel (including work activities
that would otherwise be treated as New Services) or reprioritize or reset the
schedule for existing work activities to be performed by such Supplier
Personnel. [**]. Supplier shall use commercially reasonable efforts to perform
such work activities without impacting the established schedule for other tasks
or the performance of the Services in accordance with the Service Levels, and in
the case of [**]. If it is not possible to avoid such an impact, Supplier shall
notify Triad of the anticipated impact and obtain its consent prior to
proceeding with such work activities and in all events will use commercially
reasonable efforts to minimize such impact. Triad, in its sole discretion, may
forego or delay such work activities or temporarily adjust the work to be
performed by Supplier, the schedules associated therewith or the Service Levels
to permit the performance by Supplier of such work activities.

 

5. REQUIRED CONSENTS

 

5.1 Supplier Responsibility.

 

  (a) Triad Responsibility. Subject to Section 5.3, Triad shall obtain the
Required Consents required for Supplier to access and use (in accordance with
the terms thereof) for the performance of the Services at Triad Facilities, the
Software, Equipment and Third Party Contracts for which Triad is financially
responsible under Schedule J.1. At Triad’s request, Supplier will cooperate in
obtaining the Required Consents by preparing and/or executing appropriate
written communications and other documents (subject to Supplier’s reasonable
approval) or by providing other assistance reasonably requested by Triad.

 

  (b) Supplier Responsibility. [**]. At Supplier’s request, Triad and the
Eligible Recipients will cooperate with Supplier in obtaining the Required
Consents by executing appropriate written communications and other documents
prepared or provided by Supplier, subject to Triad’s reasonable approval.

 

5.2 Financial Responsibility.

 

  (a) Triad Responsibility. Subject to Section 5.3, Triad shall pay the third
party fees or expenses associated with obtaining the Required Consents to be
obtained by it pursuant to Section 5.1.

 

  (b) Supplier Responsibility. Supplier shall pay the third party fees or
expenses associated with obtaining any Required Consents for which it is
responsible pursuant to Section 5.1(b) or terminating any such licenses or
agreements as to which Supplier is unable to obtain such Required Consents.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 25 of 127



--------------------------------------------------------------------------------

5.3 Contingent Arrangements.

If, despite using commercially reasonable efforts, Triad is unable to obtain a
Required Consent for which it is responsible pursuant to Section 5.1(a) or [**],
Supplier shall use commercially reasonable efforts to determine and propose, for
Triad’s approval (including any additional costs required to be incurred
therewith), such alternative approaches as may be available and sufficient to
allow for the provision of the Services without such Required Consent, and all
such additional costs (as approved by Triad) incurred therewith shall be borne
by Triad and the Parties will equitably adjust the terms and prices specified in
this Agreement to reflect any Services not being received by Triad and the
Eligible Recipients. [**].

 

6. FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

 

6.1 Service Facilities.

 

  (a) Service Facilities. Supplier and its Affiliates and Subcontractors (other
than Incidental Subcontractors associated with providing disaster recovery
services) shall provide the Services at or from (i) the Triad Facilities
described on Schedule O.1, (ii) the Supplier Facilities described on Schedule
O.2, or (iii) any other service location approved by Supplier and Triad.
Supplier shall obtain Triad’s prior approval for any proposed relocation by
Supplier, its Affiliates or Subcontractors (other than Incidental Subcontractors
providing disaster recovery services) of the provision of a Service to a new or
different Supplier Facility not identified in Schedule O.2. Triad acknowledges
and hereby approves the Supplier Facilities set forth on Schedule O.2 as of the
Effective Date for the provision of the Services and scope thereof described
herein. Without limiting Triad’s rights of approval, Supplier shall be
financially responsible for all additional costs, taxes or expenses related to
or resulting from any Supplier-initiated relocation to a new or different
Supplier Facility, including any costs or expenses incurred or experienced by
Triad or any Eligible Recipient as a result of such relocation.

 

  (b) Triad Facilities. Triad shall provide Supplier with the use of and access
to the Triad Facilities (or equivalent space) described in Schedule O.1 for the
periods specified therein solely as necessary for Supplier to perform its
obligations under this Agreement. All Triad owned or leased assets provided for
the use of Supplier under this Agreement shall remain in Triad Facilities unless
Triad otherwise agrees. In addition, all improvements or modifications to Triad
Facilities requested by Supplier shall be (i) subject to review and approval in
advance by Triad, (ii) in strict compliance with Triad’s then-current policies,
standards, rules and procedures, and (iii) performed by and through Triad at
Supplier’s expense. Supplier acknowledges and agrees that the facilities to be
provided by Triad are sufficient for performing the Services and for satisfying
Supplier’s responsibilities under this Agreement. Triad warrants that, to the
best of its knowledge as of the Effective Date, the use of Triad’s Facilities by
Supplier and its Affiliates and Subcontractors as contemplated by this Agreement
will not be an unlawful purpose or act. In accordance with Schedule T, Triad
shall be responsible for the Triad Facilities provided to Supplier complying
with all applicable Laws, except to the extent that any failure to do so results
from a wrongful act or omission of Supplier. EXCEPT AS PROVIDED HEREIN, THE
TRIAD FACILITIES ARE PROVIDED BY TRIAD TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS
AND TRIAD EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE
TRIAD FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY SUPPLIER.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 26 of 127



--------------------------------------------------------------------------------

  (c) Furniture, Fixtures and Equipment. At the Triad Facilities described in
Schedule O.1, Triad shall provide office space and office furniture for the
number of Supplier Personnel and for such periods specified in Schedule O.1. The
office space and office furniture provided by Triad for the use of Supplier
Personnel will be generally comparable in quality to the office space and office
furniture provided to the Triad Personnel on the Effective Date. Supplier shall
be financially responsible for providing all other office space, office
furniture and fixtures needed by Supplier or Supplier Personnel to provide the
Services, and for all upgrades, replacements and additions to such office
furniture or fixtures; provided that such office furniture and fixtures must be
approved in advance by Triad and meet Triad’s then-current standards; and
provided further that Supplier shall use commercially reasonable efforts to
purchase and use surplus Triad furniture and fixtures to the extent available.
Supplier Personnel using the office facilities provided by Triad will be
accorded reasonable access to the communications wiring in such facilities
(including fiber, copper and wall jacks, subject to Section 6.1(d)) and the use
of certain shared office equipment and services, such as photocopiers, local and
long distance telephone service for Triad-related calls, telephone handsets,
mail service, office support service (e.g., janitorial), heat, light, and air
conditioning; provided that such access and usage shall be solely for and in
connection with the provision of Services by such Supplier Personnel and other
incidental use by Supplier for corporate administrative purposes not involving
any marketing or sales efforts and not for the benefit of other customers of
Supplier; and provided further that Supplier shall reimburse Triad for the
additional incremental costs incurred by Triad or the Eligible Recipients if and
to the extent Supplier’s technology solution, service delivery model and/or
inefficiency cause its usage or consumption of such resources to exceed
historical levels. Supplier shall be responsible for providing all other office
related equipment (including personal and laptop computers) and services needed
by Supplier or Supplier Personnel at such Triad Facilities to provide the
Services, and for upgrades, improvements, replacements and additions to such
equipment or services.

 

  (d) Supplier’s Responsibilities Regarding Triad’s Network. To the extent any
Equipment provided or used by Supplier or Supplier Personnel is connected
directly to the network(s) of Triad or any Eligible Recipient, such Equipment
(and all Software installed thereon) shall be (i) in strict compliance with
Triad’s then-current security policies, architectures, standards, rules and
procedures, and (ii) in strict compliance with Triad’s then-current hardware and
software specifications. The Triad Project Executive and Supplier Account
Executive or their designees will periodically meet to review Triad’s
then-current security policies, architectures, standards, rules and procedures
and then-current hardware and software specifications and will agree upon the
types of such Equipment that may be provided or used in compliance with this
Section 6.1(d). Supplier shall not install or permit the installation of any
other software on such Equipment without Triad’s prior approval. Supplier shall
promptly investigate any security breach of Triad’s networks or Systems
associated with Supplier Personnel or the performance of the Services. Supplier
shall notify Triad and permit Triad to participate in any audit or investigation
of any such security breach. Supplier shall promptly report the findings of any
such audit or investigation to Triad and shall provide Triad with a copy of any
written report prepared in connection therewith.

 

  (e) Supplier’s Responsibilities. Except as provided in Sections 6.1(a),
(b) and (c) and Section 6.4, Supplier shall be responsible for providing all
furniture, fixtures, Equipment, space and other facilities required to perform
the Services and all upgrades, improvements, replacements and additions to such
furniture, fixtures, Equipment, space and facilities. Without limiting the
foregoing, Supplier shall provide (i) all maintenance, site management, site
administration and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 27 of 127



--------------------------------------------------------------------------------

 

similar services for the Supplier Facilities, (ii) uninterrupted power supply
services for the Supplier Facilities and for the Software, Equipment and Systems
in Triad Facilities as designated in Schedule O.1, and (iii) telecommunications
transport (data only) between Supplier Facilities and Triad Sites and Triad
Facilities.

 

  (f) Physical Security. Triad is responsible for the physical security of the
Triad Facilities; provided, that, to the extent each such Triad Facility is
configured in a way that reasonably allows Supplier to do so, Supplier shall be
responsible for the safety and physical access and control of the areas that
Supplier is using in performing the Services and Supplier shall not permit any
person to have access to, or control of, any such area unless such access or
control is permitted in accordance with control procedures approved by Triad or
any higher standard agreed to by Triad and Supplier. Supplier shall be solely
responsible for compliance by Supplier Personnel with such control procedures,
including obtaining advance approval to the extent required.

 

  (g) Standards, Requirements and Procedures at Triad Facilities. Except as
provided in Section 6.1(f), Supplier shall adhere to and enforce, and cause
Supplier Personnel to adhere to and enforce, the operational, safety and
security standards, requirements and procedures described in the applicable
lease and/or then in effect at the Triad Facilities, as such standards,
requirements and procedures may be modified by Triad from time to time and
communicated to Supplier in writing or by any other means generally used by
Triad to disseminate such information to its employees or contractors.

 

  (h) Employee Services. Subject to applicable security requirements, Triad
shall permit Supplier Personnel to use certain employee facilities (e.g.,
designated parking facilities, cafeteria, and common facilities) at the Triad
Facilities that are generally made available to the employees and contractors of
Triad or the Eligible Recipients. The employee facilities in question and the
extent of Supplier Personnel’s permitted use shall be specified in writing by
Triad and shall be subject to modification without advance notice in Triad’s
sole discretion. Supplier Personnel will not be permitted to use employee
facilities designated by Triad for the exclusive use of certain Triad or
Eligible Recipient employees and will not be entitled to the provision or
reimbursement of paid parking.

 

  (i) Use of Triad Facilities.

 

  (i) Unless Supplier obtains Triad’s prior written agreement, which Triad may
withhold in its sole discretion, Supplier shall use the Triad Facilities, and
the Equipment and Software located therein, only to (A) provide the Services to
Triad and the Eligible Recipients and (B) perform reasonable and limited amounts
of back office administrative work directly related to the Services, including
human resources activity and training of on-site Supplier Personnel but
expressly excluding any marketing or sales efforts or use for the benefit of
other customers of Supplier.

 

  (ii) Triad reserves the right to relocate, upon reasonable prior notice, any
Triad Facility from which the Services are then being provided by Supplier to
another geographic location; provided that, in such event, Triad will provide
Supplier with comparable office space in the new geographic location (if any).
In such event, Triad shall pay the applicable labor rate(s) for additional
personnel reasonably required by Supplier and for the incremental

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 28 of 127



--------------------------------------------------------------------------------

 

Out-of-Pocket Expenses reasonably incurred by Supplier in physically relocating
to such new geographic location and any additional reasonable actual and
demonstrable costs, taxes and expenses incurred by Supplier in connection with
providing the Services from a different location net of any savings realized by
Supplier in connection with the provision of Services from such new location;
provided that (A) such relocation is not expressly contemplated in this
Agreement, (B) Supplier notifies Triad of such additional required personnel and
incremental Out-of-Pocket Expenses, costs, taxes and other expenses prior to
using or incurring and Triad nonetheless elects proceed with such relocation,
and (C) Supplier uses commercially reasonable efforts to minimize such personnel
and expenses.

 

  (iii) Triad also reserves the right to direct Supplier to cease using all or
part of the space in any Triad Facility from which the Services are then being
provided. In such event, Triad shall reimburse Supplier for any reasonable
incremental Out-of-Pocket Expenses incurred by Supplier as a result of such
direction and any additional reasonable actual and demonstrable costs, taxes and
expenses incurred by Supplier in connection with providing the Services from a
different location net of any savings realized by Supplier in connection with
the provision of Services from such new location; provided that (A) such
relocation by Supplier at Triad’s direction is not expressly contemplated in
this Agreement, (B) Supplier notifies Triad of such incremental Out-of-Pocket
Expenses, costs, taxes and other expenses prior to incurring and Triad
nonetheless elects to require such relocation, and (C) Supplier uses
commercially reasonable efforts to minimize such expenses.

 

  (j) Conditions for Return. When the Triad Facilities are no longer to be used
by Supplier as contemplated by Section 6.1 or are otherwise no longer required
for performance of the Services, Supplier shall notify Triad as soon as
practicable and shall vacate and return such Triad Facilities (including any
improvements to such facilities made by or at the request of Supplier) to Triad
in substantially the same condition as when such facilities were first provided
to Supplier, subject to reasonable wear and tear.

 

  (k) No Violation of Laws. Supplier shall (i) treat, use and maintain the Triad
Facilities in a reasonable manner, and (ii) ensure that neither Supplier nor any
of its Subcontractors commits, and use all reasonable efforts to ensure that no
business visitor or invitee commits, any act in violation of any applicable Laws
in such Supplier occupied Triad Facility or any act in violation of Triad’s
insurance policies or in breach of Triad’s obligations under the applicable real
estate leases in such Supplier occupied Triad Facilities (in each case, to the
extent Supplier has received notice of such insurance policies or real estate
leases or should reasonably be expected to know of such obligations or
limitations).

 

6.2 Use of Supplier Facilities.

During the Term, subject to Triad’s compliance with Supplier’s reasonable and
generally applicable security guidelines and processes, Supplier shall provide
to Triad at no charge, (i) reasonable access to and use of Supplier Facilities
from which the Services are being performed, and (ii) access to reasonable
work/conference space at such Supplier Facilities from which the Services are
being performed for the conduct of Triad’s business. At Triad’s request, subject
to Triad’s compliance with Supplier’s reasonable

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 29 of 127



--------------------------------------------------------------------------------

and generally applicable security guidelines and processes, Supplier shall
provide reasonable access to and use of such Supplier Facilities by Triad or
Triad Third Party Contractors to install and manage third party software and
equipment to provide services to Triad or Eligible Recipients.

 

6.3 Triad Rules/Employee Safety.

 

  (a) Triad Rules and Compliance. In performing the Services and using the Triad
Facilities, Supplier shall observe and comply with all Triad policies, rules,
and regulations applicable to Triad Facilities or the provision of the Services
which have been communicated to Supplier or Supplier Personnel in advance by
such means as are generally used by Triad to disseminate such information to its
employees or contractors, including those set forth on Schedule V and those
applicable to specific Triad Sites (collectively, “Triad Rules”). Supplier shall
be responsible for the promulgation and distribution of Triad Rules to Supplier
Personnel as and to the extent necessary and appropriate. Additions or
modifications to the Triad Rules may be (i) communicated orally by Triad or an
Eligible Recipient directly to Supplier or Supplier Personnel, (ii) disclosed to
Supplier and Supplier Personnel in writing, (iii) conspicuously posted at a
Triad Facility, (iv) electronically posted, or (v) communicated to Supplier or
Supplier Personnel by means generally used by Triad to disseminate such
information to its employees or contractors. Supplier and Supplier Personnel
shall observe and comply with such additional or modified Triad Rules; provided
that any material addition or modification to the Triad Rules will be subject to
Section 9.6.

 

  (b) Safety and Health Compliance. Supplier and Supplier Personnel shall
familiarize themselves with the premises and operations at each Triad Site or
Triad Facility at, to or from which Services are rendered and the Triad Rules
applicable to each such Triad Site or Triad Facility. Supplier and Supplier
Personnel shall observe and comply with all Laws applicable to the use of each
Triad Facility or Triad Site or the provision of the Services, including
environmental Laws and Laws regarding occupational health and safety. Supplier
and Supplier Personnel also shall observe and comply with all Triad Rules with
respect to safety, health, security and the environment and shall take
commercially reasonable precautions to avoid injury, property damage, spills or
emissions of hazardous substances, materials or waste, and other dangers to
persons, property or the environment. To the extent required by Triad, Supplier
Personnel shall receive prescribed training prior to entering certain Triad
Sites or Triad Facilities.

 

6.4 Software, Equipment and Third Party Contracts.

 

  (a) Financial Responsibility. Supplier shall be responsible for any third
party fees or expenses attributable to any period on and after the Commencement
Date (or, if later, the date on which Supplier assumes responsibility for the
Services in question in accordance with the Transition Plan or other applicable
agreement of the Parties) associated with Software, Equipment, Equipment leases
and Third Party Contracts for which Supplier is financially responsible under
Schedule J.1 (excluding Third Party Contracts administered by Supplier on a
pass-through basis, which are addressed in Section 11.2) for each Functional
Service Area. Triad shall be responsible for third party fees or expenses
incurred on and after the Commencement Date (or, if later, the date on which
Supplier assumes responsibility for the Services in question in accordance with
the Transition Plan or other applicable agreement of the Parties) associated
with Software, Equipment, Equipment leases and Third Party Contracts for which
Triad is financially responsible

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 30 of 127



--------------------------------------------------------------------------------

 

under Schedule J.1 for each Functional Service Area. Unless otherwise expressly
provided, each Party also shall be responsible for any third party fees or
expenses attributable to any period on or after the Commencement Date (or, if
later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan or other applicable agreement of
the Parties) associated with new, substitute or replacement Software, Equipment,
Equipment leases or Third Party Contracts (including Upgrades, enhancements, new
versions or new releases of such Software or Equipment) for which such Party is
financially responsible under Schedule J.1.

 

  (b) Operational Responsibility. With respect to Software, Equipment, Equipment
leases and Third Party Contracts for which Supplier is operationally responsible
under Schedule J.1 and any other Third Party Contracts used by Supplier to
provide the Services, Supplier shall be responsible (where such responsibility
with respect to Managed Third Parties is to the extent of Supplier’s
responsibilities regarding such Managed Third Parties in accordance with
Sections 6.9 and 10.2), for (i) the evaluation, procurement, testing,
installation, rollout, use, support, management, administration, operation and
maintenance of such Software, Equipment, Equipment leases and Third Party
Contracts; (ii) the evaluation, procurement, testing, installation, rollout,
use, support, management, administration, operation and maintenance of new,
substitute or replacement Software, Equipment, Equipment leases and Third Party
Contracts (including Upgrades, enhancements, new versions or new releases of
such Software); (iii) [**]; (v) the administration and exercise as appropriate
of all rights available under such Software, licenses, Equipment, leases and
Third Party Contracts; and (vi) [**].

 

  (c) Rights Upon Expiration/Termination. With respect to all Third Party
Software licenses, Equipment leases and Third Party Contracts to which Supplier
or its Subcontractor is a party and which are used to provide the Services
(other than Third Party Software, Equipment Leases and Third Party Contracts
used only in the Supplier Shared Environment and for which no Triad license or
use rights are contemplated pursuant to Section 6.7 or other rights contemplated
under Section 4.4(b)), Supplier shall use commercially reasonable efforts to
(i) obtain for Triad, the Eligible Recipients and/or their designee(s) the
license, sublicense, assignment and other rights specified in Section 4.4(b) of
this Agreement and Section 6 of Schedule U, (ii) to obtain the rights so that
the granting of such license, sublicense, assignment and other rights is not
subject to subsequent third party approval or the payment by Triad, the Eligible
Recipients or their designee(s) of license, assignment or transfer fees (other
than as expressly agreed to by Triad or with respect to license maintenance and
support payments fees pursuant to Section 6(c) of Schedule U), (iii) to obtain
the rights so that the terms, conditions and prices applicable to Triad, the
Eligible Recipients and/or their designee(s) following expiration or termination
are no less favorable than those otherwise applicable to Supplier (unless and to
the extent of more favorable pricing for Supplier based upon volume), and at
least sufficient for the continuation of the activities comprising the Services
and other uses contemplated under Section 6(c) of Schedule U and Section 4.4(b)
of this Agreement, (iv) to obtain the rights so that neither the
expiration/termination of this Agreement nor the assignment of the license,
lease or contract will trigger less favorable terms, conditions or pricing. If
Supplier is unable to obtain any such rights and assurances, it shall notify
Triad in advance and shall not use such Third Party Software license, Equipment
lease or Third Party Contract without Triad’s approval (and absent such
approval, Supplier’s use of any such Third Party Software license, Equipment
lease or Third Party Contract shall obligate Supplier to obtain or arrange, at
no additional cost to Triad, for such

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 31 of 127



--------------------------------------------------------------------------------

 

license, sublicense, assignment or other right for Triad, the Eligible
Recipients and their designee(s) upon expiration or termination). If Triad
consents to Supplier’s use of specific Third Party Software licenses, Equipment
leases or Third Party Contracts under these circumstances, such consent shall be
deemed to be conditioned on Supplier’s commitment to continuing use of
commercially reasonable efforts to cause such third party to agree at expiration
or termination of this Agreement or the completion of Termination Assistance
Services to permit Triad, the Eligible Recipients and/or their designee(s) to
assume prospectively the license, lease or contract in question or to enter into
a new license, lease or contract with Triad, the Eligible Recipients and/or
their designee(s) on substantially the same terms and conditions, including
price. For the avoidance of doubt, Triad may, in its sole discretion, withhold
its consent to any such Third Party Software license, Equipment lease or Third
Party Contract if, following expiration or termination (i) Triad, the Eligible
Recipients and Triad’s designees would not be entitled to the license,
sublicense, assignment or other rights specified in Section 4.4(b), (ii) the
granting of such license, sublicense, assignment and other rights would be
subject to subsequent third party approval or the payment by Triad, an Eligible
Recipient or Triad’s designee of license or transfer fees, or (iii) Triad would
be obligated to reimburse Supplier for any Termination Charges as provided in
Schedule N. If Triad consents to Supplier’s use of specific Third Party Software
licenses, Equipment leases or Third Party Contracts under these circumstances,
such Third Party Software licenses, Equipment leases or Third Party Contracts
and the applicable limitations shall be added to Schedule I.1. For the avoidance
of doubt and as provided in Section 6 of Schedule U, the references in this
Section 6.4(c) to Triad’s or an Eligible Recipient’s “designee” shall be deemed
a reference to successor provider(s) of services similar to the Services.

 

  (d) Evaluation of Third Party Software, Equipment. In addition to its
obligations under Section 6.4(a) and (b) and in order to facilitate Triad’s
control of architecture, standards and plans pursuant to Section 9.5, Supplier
shall use commercially reasonable efforts to evaluate any Third Party Software
and Equipment selected by or for Triad or an Eligible Recipient to determine
whether such Software and Equipment will adversely affect Triad’s environment,
Triad’s ability to interface with and use the Software, Equipment and Systems
and/or Supplier’s ability to provide the Services. Supplier shall complete and
report the results of such evaluation to Triad within [**] days of its receipt
of Triad’s request; provided, that Supplier shall use commercially reasonable
efforts to respond more quickly in the case of a pressing business need or an
emergency situation.

 

  (e) Benefits Pass-Through. With respect to any products and services procured
by Supplier for Triad on a cost-plus, cost-reimbursement or Pass-Through Expense
basis during the course of performing the Services, Supplier shall use
commercially available efforts to pass through to Triad all benefits offered by
the manufacturers and/or suppliers of such products and services (including all
warranties, refunds, credits, rebates, discounts, training, technical support
and other consideration offered by such manufacturers and suppliers) except to
the extent otherwise agreed by Triad. If Supplier is unable to pass through any
such benefit to Triad, it shall notify Triad in advance and shall not purchase
such product or service without Triad’s prior written approval.

 

  (f) Triad Provided Equipment. Triad shall provide Supplier with the use of the
Triad and Eligible Recipient owned and leased Equipment identified on Schedule
F.6 (collectively, the “Triad Provided Equipment”) for the periods specified in
such Schedule solely for and in connection with the provision of the Services.
Notwithstanding the foregoing, except as provided in this

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 32 of 127



--------------------------------------------------------------------------------

 

Section 6.4(f) and Sections 6.1(a), (b) and (c), Supplier shall be responsible
for providing all Equipment required to perform the Services and all Upgrades,
improvements, replacements and additions thereto on and after the Commencement
Date. Upon the expiration of the period specified in Schedule F.6 for any item
of Triad Provided Equipment (or when such Triad Provided Equipment is no longer
required by Supplier for the performance of the Services), Supplier shall
promptly return such Triad Provided Equipment to Triad in substantially the same
condition (as it may have been modified or improved by Supplier with Triad’s
approval) as when such Triad Provided Equipment was first provided to Supplier,
subject to reasonable wear and tear. THE TRIAD PROVIDED EQUIPMENT IS PROVIDED BY
TRIAD TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. TRIAD EXPRESSLY DISCLAIMS ANY
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE TRIAD PROVIDED EQUIPMENT, OR ITS
CONDITION OR SUITABILITY FOR USE BY SUPPLIER TO PROVIDE THE SERVICES, INCLUDING
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE.

 

  (g) Surplus Equipment. Supplier shall as part of the Services dispose of any
surplus Equipment owned by Triad, and Supplier shall pay Triad any money
received from disposal of Triad -owned Equipment, after deducting the reasonable
cost incurred by Supplier of disposing of such Equipment (e.g., Out-of-Pocket
Expenses relating to packing and shipping). Supplier shall obtain Triad’s
consent to dispose of any Triad-owned Equipment before disposing of such
Equipment. Supplier shall maintain reasonable documentation regarding the
disposition of such surplus Equipment, including the costs of and revenues from
disposal, and shall make such documentation available to Triad upon Triad’s
request.

 

6.5 Reserved.

 

6.6 License to Triad Licensed Third Party Materials.

Subject to Triad having obtained any Required Consents in accordance with
Section 5.1(a), Triad hereby grants to Supplier, for the sole purpose of
performing the Services and solely to the extent of Triad’s and the Eligible
Recipients’ underlying rights, the same rights of access and use as Triad and
the Eligible Recipients possess under the applicable software licenses with
respect to Triad and Eligible Recipient licensed Third Party Materials. Triad
and the Eligible Recipients also shall grant such rights to Subcontractors
designated by Supplier if and to the extent necessary for Supplier to provide
the Services; provided that, Supplier shall pay all fees, costs and expenses
associated with the granting of such rights to such Subcontractors. Supplier and
its Subcontractors shall comply with the use restrictions, nondisclosure
obligations and similar obligations and restrictions, imposed on Triad by such
licenses. In addition, each such Subcontractor shall sign a written agreement to
be bound by all of the terms contained herein applicable to such Third Party
Materials (the form of such agreement shall be agreed to by the Parties and
shall include the terms specified in this Section as well as those pertaining to
the ownership of such Materials and any derivative materials developed by the
Parties, the scope and term of the license, the restrictions on the use of such
Materials, the obligations of confidentiality, etc.). Except as otherwise
requested or approved by Triad (or the relevant licensor), Supplier and its
Subcontractors shall cease all use of such Third Party Materials upon the end of
the Term and the completion of any Termination Assistance Services requested by
Triad pursuant to Section 4.4(b)(8). To the extent permitted by the Required
Consents and the applicable underlying licenses, the Triad and Eligible
Recipient Licensed Third Party Materials will be made available to Supplier in
such form and on such media as exists on the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 33 of 127



--------------------------------------------------------------------------------

Effective Date or on such form or on such media as is later obtained by Triad or
an Eligible Recipient, together with available documentation and related
materials; provided, however, if the scope of use rights under any Triad or
Eligible Recipient licensed Third Party Materials shall be inadequate for the
use by Supplier as contemplated hereunder, Supplier shall promptly so notify
Triad if and when and Supplier becomes aware (or should have been aware if
Supplier performed its obligations under this Agreement) of such inadequacy and
Supplier will be excused from Supplier’s obligation to perform the Services and
meet the Service Levels as provided in Section 10.2 as if the inadequacy of such
rights was a failure of Triad to perform its obligations under this Agreement;
provided, however, the Parties acknowledge that under such circumstances
Supplier does not have to provide Triad an opportunity to correct such event as
described in Section 10.2(a)(B) before being excused and, as applicable, the
provisions of Sections 17.2(e) and 17.4(b) shall apply. EXCEPT AS PROVIDED IN
SECTION 15.5, THE TRIAD LICENSED THIRD PARTY MATERIALS ARE PROVIDED BY TRIAD TO
SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS BASIS AND TRIAD EXPRESSLY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, AS TO SUCH
TRIAD LICENSED THIRD PARTY MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH
MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO PROVIDE THE SERVICES,
INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. THE
FOREGOING SENTENCE SHALL NOT DIMINISH TRIAD’S OBLIGATIONS UNDER SECTIONS 17.2(e)
AND 17.4.

 

6.7 License to Supplier Licensed Third Party Materials.

As of the Commencement Date and subject to Supplier having obtained any Required
Consents applicable thereto, Supplier hereby grants to Triad and the Eligible
Recipients, at no additional charge, a non-exclusive, non-assignable,
non-sublicensable, royalty-free right and license to access and/or use the Third
Party Materials licensed by Supplier or for which Supplier is financially
responsible under Schedule J.1 (including all modifications, substitutions,
Upgrades, enhancements, methodologies, tools, documentation, materials and media
related thereto), during the Term and any Termination Assistance Services
period, for the express and sole purpose of, and to the extent necessary (i) for
Triad and the Eligible Recipients to receive the full benefit of the Services,
and (ii) [**]. In addition, at no additional Charge, Supplier hereby grants to
Triad Third Party Contractor(s) that sign a written agreement to be bound by the
terms of this Agreement applicable to Triad with respect to such Supplier
licensed Third Party Materials, a non-exclusive, non-transferable,
non-assignable, royalty-free right and license to access and/or use such Third
Party Materials (including all modifications, substitutions, Upgrades,
enhancements, methodologies, tools, documentation, materials and media related
thereto), during the Term and any Termination Assistance Services period, for
the benefit of Triad and the Eligible Recipients, as and to the extent
reasonably necessary for, and for the express and sole purpose of, such Triad
Third Party Contractor(s) (i) to monitor, access, interface with or use such
Third Party Materials, and (ii) [**]. The rights and obligations of Triad, the
Eligible Recipients and Triad Third Party Contractors with respect to such
Supplier licensed Third Party Materials following the expiration or termination
of the Agreement or termination of any Service are set forth in Section 6 of
Schedule U. If Supplier is unable or unwilling to obtain and provide any aspect
of the foregoing rights and licenses with respect to Third Party Materials, it
shall notify Triad in advance and shall not use such Third Party Materials in
the performance of the Services without Triad’s approval (and absent such
approval, Supplier’s use of any such Third Party Materials shall obligate
Supplier to obtain or arrange, at no additional cost to Triad, for such rights
and licenses for Triad, the Eligible Recipients, Triad Third Party Contractors
and their designee(s)). If Triad consents to Supplier’s use of specific Third
Party Materials under these circumstances, such Third Party Materials and the
specific restrictions approved by

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 34 of 127



--------------------------------------------------------------------------------

Triad shall be added to Schedule I.1. For purposes of this Section 6.7
references to Triad’s or an Eligible Recipient’s “designee” shall be deemed a
reference to successor provider(s) of services similar to the Services. EXCEPT
AS OTHERWISE PROVIDED IN THIS AGREEMENT (INCLUDING SECTIONS 15.4 AND 15.5), THE
LICENSE TO THE SUPPLIER THIRD PARTY MATERIALS PROVIDED BY SUPPLIER TO TRIAD, THE
ELIGIBLE RECIPIENTS AND ITS THIRD PARTY CONTRACTORS PURSUANT TO CLAUSES (ii) AND
(iii) OF THIS SECTION 6.7 IS PROVIDED ON AN AS-IS, WHERE-IS BASIS AND SUPPLIER
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, AS
TO SUCH SUPPLIER THIRD PARTY MATERIALS, OR THE CONDITION OR SUITABILITY OF SUCH
MATERIALS FOR USE BY TRIAD, THE ELIGIBLE RECIPIENTS AND ITS THIRD PARTY
CONTRACTORS TO USE THE SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

6.8 Reserved.

 

6.9 Managed Third Parties.

 

  (a) Managed Third Parties. With respect to Managed Third Parties identified on
Schedule H.2 as “Managed Third Parties,” and any substitute or replacement
therefor or any other Triad Third Party Contractor required pursuant to
Section 15.2(c) and designated by Triad as a Managed Third Party (each a
“Managed Third Party”), Supplier shall perform the following activities with
respect to the management and administration of Third Party Contracts between
Triad (and/or the Eligible Recipients) and such Managed Third Parties, except as
modified in Schedule H.2:

 

  (i) manage the Managed Third Parties, including monitoring operational
day-to-day service delivery, monitoring performance, escalating problems for
resolution, processing invoices thereof in accordance with Section 11.2 and
maintaining technical support relationships;

 

  (ii) as requested by Triad and subject to Section 9.6, work with Triad to
manage new and existing contractual relationships between Triad and Managed
Third Parties as needed to provide the Services;

 

  (iii) oversee Managed Third Party delivery of services and compliance with the
Service Levels and the performance standards contained in Triad’ agreement with
the Managed Third Party;

 

  (iv) notify Triad and the Managed Third Party of each Managed Third Party
failure to perform in accordance with the Service Levels contained in Schedule G
or the performance standards or other terms and conditions contained in Triad’s
agreement with the Managed Third Party;

 

  (v) escalate Managed Third Party performance failures to Managed Third Party
management as necessary to achieve timely resolution;

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 35 of 127



--------------------------------------------------------------------------------

  (vi) monitor and manage the Managed Third Party’s efforts to remedy a failure
of performance;

 

  (vii) communicate to Triad the status of the Managed Third Party’s efforts to
remedy a failure of performance; and

 

  (viii) recommend retention, replacement, modification, or termination of a
Managed Third Party based on the performance or cost benefits to Triad as
tracked by Supplier.

 

  (b) Sole Point of Contact. Supplier shall be Triad’s and the Eligible
Recipients’ sole point of contact regarding the services provided by such
Managed Third Parties.

 

  (c) Proceedings. Unless expressly agreed by the Parties, Supplier shall not
have the authority or obligation to initiate legal proceedings, litigation or
other formal dispute resolution against a Managed Third Party under this
Agreement.

 

6.10 McKesson

Schedule K addresses certain matters relating to McKesson.

 

6.11 Notice of Defaults.

Triad and Supplier shall promptly inform the other Party in writing of any
material breach of, or misuse or fraud in connection with, any Third Party
Contract, Equipment lease or Third Party Software license used in connection
with the Services of which it becomes aware and shall cooperate with the other
Party to prevent or stay any such breach, misuse or fraud.

 

7. SERVICE LEVELS

 

7.1 General.

 

  (a) General Performance Standards. Supplier shall perform each Service at
levels of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency that are at least equal to those received by Triad or the
Eligible Recipients prior to the Commencement Date to the extent that Triad can
provide reasonable data that confirm such historical levels of performance. In
addition, Supplier shall perform the Services, beginning within in a reasonable
period of time after Supplier assumes responsibility for the Services (for all
of Triad or a Facility, as applicable) as contemplated in the Transition Plan,
at levels of accuracy, quality, completeness, timeliness, responsiveness,
resource efficiency and productivity that are equal to or higher than [**].

 

  (b) Service Level Performance Standards. Beginning on the Commencement Date,
or later date specified in Schedule G, Supplier shall perform the Services so as
to meet or exceed the Service Levels and any other levels of Service established
from the baseline described in Section 7.1(a), provided such Service Levels or
levels of Services can be quantified and measured using commercially reasonable
efforts. To the extent the Parties have established a Service Level for a

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 36 of 127



--------------------------------------------------------------------------------

 

specific Service, the obligations described in Section 7.1(a) shall not be
construed to alter, expand or supersede such Service Level.

 

  (c) Multiple Service Levels. If more than one Service Level applies to any
particular obligation of Supplier, Supplier shall perform in accordance with the
most stringent of such Service Levels.

 

  (d) Responsibility. Except as otherwise provided in Schedule G, Supplier shall
be responsible for meeting or exceeding the applicable Service Levels even where
doing so is dependent on the provision of Services by Subcontractors, Supplier
Personnel, non-Supplier Personnel or Managed Third Parties.

 

7.2 Service Level Credits; Deliverable Credits.

 

  (a) Service Level Credits. Supplier recognizes that Triad is paying Supplier
to deliver the Services at specified Service Levels. If Supplier fails to meet
such Service Levels, then, in addition to other remedies available to Triad,
Supplier shall pay or credit to Triad the performance credits specified in
Schedule G (“Service Level Credits”) in recognition of the diminished value of
the Services resulting from Supplier’s failure to meet the agreed upon level of
performance, and not as a penalty. Under no circumstances shall the imposition
of Service Level Credits be construed as Triad’s sole or exclusive remedy for
any failure to meet the Service Levels. However, if Triad recovers monetary
damages from Supplier as a result of Supplier’s failure to meet a Service Level,
Supplier shall be entitled to set-off against such damages any Service Level
Credits in fact paid to and retained by Triad for the failure giving rise to
such recovery. [**].

 

  (b) Deliverable Credits. Supplier recognizes that Triad is paying Supplier to
provide certain Critical Deliverables by the time and in the manner agreed by
the Parties. If Supplier fails to meet its obligations with respect to such
Critical Deliverables, then, in addition to other remedies available to Triad,
Supplier shall pay or credit to Triad the amounts specified as Deliverable
Credits in Schedules C, D and/or G, as applicable, or established by the Parties
as part of the ERP and C&RC Implementation Services, Project or New Services
approval process (“Deliverable Credits”) on a case by case basis in recognition
of the diminished value of the Services resulting from Supplier’s failure to
meet the agreed upon level of performance, and not as a penalty. If Triad
recovers monetary damages from Supplier as a result of Supplier’s failure to
meet its obligations with respect to one (1) or more Critical Deliverables,
Supplier shall be entitled to set-off against such damages any Deliverable
Credits paid for the failures giving rise to such recovery. [**].

 

7.3 Problem Analysis.

If Supplier fails to provide Services in accordance with the Service Levels,
and/or this Agreement, Supplier shall (after restoring service or otherwise
resolving any immediate problem): (i) promptly investigate and report on the
causes of the problem; (ii) provide a Root Cause Analysis of such failure as
soon as practicable after such failure or at Triad’s request; (iii) implement
remedial action and begin meeting the Service Levels and this Agreement as soon
as practicable (regardless of cause or fault) or coordinate the correction of
the problem if Supplier does not have responsibility for the cause of the
problem; (iv) advise Triad of the status of remedial efforts being undertaken
with respect to such problem; (v) to the extent within Supplier’s operational
responsibility under this Agreement, correct the problem(s) associated with

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 37 of 127



--------------------------------------------------------------------------------

the failure; (vi) provide to Triad’s reasonable satisfaction evidence that the
causes of such problem have been or will be corrected on a permanent basis; and
(vii) take commercially reasonable actions to prevent any recurrence of such
problem. For Severity 1 issues, Supplier shall use commercially reasonable
efforts to complete the Root Cause Analysis within [**] business days of a
failure; provided that, if it is not capable of being completed within such [**]
business days using reasonable diligence, Supplier shall complete such Root
Cause Analysis as quickly as possible and shall notify Triad prior to the end of
such initial [**] business day period as to the status of the Root Cause
Analysis and the estimated completion date.

 

7.4 Continuous Improvement Reviews.

 

  (a) Improvement of Services Quality. Supplier acknowledges that the quality of
the Services provided in certain Service areas can and will be improved during
the Term in accordance with Schedule G and agrees that the Service Levels in
such Service areas will be enhanced periodically in recognition of the
anticipated improvement in service quality. In accordance with Schedule G,
Supplier shall improve the quality of the Services provided in such areas to
meet or exceed the enhanced Service Levels and shall do so at no additional
charge to Triad.

 

  (b) Increase of Service Levels. In addition to the foregoing, Triad and
Supplier shall periodically review the Service Levels and the performance data
collected and reported by Supplier in accordance with Schedule G and relevant
industry data and trends on an annual basis (or more frequently if requested by
Triad). Supplier shall give Triad any assistance it reasonably requires to
review and verify such data. As part of such review process, the Parties shall,
at no additional cost to Triad, increase the Service Levels in accordance with
Schedule G to reflect the higher performance levels actually attained or
attainable by Supplier, provided that such actual higher performance was not
attained or attainable through the use of additional resources (including
additional Equipment, Software or tools) not otherwise required for the
performance of the Services in accordance with the Service Levels. In addition,
the Parties shall agree, to the extent reasonable and appropriate (and not
requiring the use of additional resources including additional Equipment,
Software or tools), to (i) increase the Service Levels to reflect improved
performance capabilities associated with advances in the proven processes,
technologies and methods available to perform the Services; (ii) add new Service
Levels to permit further measurement or monitoring of the accuracy, quality,
completeness, timeliness, responsiveness, cost-effectiveness, or productivity of
the Services; (iii) modify or increase the Service Levels to reflect changes in
the processes, architecture, standards, strategies, needs or objectives defined
by Triad; and (iv) modify or increase the Service Levels to reflect agreed upon
changes in the manner in which the Services are performed by Supplier.

 

7.5 Measurement and Monitoring.

Supplier shall, on or before the applicable date(s) set forth in Schedule G,
implement measurement and monitoring tools and metrics as well as standard
reporting procedures, set forth in Schedule G, to measure and report Supplier’s
performance of the Services at a level of detail sufficient to verify Supplier’s
compliance with the applicable Service Levels. Triad or its designee has the
right to audit all such measurement and reporting tools, performance metrics and
reporting procedures. Supplier shall provide Triad with on-line access to
up-to-date problem management data and other data regarding the status of
service problems, service requests and user inquiries. Supplier also shall
provide Triad with access to the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 38 of 127



--------------------------------------------------------------------------------

data used by Supplier to calculate its performance against the Service Levels
and the measurement and monitoring tools and procedures utilized by Supplier to
generate such data for purposes of audit and verification. Triad shall not be
required to pay any amount in addition to the Charges for such measurement and
monitoring tools or the resource utilization associated with their use. If
Supplier fails to implement as of the applicable date a measuring tool as
required for a Service Level that is reasonably acceptable to Triad, [**].

 

7.6 Satisfaction Surveys.

 

  (a) General. As specified in Schedules C and/or E or as agreed by the Parties,
Supplier and/or independent third parties engaged by Supplier shall conduct the
satisfaction surveys of Triad’s management and Authorized Users in accordance
with the survey protocols and procedures specified therein. To the extent
Supplier engages an independent third party to perform all or any part of any
satisfaction survey, such third party shall be approved in advance by Triad.

 

  (b) Triad Conducted Surveys. In addition to the satisfaction surveys to be
conducted pursuant to Section 7.6(a), Triad may survey its satisfaction with
Supplier’s performance in connection with and as part of broader satisfaction
surveys periodically conducted by Triad. At Triad’s request, Supplier shall
cooperate and assist Triad with the formulation of the survey questions,
protocols and procedures and the execution and review of such surveys.

 

  (c) Survey Follow-up. If the results of any satisfaction survey conducted
pursuant to Section 7.6(a) or (b) indicate that the level of satisfaction with
Supplier’s performance is less than the target level specified in Schedule G,
Supplier shall promptly: (i) conduct a Root Cause Analysis as to the cause of
such dissatisfaction; (ii) develop an action plan to address and improve the
level of satisfaction; (iii) present such plan to Triad for its review, comment
and approval; and (iv) take action in accordance with the approved plan and as
necessary to improve the level of satisfaction. Triad and Supplier shall
establish a schedule for completion of a Root Cause Analysis and the preparation
and approval of the action plan which shall be reasonable and consistent with
the severity and materiality of the problem. Supplier’s action plan developed
hereunder shall specify the specific measures to be taken by the Parties and the
dates by which each such action shall be completed. Promptly after completion of
the measures described in such action plan, Supplier shall conduct follow-up
surveys with the affected Triad Authorized Users and management to confirm that
the cause of any dissatisfaction has been addressed and that the level of
satisfaction has improved. If Supplier fails to attain the levels of
satisfaction prescribed in Schedule G or fails to take the actions set forth in
the action plan by the agreed upon dates, then, in addition to any other
remedies available to Triad under this Agreement at law or in equity, Supplier
shall pay to Triad the applicable Service Level Credits and/or Deliverable
Credits specified in Schedule G or the applicable action plan.

 

7.7 Notice of Adverse Impact.

If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement (i) that has impacted or reasonably could
impact the maintenance of Triad’s or any Eligible Recipient’s financial
integrity or internal controls, the accuracy of Triad’s or any Eligible
Recipient’s financial, accounting, marketing, supply chain, human resources, or
other records and reports, or compliance with Triad Rules, Triad Standards or
applicable Laws, or (ii) that has had or reasonably could have any other

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 39 of 127



--------------------------------------------------------------------------------

material adverse impact on the Services in question or the impacted business
operations of Triad or the Eligible Recipients, then, Supplier shall immediately
inform Triad in writing of such situation and the impact or expected impact and
Supplier and Triad shall meet to formulate an action plan to minimize or
eliminate the impact of such situation.

 

8. PROJECT PERSONNEL

 

8.1 Key Supplier Personnel and Critical Support Personnel.

 

  (a) Approval of Key Supplier Personnel.

 

  (i) Before assigning an individual to act as one of the Key Supplier Personnel
whether as an initial assignment or a subsequent assignment, Supplier shall
notify Triad of the proposed assignment, shall introduce the individual to
appropriate Triad representatives, shall provide reasonable opportunity for
Triad representatives to interview the individual, and shall provide Triad with
a resume and such other information about the individual as may be reasonably
requested by Triad. If Triad in good faith objects to the proposed assignment,
the Parties shall attempt to resolve Triad’s concerns on a mutually agreeable
basis. If the Parties have not been able to resolve Triad’s concerns within [**]
business days of Triad communicating its concerns, Supplier shall not assign the
individual to that position and shall propose to Triad the assignment of another
individual of suitable ability and qualifications.

 

  (ii) Key Supplier Personnel and Critical Support Personnel are listed in
Schedule M.4.

 

  (iii) Upon [**] days prior notice, Triad may from time to time change the
positions designated as Key Supplier Personnel under this Agreement with
Supplier’s approval which shall not be unreasonably withheld.

 

  (b) Continuity of Key Supplier Personnel. Except as expressly indicated
otherwise in Schedule M.4, Supplier shall cause each of the Key Supplier
Personnel to devote full time and effort to the provision of Services under this
Agreement for a minimum of [**] (or other date specified with respect to such
position in Schedule M.4) from the date he or she assumes the position in
question (provided that, in the case of Key Supplier Personnel assigned prior to
the Commencement Date, the minimum period shall be [**] (or other date specified
with respect to such position in Schedule M.4) from the Commencement date).
Supplier shall not transfer, reassign or remove any of the Key Supplier
Personnel (except as a result of voluntary resignation, involuntary termination
for poor Service related performance, or as necessary for Supplier to comply
with this Agreement, or other demonstrable good cause, illness, disability, or
death) or announce its intention to do so during such period without Triad’s
prior approval, which Triad may withhold in its sole discretion. In the event of
the voluntary resignation, involuntary termination for cause, illness,
disability or death of one of its Key Supplier Personnel during or after such
period, Supplier shall (i) give Triad as much notice as reasonably possible of
such development, and (ii) expeditiously identify and obtain Triad’s approval of
a suitable replacement. In addition, even after such period, Supplier shall
transfer, reassign or remove one of its Key Supplier Personnel only after
(i) giving Triad at least [**] days prior notice of such action,
(ii) identifying and obtaining Triad’s approval of a suitable replacement at
least [**] days prior to such transfer,

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 40 of 127



--------------------------------------------------------------------------------

 

reassignment or removal, (iii) providing Triad with a plan describing the steps
and knowledge transfer necessary to transition responsibility to the
replacement, and (iv) demonstrating to Triad’s reasonable satisfaction that such
action will not have an adverse impact on Supplier’s performance of its
obligations under this Agreement. Unless otherwise agreed, Supplier shall not
transfer, reassign or remove more than [**]percent ([**]%) of the Key Supplier
Personnel in any [**] month period.

 

  (c) Continuity of Critical Support Personnel. Supplier shall cause each of the
Critical Support Personnel to devote full time and effort to the provision of
Services under this Agreement during the [**] month period immediately following
his or her Employment Effective Date. Supplier shall not transfer, reassign or
remove any of the Critical Support Personnel (except as a result of voluntary
resignation, involuntary termination for poor Service related performance, or as
necessary for Supplier to comply with this Agreement, or other demonstrable good
cause, illness, disability, or death) during the specified period without
Triad’s prior approval, which Triad may withhold in its sole discretion. In the
event of the voluntary resignation, involuntary termination for poor Service
related performance or other demonstrable good cause, illness, disability or
death of one of its Critical Support Personnel during the specified period,
Supplier shall (i) give Triad as much notice as reasonably possible of such
development, and (ii) expeditiously identify and obtain Triad’s approval of a
suitable replacement.

 

  (d) Retention and Succession. Supplier shall implement and maintain a
retention strategy designed to retain Key Supplier Personnel and Critical
Support Personnel on the Triad account for the prescribed period. Supplier shall
also maintain active succession plans for each of the Key Supplier Personnel
positions.

 

8.2 Supplier Account Executive.

Supplier shall designate a “Supplier Account Executive” for this Triad
engagement who, unless otherwise agreed by Triad, shall maintain his or her
office at Triad Facilities in Plano, Texas. The Supplier Account Executive shall
(i) be one of the Key Supplier Personnel; (ii) be a full time employee of
Supplier; (iii) devote his or her full time and effort to managing the Services;
(iv) remain in this position for a minimum period of [**] from the initial
assignment (except as a result of voluntary resignation, involuntary termination
for poor Service related performance, or as necessary for Supplier to comply
with this Agreement, or other demonstrable good cause, illness, disability or
death); (v) serve as the single point of accountability for the Services;
(vi) be the single point of contact to whom all Triad communications concerning
this Agreement may be addressed; (vii) have authority to act on behalf of
Supplier in all day-to-day matters pertaining to this Agreement; (viii) have
day-to-day responsibility for service delivery, billing and relationship
management; (ix) have day-to-day responsibility for ensuring Supplier’s
performance of the Services and attainment of all Service Levels; and (x) have
day-to-day responsibility for monitoring, maintaining and seeking to improve
customer’s satisfaction.

 

8.3 Compensation of Supplier Account Executive and Key Supplier Personnel.

 

  (a) Supplier Account Executive. At a minimum, [**] percent ([**]%) of the
Supplier Account Executive’s annual incentive (variable) compensation shall be
based upon (i) the level of customer satisfaction reflected in the periodic
customer satisfaction surveys; (ii) the extent to which Supplier has met or
exceeded the Service Levels and Supplier’s other responsibilities and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 41 of 127



--------------------------------------------------------------------------------

 

obligations under this Agreement; (iii) Supplier’s achievement of the objectives
relating to Triad and its businesses set forth in Section 1.2, as reasonably
determined by Triad and (iv) Triad’s determination as to whether Supplier has
met the technical and business objectives set by Triad’s Chief Information
Officer or his or her designee.

 

  (b) Key Supplier Personnel. At a minimum, [**] percent ([**]%) of the annual
incentive (variable) compensation of the Key Supplier Personnel listed on
Schedule M.4 shall be based upon the factors set forth in Section 8.3(a) above.

 

  (c) Evaluation Input. Triad shall have a meaningful opportunity to provide
information to Supplier with respect to Triad’s evaluation of the performance of
the Supplier Account Executive and the other Key Supplier Personnel and such
evaluation shall be considered by Supplier in establishing the bonus and other
compensation of such individuals. At Triad’s request, Supplier shall provide
Triad confirmation of Supplier’s compliance with this Section 8.3.

 

8.4 Supplier Personnel Are Not Triad Employees.

Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship. Nothing in this Agreement shall
operate or be construed as making (i) Triad (or any Eligible Recipient) and
(ii) Supplier, either partners, joint venturers, principals, joint employers,
agents or employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work on
Triad’s or any Eligible Recipient’s behalf hereunder shall be deemed to be an
officer, director, employee, agent, Affiliate, contractor or subcontractor of
Triad or the Eligible Recipients for any purpose. Supplier, not Triad or the
Eligible Recipients, has the right, power, authority and duty to supervise and
direct the activities of the Supplier Personnel and to compensate such Supplier
Personnel for any work performed by them on the behalf of Triad or the Eligible
Recipients pursuant to this Agreement. [**].

 

8.5 Replacement, Qualifications, and Retention of Supplier Personnel.

 

  (a) Sufficiency and Suitability of Personnel. Supplier shall assign (or cause
to be assigned) sufficient Supplier Personnel to provide the Services in
accordance with this Agreement and such Supplier Personnel shall possess
suitable competence, ability and qualifications and shall be properly trained
for the Services they are to perform.

 

  (b) Requested Replacement. In the event that Triad determines lawfully and in
good faith that the continued assignment to Triad of any individual Supplier
Personnel (including Key Supplier Personnel) is not in the best interests of
Triad or the Eligible Recipients, then Triad shall give Supplier notice to that
effect requesting that such Supplier Personnel be replaced. Supplier shall have
[**] business days following Triad’s request for removal of such Supplier
Personnel in which to investigate the matters forming the basis of such request,
correct any deficient performance and provide Triad with assurances that such
deficient performance shall not recur (provided that, if requested to do so by
Triad for actual or suspected violations of Triad Rules, Supplier shall
immediately remove (or cause to be removed) the individual in question from all
Triad Facilities or Sites pending completion of Supplier’s investigation and
discussions with Triad). If, following such [**] business day period, Triad is
not reasonably satisfied with the results of Supplier’s efforts to correct the
deficient performance and/or to avoid its recurrence,

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 42 of 127



--------------------------------------------------------------------------------

 

Supplier shall, as soon as possible, remove and replace such Supplier Personnel
with an individual of suitable ability and qualifications, without cost to
Triad. Without limiting the foregoing and in accordance with Section 15.12, as
applicable, upon knowledge or notice (including from Triad) that any individual
Supplier Personnel is ineligible to participate in federal or other government
health care programs or federal or other government procurement or
non-procurement programs because of being excluded, debarred, suspended, or
otherwise declared ineligible to participate, Supplier shall immediately remove
(or cause to be removed) such individual Supplier Personnel from all Triad Sites
and from the provision of Services for such period as such ineligibility shall
continue. Nothing in this provision shall [**], or be construed as joint
employment, or relieve Supplier of its performance obligations under this
Agreement.

 

  (c) Turnover Rate and Data. Supplier shall use commercially reasonable efforts
to minimize and keep the Turnover Rate (hereinafter defined) of Supplier
Personnel to a level comparable to or better than the industry average for
large, well-managed service providers performing services similar to the
Services. The term “Turnover Rate” is defined to mean the percentage of Supplier
Personnel primarily dedicated to performing Services under this Agreement
(“Dedicated Supplier Personnel”) that voluntarily leave the employment of
Supplier or the Subcontractors or otherwise cease being primarily dedicated to
performing Services under this Agreement during the [**] period beginning on the
Commencement Date and each subsequent anniversary of the Commencement Date. If
requested by Triad, Supplier shall provide Triad both the Turnover Rate and the
applicable industry average employee turnover rate for the location of such
Dedicated Supplier Personnel. If any such Turnover Rate exceeds such industry
turnover rate and Triad so notifies Supplier, Supplier shall within [**]
business days of such notice (i) provide Triad with data concerning the Turnover
Rate, (ii) meet with Triad to discuss the reasons for the then current Turnover
Rate, (iii) submit a proposal for reducing the Turnover Rate for Triad’s review
and approval, and (iv) agree to a program for reducing the Turnover Rate, all at
no additional cost to Triad. Notwithstanding any transfer or turnover of
Supplier Personnel, Supplier shall remain obligated to perform the Services
without degradation and in accordance with the Service Levels.

 

  (d) Supplier Personnel. Supplier covenants (i) that Supplier Personnel are
authorized to work in any country in which they are assigned to perform
Services; and (ii) that Supplier Personnel (subject to Section 15.12, other than
employees, representatives, contractors, subcontractors or agents of Incidental
Subcontractors) have not been convicted of a felony or a misdemeanor involving a
dishonest act, are not ineligible to participate in federal or other government
health care programs or federal or other government procurement or
non-procurement programs because of being excluded, debarred, suspended, or
otherwise declared ineligible to participate, do not use illegal drugs, have a
good credit history and are not otherwise disqualified from performing the
assigned work under applicable Laws. To the extent allowed by applicable laws,
Supplier shall perform or have performed a background check on all Supplier
Personnel (other than Incidental Subcontractors or Supplier Personnel thereof)
assigned to work hereunder, provided that, if a satisfactory background check
was completed in connection with the hiring of such Supplier Personnel, it need
not be repeated; provided, however, that Supplier shall perform or have
performed such a background check on such Incidental Subcontractors that are
granted access to Supplier’s, Triad’s or an Eligible Recipient’s systems and
network. Supplier Personnel who do not meet the applicable criteria specified in
this paragraph (e) shall not be assigned to work hereunder.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 43 of 127



--------------------------------------------------------------------------------

  (e) [**].

 

8.6 Transitioned Personnel.

 

  (a) Offers and Employment.

 

  (i) Supplier Offers of Employment. Supplier shall extend offers of employment
to those personnel identified on or in accordance with Schedule M.1. Such offers
will be (A) in accordance with Supplier’s standard conditions, including
background checks and drug tests, (B) for employment at will with Supplier in
positions comparable to those held by such employees at Triad, and (C) [**].
Unless otherwise specified in Schedule M.1 or agreed by the Parties and subject
to successfully completing a background check and drug test, personnel accepting
such offers shall be hired by Supplier effective as of the Commencement Date.

 

  (ii) On-Leave Employees. With respect to any personnel identified on or in
accordance with Schedule M.1 who on the Commencement Date is not actively at
work or is on leave status, including without limitation medical, FMLA,
military, disability, industrial or sick leave, such employee shall remain an
employee of the applicable employing Entity until such employee returns to work,
with physician’s release or other appropriate documentation stating that such
employee may resume his or her prior work schedule. If such personnel returns to
work within [**] after the Commencement Date, Supplier shall promptly extend an
offer of employment to such employee and the compensation and other terms and
conditions of such offer shall be as set forth in this Section. If such
personnel does not return within such [**] period, Supplier shall be under no
obligation to offer employment to such employee.

 

  (iii) Employment Effective Date. All personnel who accept Supplier’s offer of
employment and begin work with Supplier pursuant to the foregoing paragraphs are
herein referred to as “Transitioned Employees.” Each such Transitioned
Employee’s “Employment Effective Date” shall be the effective date on which
Supplier actually employs such employee.

 

  (b) Terms of Employment.

 

  (i) [**].

 

  (ii) Additional Transitioned Employees. During the [**] months following the
Commencement Date, the Parties may agree upon, additional personnel to whom
offers of employment are to be extended by Supplier. The compensation and other
terms and conditions of such offers of employment shall be as set forth in this
Section 8.6 and personnel accepting such offers shall be treated as Transitioned
Employees for all purposes.

 

  (iii) [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 44 of 127



--------------------------------------------------------------------------------

  (iv) Training/Career Opportunities. Supplier shall offer training, skills
development and career growth opportunities to Transitioned Employees [**].

 

  (v) [**].

 

  (vi) Employment Status with Triad. The Parties agree that Transitioned
Employees will no longer be considered employees of Triad or the Eligible
Recipients on and after their Employment Effective Date. In addition, Supplier
shall use reasonable commercial efforts to conduct its business in a manner to
minimize or eliminate the risk that, following the Commencement Date, Triad (or
the applicable Eligible Recipient) will be considered an employer, co-employer
or joint employer of any employee of Supplier or its Affiliates or
Subcontractors, including the Transitioned Employees.

 

  (vii) Subcontractors. Unless otherwise specified in Schedule M.1, all offers
of employment to personnel must be for employment by Supplier. To the extent
Schedule M.1 specifies that any personnel will be offered employment with or
transitioned to a Subcontractor or Affiliate of Supplier (rather than Supplier
itself), such employment must be subject to and in strict accordance with the
same requirements of this Agreement applicable to Supplier.

 

  (c) Employee Benefit Plans.

 

  (i) General. Except as otherwise provided in this Section 8.6 each
Transitioned Employee shall be eligible to enroll his or her self and his or her
dependents, effective as of his or her Employment Effective Date, in the
employee plans of Supplier that are made available to similarly situated
employees of Supplier. Supplier has listed all of such employee plans on
Schedule M.2 and provided Triad with true and complete copies of the most recent
summary plan descriptions and summary of material modifications for such
employee plans or has provided a written summary where no current summary plan
description exists. During the Term of this Agreement and any extensions
thereof, [**].

 

  (ii) Years of Service Credit. Except as otherwise provided in this
Section 8.6, the service of a Transitioned Employee prior to his or her
Employment Effective Date, which is recognized by an employee plan of Triad,
shall be recognized by the comparable Supplier employee plan, including for
purposes of vesting, participation, eligibility for benefits and benefit
accrual.

 

  (iii) Employee Welfare Benefit Plans. Each Transitioned Employee shall be
eligible as of his or her Employment Effective Date to participate immediately
in Supplier’s employee welfare benefit plans (“welfare plans”), which as of the
Effective Date shall include medical care, hospitalization, life, accidental
death and dismemberment, prescription drug, dental insurance benefits, short
term disability and long term disability. [**], eligibility for, the benefits
of, and the amount, if any, of employee contributions toward welfare plan
coverage will be determined by Supplier; provided, however, that each of
Supplier’s welfare plans shall (i) waive all pre-existing condition exceptions,
exclusionary provisions and/or waiting periods for each such Transitioned
Employee and any eligible spouse or covered dependents, except with respect to
Supplier’s coverage for

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 45 of 127



--------------------------------------------------------------------------------

 

long term disability to the extent not allowed under Supplier’s long term
disability plan, and (2) grant credit for years of service to the extent
applicable in accordance with Section 8.6(c)(ii) of the Agreement. Supplier
shall reimburse each Transitioned Employee for any deductibles paid by such
Transitioned Employee with respect to Triad benefit plans for the period between
January 1, 2006 and the applicable Employment Effective Date to the extent such
Transitioned Employee provides Supplier with an EOB (evidence of benefit) form
or other appropriate documentation from his or her insurance provider reasonably
satisfactory to Supplier demonstrating the amount of such deductibles paid
during such period.

 

  (iv) Paid-Time-Off (Vacation/Sick Leave). Beginning on his or her Employment
Effective Date, Supplier shall make available to all Transitioned Employees
paid-time-off benefits for vacation and sick leave under its applicable plans,
with years of service of such Transitioned Employees determined in accordance
with Section 8.6(c)(ii) of the Agreement. The paid-time-off benefits provided by
Supplier shall be [**]. Supplier shall recognize vacation plans made by the
Transitioned Employees and approved by Triad prior to his or her Employment
Effective Date and shall permit such Transitioned Employees to incur negative
leave balances for this purpose, provided that Supplier is appropriately
notified of such plans.

 

  (v) Savings Plans. Beginning on his or her Employment Effective Date, Supplier
shall make available to all Transitioned Employees participation in any Supplier
savings plans available to similarly situated employees of Supplier.

 

  (vi) Reimbursement Account Plans. Beginning on his or her Employment Effective
Date, Supplier shall make available to all Transitioned Employees participation
in any Supplier reimbursement plans [**].

 

  (vii) Tuition Assistance. Transitioned Employees shall be eligible to
participate in all tuition assistance programs provided by Supplier to its
similarly situated employees. Courses which are in progress as of the enrolled
Transitioned Employee’s Employment Effective Date and for which tuition
assistance has been approved by Triad and courses which have been approved by
Triad and paid for by the Transitioned Employee prior to the Transitioned
Employees Employment Effective Date shall be reimbursed by Supplier at the
completion of the course, provided all of the requisites for reimbursement under
the Triad program have been approved, provided that Supplier is appropriately
notified of such Course. “Course” refers to specific classes in progress or
scheduled to start during a particular term and does not refer to a degree
program.

 

  (viii) Training and Skill Development. Supplier shall offer training, skills
development and career growth opportunities to Transitioned Employees that are
at least as favorable as those offered generally to its similarly situated
employees.

 

  (ix) Bonus Programs. Supplier shall provide to the Transitioned Employees
bonus programs no less favorable than the bonus programs available to similarly
situated Supplier employees. Service will be credited to Transitioned Employees
by Supplier

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 46 of 127



--------------------------------------------------------------------------------

 

for this purpose, to the extent applicable, in accordance with
Section 8.6(c)(ii) of the Agreement.

 

  (x) Severance Pay. Beginning on his or her Employment Effective Date, Supplier
treat all Transitioned Employees [**].

 

  (d) Other Employee Matters. As of the Employment Effective Date, the
Transitioned Employees shall be employees of Supplier for all purposes. Supplier
shall be responsible for funding and distributing benefits under the benefit
plans in which Transitioned Employees participate on or after the Transitioned
Employee’s Employment Effective Date and for paying any compensation and
remitting any income, disability, withholding and other employment taxes for
such Transitioned Employees beginning on the Employment Effective Date. Unless
otherwise agreed, Triad shall be responsible for funding and distributing
benefits under the Triad benefit plans in which Transitioned Employees
participated prior to the Employment Effective Date and for paying any
compensation and remitting any income, disability, withholding and other
employment taxes for such Transitioned Employees for the period prior to the
Employment Effective Date of such Transitioned Employee. Triad shall provide
Supplier with such information in Triad’s possession reasonably requested by
Supplier in order to fulfill its obligations under this Section 8.6.

 

8.7 Conduct of Supplier Personnel.

 

  (a) Conduct and Compliance. While at Triad Sites or Triad Facilities, Supplier
Personnel shall (i) comply with the Triad Rules and other rules and regulations
regarding personal and professional conduct generally applicable to personnel at
such Triad Sites (and communicated to Supplier or Supplier Personnel in writing
or by any other means generally used by Triad to disseminate such information to
its employees or contractors), (ii) comply with reasonable requests of Triad or
the Eligible Recipients personnel pertaining to personal and professional
conduct, (iii) attend workplace training offered by Triad and/or the Eligible
Recipients at Triad’s request and no charge to Supplier, and (iv) otherwise
conduct themselves in a businesslike manner.

 

  (b) Identification of Supplier Personnel. All Supplier Personnel shall clearly
identify themselves as Supplier Personnel and not as employees of Triad and/or
the Eligible Recipients. This shall include any and all communications, whether
oral, written or electronic. Each Supplier Personnel shall wear a badge
indicating that he or she is employed by Supplier or its Subcontractors when at
a Triad Site or Facility.

 

  (c) Restriction on Marketing Activity. Except for marketing representatives
designated in writing by Supplier to Triad, none of the Supplier Personnel shall
conduct any marketing activities to Triad or Eligible Recipient employees at
Triad Facilities or Sites (including marketing of any New Services), other than,
subject to Section 13.3, reporting potential marketing opportunities to
Supplier’s designated marketing representatives.

 

8.8 Substance Abuse.

 

  (a) Employee Removal. To the extent permitted by applicable Laws, Supplier
shall immediately remove (or cause to be removed) any Supplier Personnel who is
known to be or reasonably

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 47 of 127



--------------------------------------------------------------------------------

 

suspected of engaging in substance abuse while at a Triad Facility or Site, in a
Triad vehicle or while performing Services. In the case of reasonable suspicion,
such removal shall be pending completion of the applicable investigation.
Substance abuse includes the sale, attempted sale, possession or use of illegal
drugs, drug paraphernalia, or, to the extent not permitted on or at Triad
Facilities or Triad Sites, alcohol, or the misuse of prescription or
non-prescription drugs.

 

  (b) Substance Abuse Policy. Supplier represents and agrees that it has and
will maintain substance abuse policies, in each case in conformance with
applicable Laws, and Supplier Personnel will be subject to such policies.
Supplier shall require its Subcontractors (other than Incidental Subcontractors)
and Affiliates providing Services to have and maintain such policy in
conformance with applicable Law and to adhere to this provision.

 

8.9 Union Agreements and WARN ACT.

 

  (a) Notice by Supplier. Supplier shall provide Triad not less than [**] days
notice of the expiration of any collective bargaining agreement with unionized
Supplier Personnel if the expiration of such agreement or any resulting labor
dispute could potentially interfere with or disrupt the business or operations
of Triad or an Eligible Recipient or impact Supplier’s ability to timely perform
its duties and obligations under this Agreement.

 

  (b) WARN Act Commitment. Supplier shall not, for a period of [**] days after
the Employment Effective Date, cause any of the Transitioned Employees to suffer
“employment loss” as that term is construed under the Worker Adjustment and
Retraining Notification Act (“WARN Act”), if such employment loss could create
any liability for Triad, the Eligible Recipients, or its or their Affiliates,
unless Supplier delivers notices under the WARN Act in a manner and at a time
such that Triad, the Eligible Recipients, or its or their Affiliates bear no
liability with respect thereto.

 

8.10 [**].

 

  (a) At Commencement Date. Unless the Parties otherwise agree in writing prior
to the Commencement Date, with respect to the [**] as of the Commencement Date,
(i) such [**] shall not be Affected Employees and shall not be Transitioned
Employees, (ii) beginning on the Commencement Date and continuing thereafter
until otherwise agreed by the Parties, [**], and (iii) beginning on the
Commencement Date and continuing thereafter until otherwise agreed by the
Parties, Triad shall perform the functions set forth in Section 8.13 with
respect to such [**].

 

  (b) Post Commencement Date- New Triad Sites. In connection with any [**] at
any Triad Site acquired by an Eligible Recipient following the Effective Date
that would otherwise be hired by Supplier in conjunction with the initiation of
Services by Supplier to such newly acquired Triad Site, unless the Parties
otherwise agree in writing prior to such initiation of Services, (i) such [**]
shall not be hired by Supplier, (ii) beginning on the date of initiation of
Services for such new Triad Site and continuing thereafter until otherwise
agreed by the Parties, [**], and (iii) beginning on the date of initiation of
Services for such new Triad Site and continuing thereafter until otherwise
agreed by the Parties, Triad shall perform the functions set forth in
Section 8.13 with respect to such [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 48 of 127



--------------------------------------------------------------------------------

8.11 Supplier Responsibilities:

In performing the responsibilities set forth in this Section 8.11, Supplier at
all times shall comply with any [**] and all Triad personnel policies, practices
and procedures applicable to [**] to the extent provided by, and in accordance
with, guidance and instruction received from Triad pursuant to Section 8.13.

 

  (a) [**].

 

  (b) [**].

 

  (c) [**].

 

  (d) [**].

 

  (e) [**].

 

  (f) [**].

 

8.12 Performance.

If the actions or failures to act of the [**] prevent, hinder or delay
Supplier’s performance of its obligations under the Agreement, Supplier shall be
excused from liability for such non-performance, delay or hindrance unless and
to the extent such action by or failure to act of, the [**] was caused by
Supplier’s material failure to perform its management obligations described in
Section 8.11. Upon Supplier determining that the non-performance, delay or
hindrance was caused by a [**], Supplier shall (i) promptly notify Triad and
describe, in reasonable detail, the facts concerning such [**] actions or
failures to act; (ii) cooperate with Triad to take appropriate action to address
such [**] actions or failures to act, including making recommendations, if any,
to Triad on measures to be taken to prevent future problems, (iii) identify and
pursue commercially reasonable means to avoid or mitigate the impact of such
action or failure to act, and (iv) use commercially reasonable efforts to
perform notwithstanding such action or failure to act. As provided in clauses
(iii) and (iv) above, if Supplier identifies and pursues commercially reasonable
means to avoid or mitigate the impact of such action or failure to act or
Supplier uses commercially reasonable efforts to perform notwithstanding such
action or failure to act, Triad shall reimburse Supplier for its Out-of-Pocket
Expenses and non-de minimis additional labor charges (consistent with the
Charges under this Agreement, subject to Section 4.7 and utilization of Baseline
Project FTE Hours, as applicable) incurred in such effort to perform, provided
that (A) to the extent practical Supplier notifies Triad of such additional
incremental charges and expenses prior to incurring the same, and (B) Supplier
uses commercially reasonable efforts to minimize such costs. However, if any
such action or failure to act occurs on a recurring, regular basis, the Parties
agree to address such recurring, regular performance requirements on the part of
Supplier as described in clauses (iii) and (iv) above through application of
Section 9.6 (without diminishing Supplier’s obligation to perform under clauses
(iii) and (iv) as necessary). To the extent Triad places such [**] on a
performance improvement plan, Supplier shall monitor such [**] performance
against the plan and inform Triad on a regular basis, as requested by Triad, as
to the [**] progress relating to the plan.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 49 of 127



--------------------------------------------------------------------------------

8.13 Triad Responsibilities.

 

  (a) Triad shall be responsible for making final decisions with respect to all
matters relating to recruitment, employment, promotion, discipline, layoff and
termination with respect to the [**] taking into account Supplier’s
recommendations regarding such matters.

 

  (b) Triad shall continue to be responsible for the payment of all
compensation, including making any necessary deductions and withholdings, and
providing all benefits to [**] as may be required under [**] and Triad personnel
policies, practices and procedures.

 

  (c) Triad shall continue to be responsible for [**].

 

  (d) Triad shall at all times cooperate with and provide assistance and
guidance to Supplier with respect to compliance with any [**] and all Triad
personnel policies, practices and procedures applicable to [**].

 

  (e) To the extent Triad provides training or orientation for new managers,
Triad shall provide such training and orientation to the Supplier Personnel
managing the [**]; provided the Supplier shall be responsible for any third
party costs relating to such training and orientation.

 

9. SUPPLIER RESPONSIBILITIES

 

9.1 Policy and Procedures Manual.

 

  (a) Delivery and Contents. As part of the Services and as further detailed in
the Transition Plan, and at no additional charge to Triad, Supplier shall
deliver to Triad for its review, comment and approval (i) a “Priority 1” version
of the Policy and Procedures Manual on or before August 16, 2006, and (ii) a
“Priority 2” integrated version of the Policy and Procedures Manual covering all
Services on or before January 17, 2007 (the “Policy and Procedures Manual”). At
a minimum, the Policy and Procedures Manual shall include the following:

 

  (i) a detailed description of the Services and the manner in which each will
be performed by Supplier, including (A) the Equipment, Software, and Systems to
be procured, operated, supported or used; (B) documentation (including currently
available operations manuals, user guides, specifications, policies/procedures
and disaster recovery plans and other documentation to be created by Supplier)
providing further details regarding such Services; (C) the specific activities
to be undertaken by Supplier in connection with each Service, including, where
appropriate, the direction, supervision, monitoring, staffing, reporting,
planning and oversight activities to be performed by Supplier under this
Agreement; (D) the checkpoint reviews, testing, acceptance, controls and other
procedures to be implemented and used to assure service quality; and (E) the
processes, methodologies and controls to be implemented and used by Supplier to
ensure compliance with applicable Laws;

 

  (ii) the procedures for Triad/Supplier interaction and communication,
including (A) call lists; (B) procedures for and limits on direct communication
by Supplier with Triad and Eligible Recipient personnel; (C) problem management
and escalation procedures; (D)

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 50 of 127



--------------------------------------------------------------------------------

 

Change Control Procedures; (E) priority and project procedures and procedures
associated with New Services, including the documentation and execution of
proposals for New Services in accordance with Section 11.5; (F) Acceptance
related procedures (subject to Section 4.6); (G) quality assurance procedures
and checkpoint reviews (H) the project formation process and implementation
methodology; (I) procedures respecting compliance with Section 15.12, including
the provision of required information respecting Supplier, Supplier Affiliates,
Subcontractors and Supplier Personnel thereunder, and (J) annual and quarterly
financial objectives, budgets, and performance goals; and

 

  (iii) practices and procedures addressing such other issues and matters as
Triad shall reasonably require.

Supplier shall incorporate Triad’s then current policies and procedures in the
Policy and Procedures Manual to the extent it is reasonably directed to do so by
Triad.

 

  (b) Revision and Maintenance. Supplier shall incorporate any comments or
suggestions of Triad into the Policy and Procedures Manual and shall deliver a
final revised version to Triad within fifteen (15) days of its receipt of such
comments and suggestions for Triad’s approval. The Policy and Procedures Manual
will be delivered and maintained by Supplier in hard copy and electronic formats
and will be accessible electronically to Triad management and Authorized Users
in a manner consistent with Triad’s security policies.

 

  (c) Compliance. Supplier shall perform the Services in accordance with
applicable Laws (subject to Schedule T) and Triad’s then current policies and
procedures until the Policy and Procedures Manual is finalized and agreed upon
by the Parties. Thereafter, Supplier shall perform the Services in accordance
with the Policy and Procedures Manual. In the event of a conflict between the
provisions of this Agreement and the Policy and Procedures Manual, the
provisions of this Agreement shall control unless the Parties expressly agree
otherwise and such agreement is set forth in the relevant portion of the Policy
and Procedures Manual.

 

  (d) Modification and Updating. Supplier shall promptly modify and update the
Policy and Procedures Manual quarterly to reflect changes in the operations or
procedures described therein and to comply with Triad Standards, the Technology
Plan and Strategic Plans as described in Section 9.5. Supplier shall provide the
proposed changes in the manual to Triad for review, comment and approval. To the
extent such change could (i) increase Triad’s total costs of receiving the
Services; (ii) have adverse impact or require changes as described in
Section 9.6(c), or (iii) violate or be inconsistent with the Triad Standards,
the Technology Plan or Strategic Plans, Supplier shall not implement such change
without first obtaining Triad’s approval, which Triad may withhold in its sole
discretion.

 

  (e) Annual Review. The Parties shall meet to perform a formal annual review of
the Policy and Procedures Manual on each anniversary of the Effective Date.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 51 of 127



--------------------------------------------------------------------------------

9.2 Reports.

 

  (a) Reports. Supplier shall provide Triad with the reports pertaining to the
performance of the Services and Supplier’s other obligations under this
Agreement reasonably sufficient to permit Triad to monitor and manage Supplier’s
performance. The reports to be provided by Supplier shall include those
described in Schedule R in the format and at the frequencies provided therein or
at the frequency reasonably required by Triad, as well as those reports provided
by Triad prior to the Commencement Date to the extent applicable to the Services
(“Reports”). In addition, from time to time, Triad may identify additional
Reports to be generated by Supplier and delivered to Triad on an ad hoc or
periodic basis. Subject to Section 4.7(a)(ii), the development of such ad-hoc
reports or such additionally requested periodic reports requiring net additional
effort may be a Project. All other non-ad-hoc Reports shall be provided to Triad
as part of the Services and at no additional charge to Triad or reduction in the
Baseline Project FTE Hours. The Reports described in Schedule R and, to the
extent reasonably possible, all other Reports shall be provided to Triad by
secure on-line connection in an electronic format capable of being accessed by
Microsoft Office components and downloadable by Triad, with the information
contained therein capable of being displayed graphically and accessible from a
web browser.

 

  (b) Back-Up Documentation. As part of the Services, Supplier shall provide
Triad with such documentation and other information reasonably available to
Supplier as may be reasonably requested by Triad from time to time in order to
verify the accuracy of the Reports provided by Supplier. In addition and as
reasonably requested by Triad from time to time, Supplier shall provide Triad
with all available and any other reasonably requested documentation and other
information to verify that Supplier’s performance of the Services is in
compliance with the Service Levels and this Agreement.

 

  (c) Correction of Errors. As part of the Services and at no additional charge
to Triad, Supplier shall promptly correct any errors or inaccuracies in or with
respect to the Reports of which Supplier becomes aware, including the
information or data contained in such Reports.

 

9.3 Governance.

 

  (a) Governance Model. The Parties shall manage their relationship under this
Agreement using the governance model described in Schedule E.7.

 

  (b) Meetings. During the Term, representatives of the Parties shall meet
monthly or as reasonably requested by either Party to discuss matters arising
under this Agreement, including any such meetings provided for under the
Transition Plan, the Policy and Procedures Manual or Schedule E.7. Each Party
shall bear its own costs in connection with the attendance and participation of
such Party’s representatives in such meetings.

 

  (c) Agenda and Minutes. For each such meeting, upon Triad request, Supplier
shall prepare and distribute an agenda, which will incorporate the topics
designated by Triad. Supplier shall distribute such agenda in advance of each
meeting so that the meeting participants may prepare for the meeting. In
addition, upon Triad request, Supplier shall record and promptly distribute
minutes for every meeting for review and approval by Triad.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 52 of 127



--------------------------------------------------------------------------------

  (d) Authorized User and Eligible Recipient Meetings. Supplier shall notify the
Triad Project Executive in advance of scheduled meetings with Authorized Users
or Eligible Recipients (other than meetings pertaining to the provision of
specific Services on a day-to-day basis) and shall invite the Triad Project
Executive to attend such meetings or to designate a representative to do so.

 

  (e) Annual Reviews. Annually, or more frequently if Triad reasonably requires,
the Parties shall conduct a detailed review of the Services then being performed
by the Supplier. As part of this review, the Parties shall review any Resource
Baselines against actual service volumes for the previous year, and forecast the
service volumes for the next year. In addition, the Parties shall examine:
(i) whether the Charges are consistent with Triad’s forecasts, industry norms
and this Agreement; (ii) the quality of the performance and delivery of the
Services; (iii) whether the Supplier has delivered cost saving or efficiency
enhancing proposals; (iv) the level and currency of the technologies and
processes employed; (v) the business and technology strategy and direction; and
(vi) such other things as Triad may require.

 

9.4 Quality Assurance and Internal Controls.

 

  (a) General. Supplier shall develop and implement Quality Assurance and
internal control processes and procedures, including implementing tools and
methodologies, intended to ensure that the Services are performed in an
accurate, controlled, and timely manner, in accordance with (i) the Service
Levels and other requirements of this Agreement, (ii) assist Triad in complying
with generally accepted accounting principles (applied in accordance with SAS-69
and generally accepted auditing standards as interpreted by Triad), (iii) [**],
and (v) utilize industry standards applicable to Triad and the Eligible
Recipients and the performance of the Services, including applicable
requirements for certification or accreditation of the Joint Commission on
Accreditation of Healthcare Organizations (“JCAHO”). Such processes, procedures
and controls shall include verification, checkpoint reviews, testing,
acceptance, and other procedures for Triad to objectively assess and confirm the
quality and timeliness of Supplier’s performance. Without limiting the
generality of the foregoing, Supplier shall, with respect to the functions for
which it is responsible :

 

  (i) [**];

 

  (ii) Build the following basic control activities into work processes:
(1) accountability clearly defined and understood; (2) access properly
controlled; (3) adequate supervision; (4) policies, procedures; and
responsibilities documented and followed; (5) adequate training and education;
(6) adequate separation of duties; and (7) accurate reconciliation of recorded
assets compared with existing assets;

 

  (iii) Develop and execute a process to ensure periodic internal control
self-assessments are performed with respect to all Services (such
self-assessments to be performed at least annually unless and until Triad
approves less frequent self-assessments);

 

  (iv) Maintain an account specific internal audit function using dedicated
Supplier Personnel to sufficiently monitor the processes and Systems used to
provide the Services, including:

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 53 of 127



--------------------------------------------------------------------------------

  (1) Develop and execute an annual risk assessment process to evaluate risk in
the Services. This assessment shall become the basis to create an annual
risk-based audit plan of Services. The plan shall be provided to Triad for its
review and approval in sufficient time to permit Triad to comply with its
obligations and requirements;

 

  (2) Promptly provide account specific audit reports resulting from subsequent
audit activity, including as performed by dedicated Supplier Personnel to Triad,
and make related work papers available to Triad upon request;

 

  (3) Adopt a qualitative methodology (e.g. high, medium, low effectiveness) of
reporting the level of controls and account specific internal audit results; and

 

  (4) Provide to Triad a summary of planned audit activity, audit activity
performed, associated significant findings, and status of follow-up activity,
and a summary of control incidents (e.g., frauds, conflict of interest
situations, etc.) and related corrective action, at least quarterly; and

 

  (v) [**];

 

  (vi) Comply with the Triad Code of Conduct set forth in Schedule V;

 

  (vii) [**];

 

  (viii) [**]

 

  (ix) [**].

 

  (b) Approval by Triad. Supplier shall submit such processes, procedures and
controls to Triad for its review, comment and approval within thirty (30) days
after the Effective Date and shall use commercially reasonable efforts to
finalize such processes, procedures and controls and obtain Triad’s final
approval on or before the Commencement Date. Upon Triad’s approval, such
processes and procedures shall be included in the Policy and Procedures Manual.
Prior to the approval of such processes and procedures by Triad, Supplier shall
adhere strictly to Triad’s then current policies procedures, and controls. No
failure or inability of the quality assurance procedures to disclose any errors
or problems with the Services shall excuse Supplier’s failure to comply with the
Service Levels and other terms of this Agreement.

 

9.5 Processes, Procedures, Architecture, Standards and Planning.

 

  (a) Supplier Support. As requested by Triad, Supplier shall assist Triad on an
on-going basis in defining (A) standards, policies, practices, processes,
procedures and controls to be adhered to and enforced by Supplier in the
performance of the Services, including those set forth in the policies and
procedures produced and prepared by the Policy Committee of Triad Hospitals,
Inc. and commonly referred to as the “Blue Book,” as revised and updated from
time to time (the “Blue Book”) and the specific policies and implementation
guidelines applicable thereunder for the Triad Sites; and (B) the associated IT
technologies architectures, standards, products and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 54 of 127



--------------------------------------------------------------------------------

 

systems (including the ERP Solution, the C&RC Solution) to be provided,
operated, managed, supported and/or used by Supplier in connection therewith
(collectively, the “Triad Standards”). The Triad Standards are those items
identified as Triad Standards on Schedule V. Supplier also shall assist Triad on
an annual basis in preparing Strategic Plans and short-term implementation
plans. The assistance to be provided by Supplier shall include: (i) active
participation with Triad representatives on permanent and ad-hoc committees and
working groups addressing such issues; (ii) assessments of the then-current
Triad Standards at a level of detail sufficient to permit Triad to make informed
business decisions; (iii) analyses of the appropriate direction for such Triad
Standards in light of business priorities, business strategies, competitive
market forces, and changes in technology; (iv) to the extent that such
information is not Supplier Proprietary Information, the provision of
information to Triad regarding Supplier’s technology and telecommunications
strategies for its own business; (v) recommendations regarding standards,
processes, procedures and controls and associated information technology
architectures, standards, products and systems; and (vi) the provision of
current, historical (to the extent available), and forecasted system capacity,
performance, and utilization metrics for Triad’s systems at reasonable requested
levels of detail. With respect to each recommendation, Supplier shall provide
the following at a level of detail sufficient to permit Triad to make an
informed business decision: (i) the projected cost to Triad and the Eligible
Recipients and cost/benefit analyses; (ii) the changes, if any, in the personnel
and other resources Supplier, Triad and/or the Eligible Recipients will require
to operate and support the changed environment; (iii) the resulting estimated
impact on the total costs of Triad and the Eligible Recipients; (iv) the
expected performance, quality, responsiveness, efficiency, reliability, security
risks and other service levels; and (v) general plans and projected time
schedules for development and implementation. Any assistance provided by
Supplier under Sections 9.5 shall be at no additional Charge beyond the Charges
specified in Schedule J for the Services, unless an additional Charge has been
approved by Triad.

 

  (b) Triad Authority and Supplier Compliance. Triad has final authority to
promulgate Triad Standards and Strategic Plans and to modify or grant waivers
from such Triad Standards and Strategic Plans. Supplier shall (i) comply with
and implement the Triad Standards and Strategic Plans in accordance with the
Change Control Procedures, (ii) work with Triad to enforce the Triad Standards
and Strategic Plans, (iii) subject to Section 9.6 modify the Services as and to
the extent necessary and on a schedule to conform to such Triad Standards and
Strategic Plans, and (iv) obtain Triad’s prior written approval for any
deviations from such Triad Standards and Strategic Plans.

 

  (c) Financial, Forecasting and Budgeting Support. To support Triad’s
forecasting and budgeting processes, Supplier shall provide the following
information regarding the costs to be incurred by Triad and/or the Eligible
Recipients in connection with the Services and the cost/benefit to Triad and/or
the Eligible Recipients associated therewith including: (i) actual and
forecasted utilization of chargeable resources; (ii) actual and forecasted
changes in the total cost or utilization of resources associated with changes to
the environment; (iii) opportunities to modify or improve the Services, to
reduce the Charges, Pass-Through Expenses, taxes, or retained expenses incurred
by Triad; and (iv) estimated taxes for which Triad is responsible in relation to
the Services. Such information shall be provided at Triad’s request and in
accordance with the schedule reasonably established by Triad.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 55 of 127



--------------------------------------------------------------------------------

  (d) Technology Plan. Supplier shall develop and implement a technology plan
that is consistent with the Triad Standards and Strategic Plan and that shows
how Supplier will provide the Services to assist Triad to achieve the Strategic
Plan objectives and to implement and support Triad’s objectives and strategies
(“Technology Plan”). The development of the Technology Plan will be an iterative
process that Supplier shall carry out in consultation with Triad. The timetable
for finalization of the Technology Plan shall be set each year having regard to
the timetable for the Strategic Plan.

 

  (i) Process. The process for developing and approving the Technology Process
Plan shall be as follows. Supplier shall provide a draft Technology Plan each
year that includes multi-year implementation plans to achieve multi-year
objectives. Triad shall review the draft Technology Plan and provide requested
amendments. Supplier shall incorporate any such amendments, unless it reasonably
believes that any requested amendment would not assist Triad to achieve its
objectives and strategies. Triad and Supplier shall escalate any disagreements
about requested amendments to the draft Technology Plan in accordance with the
dispute resolution procedure in Article 19. Following approval by Triad, the
draft Technology Plan will replace the previous plan. Approval of the Technology
Plan by Triad shall not relieve Supplier of any obligation under this Agreement
in relation to its provision of the Services.

 

  (ii) Contents. In the Technology Plan, Supplier shall, among other things,
include plans for: (A) refreshing Equipment and Software (consistent with the
refresh cycles defined in Section 9.13); (B) adopting new technologies and
processes as part of the Technology Evolution of the Services, as defined in
this Agreement; (C) maintaining flexibility as described in Section 9.13, and
(D) the bridge plans for the Eligible Recipients and Triad Facilities and Sites
preceding the respective local implementations of the ERP Solution, C&RC
Solution. In the Technology Plan, Supplier shall also present implementation
plans for the achievement of the Strategic Plan and the Triad Standards.

 

  (iii) Compliance and Reporting. Subject to the Change Control Procedures,
Supplier shall comply with the Technology Plan, unless Triad agrees to depart
from the Technology Plan. Any such agreement to depart from the Technology Plan
from the date on which it is signed by Triad will not relieve Supplier of its
responsibilities under the previous plan prior to the date of such agreement.

 

9.6 Change Control.

 

  (a) Compliance with Change Control Procedures. In making any change in the
standards, processes, procedures and controls or associated technologies,
architectures, standards, products, Software, Equipment, Systems, Services, or
Materials provided, operated, managed, supported or used in connection with the
Services (each, a “Change”), each Party shall comply with the change control
procedures specified in the Policy and Procedures Manual (“Change Control
Procedures”). The Policy and Procedures Manual shall contain a procedure that
allows Triad to exercise the approval rights in this Section and complies with
the following requirements:

 

  (i) Impact Assessment. If either Party desires to make any Change that would
require consent under Section 9.6(c) or increase the risk of Supplier not being
able to provide the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 56 of 127



--------------------------------------------------------------------------------

 

Services in accordance with this Agreement or violate or be inconsistent with
Triad Standards or Strategic Plans, then Supplier shall prepare a written risk
assessment and mitigation plan: (1) describing in detail the nature and extent
of such adverse impact or risk; (2) describing any changes in Triad’s retained
costs or other benefits, savings or risks to Triad or the Eligible Recipients
associated with such Change; and (3) proposing strategies to mitigate any
adverse risks or impacts associated with such Change and, after consultation and
agreement with Triad, implement the plan; provided, however, that if Triad
proposes a Change that meets the definition of a “New Service,” such proposed
Change shall be subject to the operation of Section 11.5.

 

  (ii) Analysis. Each time that Supplier makes a Change to the Software,
Equipment, Systems, Services or Materials that would require consent under
Section 9.6(c), Supplier shall perform an analytical comparison at a reasonable
and mutually agreed level of detail to ensure the Change will not have an
adverse impact on the costs, business, or environment of Triad or an Eligible
Recipient or on the functionality interoperability, performance, accuracy,
speed, legality, responsiveness, quality or resource efficiency of, the
Services. In addition, at Triad’s request, Supplier shall perform a comparison
at a reasonable and mutually agreed level of detail, between the amount of
chargeable resources required to perform a representative sample of the Services
being performed for Triad and the Eligible Recipients immediately prior to the
Change and immediately after the Change. Triad shall not be required to pay for
increased chargeable resources usage due to a Change except to the extent that
such Change is requested or approved by Triad after notice from Supplier of such
increased chargeable resources usage.

 

  (iii) Testing. Prior to making any Change or using any new (e.g., not tested
in or for the Triad environment) Software, Equipment or System to provide the
Services that would require consent under Section 9.6(c), Supplier shall verify
by appropriate testing that the Change or item is properly installed, operating
in accordance with its specifications, performing its intended functions in a
reliable manner and compatible with and capable of operating as part of the
Triad environment. As reasonably requested by Supplier, Triad and the Eligible
Recipients shall participate in such testing. This obligation shall be in
addition to Supplier’s other obligations in the Agreement, including Supplier’s
obligation to perform ERP, C&RC Implementation Services or perform any testing
as part of the routine deployment or installation of Software or Equipment.

 

  (b) Financial Responsibility For Changes. [**].

 

  (c) Triad Approval – Cost, Adverse Impact. Supplier shall make no Change which
may (i) increase Triad’s total cost of receiving the Services; (ii) require
material changes to, or have an adverse impact on, Triad’s or an Eligible
Recipient’s business, operations, facilities, processes, systems, software,
utilities, tools or equipment (including those provided, managed, operated,
supported and/or used on their behalf by Triad Third Party Contractors);
(iii) require Supplier, Triad, the Eligible Recipients or Supplier to install a
new version, release, upgrade of, or replacement for, any Software or Equipment
or to modify any Software or Equipment; (iv) have an adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality or resource efficiency of the Services; (v) have an adverse impact on
the cost, either actual or planned, to Triad of terminating all or any part of
the Services or exercising

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 57 of 127



--------------------------------------------------------------------------------

 

its right to in-source or use third parties; (vi) have an adverse impact on
Triad’s or an Eligible Recipient’s environment (including its flexibility to
deal with future changes, interoperability and its stability), (vii) introduce
new technology to (A) Triad’s or an Eligible Recipient’s environment or business
or (B) Supplier’s environment, to the extent that such introduction has or may
have an impact on Triad’s or an Eligible Recipient’s environment; (viii) have an
adverse impact on the functionality, interoperability, performance, accuracy,
speed, responsiveness, quality, cost or resource efficiency of Triad’s Retained
Systems and Processes or (ix) violate or be inconsistent with Triad Standards or
Strategic Plans as specified in Section 9.5, without first obtaining the written
approval of Triad, which approval Triad may withhold in its sole discretion. If
Supplier desires to make such a Change, it shall provide to Triad a written
proposal describing in detail the extent to which the desired Change may affect
the functionality, performance, price or resource efficiency of the Services and
any benefits, savings or risks to Triad or the Eligible Recipients associated
with such Change.

 

  (d) Triad Legal and Regulatory Approval. Without first obtaining the approval
of the Triad General Counsel or his or her designee Supplier shall not: [**].

 

  (e) Information for Exercise of Strategic Authority. In order to facilitate
Triad’s strategic control pursuant to Section 9.5, Supplier shall provide Triad
with such information as Triad shall reasonably require prior to making any
proposed change. Such information shall include, at a minimum, a description of
the proposed rights of Triad and the Eligible Recipients with respect to
ownership and licensing (including any related restrictions) relating to such
Software, Equipment or other technology or Materials. Such description shall
include the license fees, maintenance fees and/or purchase or lease terms (if
any) for use of such Software, Equipment or other technology or Materials by
Triad, the Eligible Recipients and their respective third party contractors upon
termination or expiration of the Term and any limitations or conditions on such
use.

 

  (f) Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may
make temporary Changes required by an emergency if it has been unable to contact
the Triad Project Executive or his or her designee to obtain approval after
making reasonable efforts. Supplier shall document and report such emergency
Changes to Triad not later than the next business day after the Change is made.
Such Changes shall not be implemented on a permanent basis unless and until
approved by Triad.

 

  (g) Implementation of Changes. Supplier shall schedule and implement all
Changes so as not to (i) disrupt or adversely impact the business or operations
of Triad or the Eligible Recipients, (ii) degrade the Services then being
received by them, or (iii) interfere with their ability to obtain the full
benefit of the Services.

 

  (h) Planning and Tracking. On a quarterly basis, Supplier shall prepare a
rolling quarterly “look ahead” schedule for ongoing and planned changes for the
next three (3) months. The status of changes will be monitored and tracked by
Supplier against the applicable schedule.

 

  (i) Comparisons. For any Change described in Section 9.6(c), Supplier shall,
upon Triad’s request, perform a comparison at a reasonable and mutually agreed
level of detail, between the amount of chargeable resources required to perform
a representative sample of the Services being performed for Triad and the
Eligible Recipients immediately prior to the change and immediately after the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 58 of 127



--------------------------------------------------------------------------------

 

change. Triad shall not be required to pay for increased usage due to a change
except to the extent that such change is requested or approved by Triad after
notice from Supplier of such increased usage.

 

9.7 Software Currency.

 

  (a) Currency of Software. Subject to and in accordance with Sections 6.4, 6.9,
9.5, 9.6, 9.7(c) and Schedule J.1, Supplier shall maintain reasonable currency
for Software for which it is financially responsible under this Agreement and
provide maintenance and support for new releases and versions of Software for
which it is operationally responsible. At Triad’s direction, Supplier shall
operate multiple releases or versions of Software (other than the Software of
the ERP Solution, the C&RC Solution to the extent the Parties intend such
Systems to be operated on an enterprise-wide, single instance basis) at levels
consistent with those existing as of the Effective Date. In addition, Supplier
shall keep Software within release levels supported by the appropriate third
party vendor to ensure compatibility with other Software or Equipment components
of the Systems and of Triad’s Retained Systems and Processes, unless otherwise
directed by Triad or Triad is expressly responsible for upgrading or refreshing
such Software under Schedule J.1. If Triad directs Supplier to support any
Software on a non-current release, Supplier may need to support other Software
or Equipment components (e.g., database software that supports particular
application software) relating to such non-current release on a non-current
release and Supplier will promptly notify Triad if that is the case. For
purposes of this Section, “reasonable currency” means that, unless otherwise
directed by Triad, (i) [**], unless otherwise specified in Schedule J.1, and
(ii) Supplier shall install Minor Releases promptly or, if earlier, as requested
by Triad.

 

  (b) Evaluation and Testing. Prior to installing a new Major Release or Minor
Release, Supplier shall evaluate and test such release to verify that it will
perform in accordance with this Agreement and the Triad Standards and Strategic
Plans and that it will not (i) increase Triad’s total cost of receiving the
Services; (ii) have an adverse impact or require changes as described in
Section 9.6 (c) or (iii) violate or be inconsistent with Triad Standards,
Strategic Plans, Technology Plan or applicable Laws. The evaluation and testing
performed by Supplier shall be at least consistent with the reasonable and
accepted industry norms applicable to the performance of such Services and shall
be at least as rigorous and comprehensive as the evaluation and testing usually
performed by highly qualified service providers under such circumstances.

 

  (c) Approval by Triad. Notwithstanding Section 9.7(a), Supplier shall confer
with Triad prior to installing any Major Release or Minor Release, shall provide
Triad with the results of its testing and evaluation of such release and a
detailed implementation plan and shall not install such release if directed not
to do so by Triad. Where specified by Triad, Supplier shall not install new
Software releases or make other Software changes until Triad has completed and
provided formal signoff on successful user acceptance testing. Supplier shall
not install new Software releases or make other Software changes if doing so
would require Triad or the Eligible Recipients to install new releases of,
replace, or make other changes to Applications Software or other Software for
which Triad is financially responsible unless Triad consents to such change.
Supplier shall install, operate and support multiple versions of the same
Software as and to the extent directed to do so by Triad.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 59 of 127



--------------------------------------------------------------------------------

  (d) Updates by Triad. Triad and the Eligible Recipients have the right, but
not the obligation, to install new releases of, replace, or make other changes
to Applications Software or other Software for which Triad is financially
responsible under this Agreement. Triad shall use commercially reasonable
efforts to notify Supplier of such activities.

 

  (e) Service Level Relief. Notwithstanding the other provisions of this
Section 9.7, Supplier’s failure to meet the Service Levels or Critical
Deliverable shall be excused if and to the extent such failure is attributable
to Triad’s rejection of a Supplier proposed replacement of a Software version no
longer supported by the applicable Software manufacturer or Triad’s insistence
upon a new Software release or Software change opposed by Supplier and not
required to maintain reasonable currency, but only if (i) Supplier notifies
Triad prior to Triad’s final decision that Supplier will not be able, using
commercially reasonable efforts, to meet such Service Level under such
circumstances; (ii) Supplier identifies and considers all reasonable
alternatives available to address and avoid the impending performance failure;
and (iii) Supplier uses commercially reasonable efforts, including maintenance
of knowledge among Supplier Personnel about Software versions retained or
desired to be retained by Triad, to meet such Service Level notwithstanding
Triad’s rejection of or insistence on the Software release or Software change.

 

9.8 Date Compliance.

 

  (a) Definition. “Date Compliant” or “Date Compliance” means that Software,
Equipment and/or Systems (i) accurately process date information before, during
and after January 1, 2000, including accurately accepting date input, providing
date output and performing calculations on dates or portions of dates;
(ii) function accurately and without interruption before, during and after
January 1, 2000, without any change in operations associated with the advent of
the new century; (iii) respond to two (2) digit year date input in a way that
resolves the ambiguity as to year or century in a disclosed, defined and
predetermined manner; (iv) store and provide output of date information in ways
that are unambiguous as to year or century; and (v) properly exchange date and
time data with software, equipment and systems with which such Software,
Equipment and/or Systems with which it must interact and interoperate. Software,
Equipment and/or Systems shall not be deemed non-compliant to the extent any
performance failure is attributable to the failure of equipment, software or
systems for which a Party is not operationally responsible, but with which the
Software, Equipment and/or Systems must interact or interoperate, to be Date
Complaint or to correctly exchange date data with the Software, Equipment and/or
Systems.

 

  (b) Materials. Supplier represents, warrants and covenants that all Supplier
Owned Materials and Developed Materials are and will be Date Compliant.

 

  (c) Third Party Equipment or Software. Supplier shall obtain assurances from
each third party supplier from whom Supplier procures new third party Equipment
or Software to be operated, maintained, supported or used by Supplier, Triad or
the Eligible Recipients under this Agreement that such Equipment or Software is
Date Compliant and will perform in accordance with the manufacturer’s
specifications, including those pertaining to the accurate receipt, processing,
exchange and storage of date information. Supplier shall not procure any such
Equipment or Software not having such assurances without Triad’s prior approval.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 60 of 127



--------------------------------------------------------------------------------

  (d) No Force Majeure Event. The failure of any Equipment, Software or System
for which Supplier is operationally responsible to be Date Compliant shall not
be considered a force majeure event and, except as set forth in Section 2(h) of
Schedule G shall not relieve Supplier of any of its obligations under this
Agreement, including its obligations to perform the Services in accordance with
the Service Levels.

 

9.9 Access to Specialized Supplier Skills and Resources.

Upon Triad’s request, Supplier shall provide Triad and the Eligible Recipients
with prompt access to Supplier’s specialized services, personnel and resources
(including ERP and C&RC experts) pertaining to standards, processes and
procedures and associated software, equipment and systems on an expedited basis
taking into account the relevant circumstances (the “Specialized Services”). The
Parties acknowledge that the provision of such Specialized Services may, in some
cases, constitute New Services for which Supplier is entitled to additional
compensation, but in no event shall Supplier be entitled to any additional
compensation for New Services under this subsection unless the Triad Project
Executive and Supplier Account Executive, or their authorized designee,
expressly agree upon such additional compensation or Supplier’s entitlement to
additional compensation is established through the dispute resolution process.

 

9.10 Audit Rights.

 

  (a) Contract Records. Supplier shall, and, unless expressly approved otherwise
by Triad under Section 9.12, shall cause its Subcontractors to, maintain
complete and accurate records of and supporting documentation for all Charges,
all Triad Data and all financial transactions, authorizations, changes,
implementations, soft document accesses, reports, filings, returns, analyses,
procedures, controls, records, data or information created, generated,
collected, processed or stored by Supplier in the performance of its obligations
under this Agreement (excluding (i) any such data or information in respect of
Supplier’s internal processes and operations that Supplier is not otherwise
required to provide to Triad or otherwise maintain or operate under this
Agreement and (ii) internal audit reports prepared by Supplier’s corporate
internal audit group, but including any account specific audit reports and other
information required to be delivered pursuant to Section 9.4 or other account
specific audit reports to be delivered by Supplier to Triad as provided in this
Agreement) (“Contract Records”). Supplier shall maintain such Contract Records
in accordance with applicable Laws. Supplier shall retain Contract Records in
accordance with Triad’s record retention policy (as such policy may be modified
from time to time and provided to Supplier in writing, subject to Section 9.6)
and [**], during the Term and any Termination Assistance Services period and
thereafter through the end of the [**] calendar year after the calendar year in
which Supplier stopped performing Services (including Termination Assistance
Services requested by Triad under Section 4.4(b)(8)) (the “Audit Period”);
provided, however, the Audit Period shall in all events not be shorter than the
records retention period provided under federal or other governmental programs
applicable in Triad’s or the Eligible Recipients’ business operations to extent
Supplier has been provided notice of such retentions periods in accordance with
Section 6.3.

 

  (b) Operational Audits. During the Audit Period (as defined in
Section 9.10(a)), Supplier shall, and, unless expressly approved otherwise by
Triad under Section 9.12, shall cause its Subcontractors to, provide to Triad
(and internal and external auditors, inspectors, regulators and other
representatives that Triad may designate from time to time, including customers,
vendors,

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 61 of 127



--------------------------------------------------------------------------------

 

licensees and other third parties to the extent Triad or the Eligible Recipients
are legally or contractually obligated to submit to audits by such entities and
provided such representatives shall agree to be subject to Supplier’s reasonable
and generally applicable confidentiality and reasonable security requirements)
access at reasonable hours to Supplier Personnel, to the Supplier Facilities at
or from which Services are then being provided and to Supplier records and other
pertinent information, all to the extent relevant to the Services and Supplier’s
obligations under this Agreement. Such access shall be provided for the purpose
of performing audits and inspections, to (i) verify the integrity of Triad Data,
(ii) examine the systems that process, store, support and transmit that data
(including system capacity, performance, and utilization), (iii) examine the
internal controls (e.g., organizational controls, input/output controls, system
modification controls, processing controls, system design controls, and access
controls) and the security, disaster recovery and back-up practices and
procedures; (iv) examine Supplier’s performance of the Services; (v) verify
Supplier’s reported performance against the applicable Service Levels;
(vi) examine Supplier’s measurement, monitoring and management tools; and
(vii) [**]. Supplier shall (A) provide any assistance reasonably requested by
Triad or its designee in conducting any such audit, including installing and
operating audit software (to the extent such audit software is not likely to
adversely impact Supplier or the performance of the Services), (B) make
requested personnel, records and information available to Triad or its designee,
and (C) in all cases, provide such assistance, personnel, records and
information in an expeditious manner to facilitate the timely completion of such
audit. [**].

 

  (c) Financial Audits. During the Audit Period (as defined in Section 9.10(a)),
Supplier shall, and, unless expressly approved otherwise by Triad under
Section 9.12, shall cause its Subcontractors to, provide to Triad (and internal
and external auditors, inspectors, regulators and other representatives that
Triad may designate from time to time, including customers, vendors, licensees
and other third parties to the extent Triad or the Eligible Recipients are
legally or contractually obligated to submit to audits by such entities and
provided such representatives shall agree to be subject to Supplier’s reasonable
and generally applicable confidentiality and reasonable security requirements)
access at reasonable hours to Supplier Personnel and to Contract Records and
other pertinent information to conduct financial audits, all to the extent
relevant to the performance of Supplier’s obligations under this Agreement. Such
access shall be provided for the purpose of performing audits and inspections to
(i) verify the accuracy and completeness of Contract Records, (ii) verify the
accuracy and completeness of Charges and any Pass-Through Expenses and
Out-of-Pocket Expenses, (iii) examine the financial controls, processes and
procedures utilized by Supplier, and (iv) enable Triad and the Eligible
Recipients to meet applicable legal, regulatory and contractual requirements, in
each case to the extent applicable to the Services and/or the Charges for such
Services. Supplier shall (A) provide any assistance reasonably requested by
Triad or its designee in conducting any such audit, (B) make requested
personnel, records and information available to Triad or its designee, and
(C) in all cases, provide such assistance, personnel, records and information in
an expeditious manner to facilitate the timely completion of such audit
(excluding the installing and operating of audit software to the extent such
software is likely to adversely impact Supplier or the performance of the
Services). If any such audit reveals a net overcharge by Supplier, and Supplier
does not successfully dispute the amount questioned by such audit in accordance
with Article 19, Supplier shall promptly pay to Triad the amount of such net
overcharge plus interest at the rate provided in Section 12.2(b) from the date
of overcharge. [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 62 of 127



--------------------------------------------------------------------------------

  (d) Frequency of Audits. Triad or its designee may perform up to [**]
operational audits and/or financial audits per facility each calendar year as
described in this Section at no additional charge; [**]. Triad or its designee
may perform additional operational and financial audits in a calendar years for
a mutually agreed reasonable charge (including through utilization of Baseline
Project FTE Hours in accordance with Section 4.7) based on Supplier’s
non-administerial efforts associated with such additional audits and Supplier’s
then-current commercial rates therefor (to the extent the efforts therefor
exceed available Baseline Project FTE Hours) at the Agreed Discount as provided
in Schedule J, provided that Supplier notifies Triad of an estimate of any such
charge, obtains Triad’s approval prior to Triad incurring such charge, and uses
commercially reasonable efforts to minimize such charge.

 

  (e) Audit Assistance. Triad and certain Eligible Recipients may be subject to
regulation and audit by governmental bodies, standards or certification or
accreditation organizations, other regulatory authorities, customers, payors or
other parties to contracts with Triad or an Eligible Recipient under applicable
Laws, rules, regulations, standards and contract provisions, including
certification or accreditation requirements of JCAHO. If a governmental body,
standards or certification or accreditation organization, other regulatory
authority or customer, payor or other party to a contract with Triad or an
Eligible Recipient exercises its right to examine or audit Triad or an Eligible
Recipient pursuant to such Laws, rules, regulations, standards or contract
provisions, Supplier shall provide reasonable assistance (including such
assistance as contemplated in Sections 9.10(b) and (c) requested by Triad or the
Eligible Recipient in responding to such audits or requests for information
(excluding the installing and operating of audit software to the extent such
software is likely to adversely affect Supplier or the performance of the
Services) and shall do so in an expeditious manner to facilitate the prompt
closure of such audit or request.

 

  (f) General Procedures.

 

  (i) Unless expressly approved otherwise by Triad under Section 9.12, Supplier
shall obtain audit rights equivalent to those specified in this Section 9.10
from all Subcontractors and will cause such rights to extend to Triad.

 

  (ii) Notwithstanding the intended breadth of Triad’s audit rights, Triad shall
not be given access to (A) the proprietary information of other Supplier
customers, (B) Supplier locations that are not related to Triad, the Eligible
Recipients or the Services, or (C) Supplier’s or its Subcontractors’ internal
costs, except to the extent such costs are the basis upon which Triad is charged
(e.g., reimbursable expenses, Out-of-Pocket Expenses or cost-plus arrangements)
and/or are necessary to calculate the applicable variable Charges.

 

  (iii) Triad shall provide Supplier a [**] day advance notice of an audit,
[**]. Triad shall avoid unnecessary disruption of Supplier’s operations and
unnecessary interference with Supplier’s ability to perform the Services in
accordance with the Service Levels.

 

  (iv) Following any audit, Triad shall conduct (in the case of an internal
audit), or request its external auditors or examiners to conduct, an exit
conference with Supplier to obtain factual concurrence with issues identified in
the review.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 63 of 127



--------------------------------------------------------------------------------

  (v) Triad shall be given adequate private workspace in which to perform an
audit, plus reasonable access to photocopiers, telephones, facsimile machines,
computer hook-ups, and any other facilities or equipment needed for the
performance of the audit.

 

  (vi) Prior to receiving access to Supplier Proprietary Information or Supplier
Facilities, external auditors and examiners (other than governmental,
regulatory, certification or accreditation or similar auditors and examiners),
who have access to Supplier Proprietary Information and are not otherwise bound
to similar confidentiality restrictions with Supplier, shall execute a
non-disclosure agreement substantially in the form attached hereto as Exhibit 1
and comply with Supplier’s reasonable and generally applicable customary
security procedures.

 

  (vii) Unless expressly approved by Supplier, Triad shall not retain any of the
following Entities or their affiliates as its external auditor under this
Section: [**].

 

  (g) Supplier Internal Audit. If Supplier determines as a result of its own
internal audit that it has overcharged Triad (net of any undercharges), then
Supplier shall disclose to Triad all such incorrect charges and promptly pay or
credit to Triad the amount of such overcharge plus interest at the rate provided
for in Section 12.2(b) from the date of overcharge.

 

  (h) Supplier Response. Supplier and Triad shall meet promptly upon the
completion of an audit conducted pursuant to this Section 9.10 (i.e., an exit
interview) and/or issuance of an interim or final report to Supplier and Triad
following such an audit. Supplier shall respond to each exit interview and/or
audit report in writing within thirty (30) days, unless a shorter response time
is specified in such report, in which case Supplier shall use commercially
reasonable efforts to meet such response time. Supplier and Triad shall develop
and agree upon an action plan to promptly address and resolve any deficiencies,
concerns and/or recommendations identified in such exit interview and/or audit
report. Supplier, (i) at its own expense, shall undertake remedial action in
accordance with such action plan and the dates specified therein to the extent
necessary to comply with Supplier’s obligations under this Agreement, and
(ii) as requested by Triad as a Project or New Service, shall undertake any
other actions under such action plan that are not necessary to comply with
Supplier’s obligations under this Agreement.

 

  (i) Supplier Response to External Audits. If an audit by a governmental body,
standards organization or regulatory or certification authority having
jurisdiction over Triad, an Eligible Recipient or Supplier results in a finding
that Supplier is not in compliance with its obligations under this Agreement,
Supplier shall, at its own expense and within the time period specified by such
auditor, address and resolve the deficiency(ies) identified by such governmental
body, standards organization or regulatory or certification authority, in the
manner approved by Triad.

 

  (j) SAS 70 Audit. In addition to its other obligations under this
Section 9.10, Supplier shall cause a Type II Statement of Auditing Standards
(“SAS”) 70 audit (or equivalent audit covering controls over information
technology and related processes) to be conducted on an annual basis for each
Supplier Shared Environment at or from which the Services are provided to Triad
and/or the Eligible Recipients. Supplier shall permit Triad to participate in
the planning of each such audit, confer with Triad as to the scope and timing of
each such audit and accommodate Triad’s reasonable requirements and concerns to
the extent practicable. [**]. Supplier shall provide a

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 64 of 127



--------------------------------------------------------------------------------

 

copy of the resulting audit report to Triad and its independent auditors for
review and comment as soon as reasonably practicable and in all events within
[**] days of completion. In all events, such report shall be unqualified and
Supplier shall respond to such report in accordance with Section 9.10(h).

[**].

 

  (k) Audit Costs. Subject to the limitations provided in Section 9.10(d),
Supplier and, unless expressly approved otherwise by Triad under Section 9.12,
its Subcontractors shall provide the Services described in this Section 9.10 at
no additional charge to Triad

 

9.11 Reimbursements / Decommissioning.

 

  (a) Reimbursement for Substitute Payment. If either Party in error pays to a
third party an amount for which the other Party is responsible under this
Agreement, the Party that is responsible for such payment shall promptly
reimburse the paying Party for such amount.

 

  (b) Notice of Decommissioning. Supplier agrees to notify Triad promptly if and
to the extent any Triad or Eligible Recipient owned Equipment or Triad or
Eligible Recipient leased Equipment will no longer be used to provide the
Services. The notification will include the identification of the Equipment, and
the date it will no longer be needed by Supplier, along with the reason for
decommissioning. Upon receipt of any such notice, Triad may (or may cause the
applicable Eligible Recipient to), in its sole discretion, terminate the
Equipment lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such Triad or Eligible
Recipient owned Equipment that is the subject of such a notice as of the date
specified in such notice. Prior to Supplier ceasing to use any Equipment (or, in
the case of leased Equipment, upon the last day Triad or Eligible Recipient is
obligated to make such leased Equipment available to Supplier, if earlier),
Supplier shall return the same to Triad, the Eligible Recipients and/or their
designee(s) in condition at least as good as the condition thereof on the
Commencement Date, ordinary wear and tear excepted. Supplier shall, at
Supplier’s expense, deliver such Equipment to the location designated by Triad,
the Eligible Recipients and/or their designee(s).

 

9.12 Subcontractors.

 

  (a) Use of Subcontractors. Except as provided in Sections 4.1(f) and 9.12(d),
Supplier shall not subcontract any of its responsibilities under this Agreement
without Triad’s prior written approval, which may be withheld in Triad’s sole
discretion. Except as provided in Sections 4.1(f) and 9.12(d), prior to entering
into a subcontract with a third party for the Services, Supplier shall
(i) deliver to Triad a reasonably detailed description of the scope and material
terms (other than pricing terms) of the proposed subcontract, (ii) use
commercially reasonable efforts to obtain for Triad the license as described in
and in accordance with Sections 6.4(c) and 6.7 with respect to Third Party
Materials during and after the Term; (iii) give Triad reasonable prior notice of
the subcontract, specifying the components of the Services affected, the scope
of the proposed subcontract, the identity and qualifications of the proposed
Subcontractor (and the extent to which the Subcontractor is entitled to further
subcontract the work for which it is responsible), and the reasons for
subcontracting the work in question, the location of the Subcontractor
facilities from

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 65 of 127



--------------------------------------------------------------------------------

 

which the Services will be provided, the extent to which the subcontract will be
dedicated, and the Subcontractor’s willingness to grant the rights described in
Section 6.4(c) upon expiration or termination, (iv) with respect to those
Subcontractors and Supplier Personnel thereof (or categories thereof) designated
from time to time by Triad, make available for Supplier’s provision to Triad
information, in accordance with Section 15.12, respecting such Subcontractor and
Supplier Personnel provided by such Subcontractor in order for Triad to confirm
that the proposed subcontractor (and such Suppler Personnel) is not ineligible
to participate in federal or other government health care programs or federal or
other government procurement or non-procurement programs because of being
excluded, debarred, suspended, or otherwise declared ineligible to participate
(or, in lieu of the foregoing, at Triad’s request, Supplier may certify to Triad
that Supplier has followed procedures previously approved by Triad to confirm
the absence of such ineligibility), and (v) obtain Triad’s prior written
approval of such Subcontractor. A list of Subcontractors that Triad has approved
as of the Effective Date is attached to this Agreement as Schedule H.1. The
Parties acknowledge that such Subcontractors are approved to perform the
Services to the extent described in Schedule H.1 pursuant to the subcontracts
previously provided to Triad.

 

  (b) Right to Revoke Approval / Removal. Triad may revoke in good faith its
prior approval of a Subcontractor and direct Supplier to replace such
Subcontractor as soon as possible at no additional cost to Triad, if the
Subcontractor’s performance is materially deficient or if there are other
reasonable grounds for removal. Supplier shall have a reasonable opportunity to
investigate Triad’s concerns, correct the Subcontractor’s deficient performance
and provide Triad with a written action plan to assure that such deficient
performance will not recur. If Triad is not reasonably satisfied with the
Supplier’s efforts to correct the Subcontractor’s deficient performance and/or
to ensure its non-recurrence, the Supplier shall, as soon as possible, remove
and replace such Subcontractor. Supplier shall continue to perform its
obligations under the Agreement, notwithstanding the removal of the
Subcontractor. Triad shall have responsibility for any termination charges or
cancellation fees that Supplier may be obligated to pay to a Subcontractor as a
result of the removal of such Subcontractor at Triad’s request without such
justification, but only to the extent Triad has expressly agreed to be so
responsible for such charges or fees at the time of Triad’s approval.
Notwithstanding any other provision of this Section 9.12 and in accordance with
Section 15.12, as applicable, and without limiting Supplier’s performance
obligations under this Agreement, upon knowledge or notice that any
Subcontractor is ineligible to participate in federal or other government health
care programs or federal or other government procurement or non-procurement
programs because of being excluded, debarred, suspended, or otherwise declared
ineligible to participate, Supplier shall immediately remove (or cause to be
removed) such Subcontractor from all Triad Facilities or Sites and from the
provision of Services for such period as such ineligibility shall continue.

 

  (c) Supplier Responsibility. [**]. Supplier shall use a common methodology and
tool set to ensure all of the Subcontractors are managed effectively and
efficiently. Supplier shall be responsible for any failure by any Subcontractor
or Subcontractor personnel to perform in accordance with this Agreement or to
comply with any duties or obligations imposed on Supplier under this Agreement
to the same extent as if such failure to perform or comply was committed by
Supplier or Supplier employees. Supplier shall be responsible for the
performance of Services by Subcontractors and Subcontractor personnel providing
any of the Services hereunder. Supplier shall be Triad’s sole point of contact
regarding the Services, including with respect to payment.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 66 of 127



--------------------------------------------------------------------------------

  (d) Incidental Subcontractors. Notwithstanding the foregoing provisions of
this Section 9.12, Supplier and its Subcontractors may, in the ordinary course
of business, subcontract for third party services or products (i) for the
categories of Services identified to be performed by Incidental Subcontractors
in Schedule H.1, (ii) with temporary personnel firms for the provision of
contract labor, or (iii) individuals who are hired by Supplier on an independent
contractor basis (collectively, “Incidental Subcontractors”); provided, that
such Incidental Subcontractors possess the training and experience, competence
and skill to perform the work in a skilled and professional manner. For the
avoidance of doubt, with respect to Incidental Subcontractors and the Supplier
Personnel thereof, Supplier shall comply with clause (iv) of Section 9.12(a).
Triad shall have no approval right with respect to such Incidental
Subcontractors. If, however, Triad expresses dissatisfaction with the services
of an Incidental Subcontractor, Supplier shall work in good faith to resolve
Triad’s concerns on a mutually acceptable basis. Supplier shall be responsible
for Incidental Subcontractors or Incidental Subcontractor personnel to the same
extent as with other Subcontractors under this Agreement. The provisions of this
Agreement applicable generally to Subcontractors shall be fully applicable to
Incidental Subcontractors, except to the extent otherwise described herein.

 

9.13 Technology Evolution.

 

  (a) Obligation to Evolve. Subject to Section 9.6, Supplier acknowledges and
agrees that its current technologies and processes utilized to perform, or
provided through the Services, shall continue to evolve and change over time to
(subject to Triad approval) remain consistent with (i) [**], and (ii) the
objectives, budgetary constraints and competitive needs of Triad and the
Eligible Recipients. Subject to Sections 9.5 and 9.6, Supplier shall provide the
Services using current technologies and processes that will enable Triad and the
Eligible Recipients to take advantage of advances in the industry and support
their efforts to maintain competitiveness in the markets in which they compete.
In addition, subject to Section 9.5, 9.6 and 11.5, Supplier shall make such
current technologies and processes available to Triad to perform information
technology processes and related services and functions on behalf of itself
and/or the Eligible Recipients at or from Triad facilities.

 

  (b) Annual Technology Audit. Triad may elect to conduct an annual technology
and business process audit, solely for informational purposes, to analyze and
compare Supplier’s then current technologies and business processes against the
best practices of leading providers of services that are the same as or similar
to the Services. If any such audit reveals that the technologies and business
process then utilized by Supplier are not at the level of “industry best
practice,” then Triad and the Supplier will review the results of the audit and,
subject to the reasonable approval of the Parties, promptly establish and
implement a plan to implement identified best practices, as approved by Triad,
in accordance with this Agreement.

 

  (c) Obligation to Propose Technology Evolutions. Supplier shall identify and
propose the implementation of Technology Evolutions that are likely to:
(i) improve the efficiency and effectiveness of the Services (including cost
savings); (ii) improve the efficiency and effectiveness of the information
technology and business processes and related services and functions performed
by or for Triad and the Eligible Recipients; (iii) result in cost savings or
revenue increases to Triad and the Eligible Recipients in areas of their
business outside the Services; (iv) enhance the ability of Triad and the
Eligible Recipients to conduct their business and serve their

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 67 of 127



--------------------------------------------------------------------------------

 

customers; and (v) achieve the objectives of Triad and the Eligible Recipients
(as described in Section 1.2) faster and/or more efficiently than the then
current strategies.

 

  (d) Supplier Briefings and Technology Audit. Supplier shall routinely and
regularly monitor and analyze Technology Evolutions of possible interest or
applicability to Triad and the Eligible Recipients. At least semi-annually,
Supplier shall meet with Triad to formally brief Triad regarding such Technology
Evolutions. Such briefing shall include Supplier’s assessment of the business
impact, performance improvements and cost impact associated with such Technology
Evolutions. Where requested by Triad, Supplier shall develop and present to
Triad proposals for: (i) implementing Technology Evolutions or (ii) changing the
direction of Triad’s then current strategy.

 

  (e) Supplier Developed Advances. If Supplier develops or implements new or
enhanced processes, services, software, tools, products or methodologies to be
offered to its general customer base (collectively, “New Advances”), Supplier
shall, subject to Section 11.5, and any limitations under Supplier’s other
agreements, (i) offer Triad the opportunity to serve as a pilot customer in
connection with the implementation of such New Advances; and (ii) if Triad
declines such opportunity, offer Triad access to such New Advances and the
opportunity to be among the first of the Supplier customer base to implement and
receive the benefits of any New Advances.

 

  (f) Flexibility. Except as otherwise required under this Agreement, Supplier
shall use commercially reasonable efforts so that the technologies and process
strategies it employs to provide the Services meet industry standards and are
flexible enough to allow integration with new technologies or business
processes, or significant changes in Triad’s or an Eligible Recipient’s business
objectives and strategies. For example, Equipment and Systems (including the ERP
Solution, the C&RC Solution) must have sufficient scalability and be
sufficiently modular to allow integration of new technologies without the need
to replace whole, or significant parts of, systems or business processes (e.g.,
made to be a one-to-many model) to enable Triad’s and/or the Eligible
Recipients’ business to become more scalable and flexible.

 

  (g) Equipment Implementation and Refresh. Subject to Section 9.6, Supplier
shall be fully responsible for the implementation of new Equipment in the
ordinary course of Technology Evolution. Subject to Schedule J.1, Supplier shall
refresh all Equipment in accordance with Triad’s refresh strategies set forth in
Schedule J.1, as set out in the Technology Plan, and as necessary to provide the
Services in accordance with the Service Levels and satisfy its obligations under
this Agreement. If Supplier is aware that these strategies differ from generally
accepted practice (or there are any other areas of concern in relation to such
strategies) it shall provide Triad with notice of that fact and, upon request,
provide Triad with further information as to how to more closely align the
strategies with generally accepted practice.

 

  (h) Software Implementation and Refresh. Subject to Section 9.6, Supplier
shall be fully responsible for the implementation of new or changed Software,
tools and methodologies in the ordinary course of Technology Evolution. Supplier
shall: (i) refresh Software in accordance with Schedules E and J.1, Section 9.7
of this Agreement and the Technology Plan; and (ii) provide training to Triad
staff regarding the use of any new or changed Software, tools and methodologies.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 68 of 127



--------------------------------------------------------------------------------

  (i) [**].

 

9.14 Retained Systems and Processes.

Except as agreed upon in the ERP Implementation Plan and the C&RC Implementation
Plan, a Project plan, or elsewhere in the Agreement, Supplier shall not require
changes to Triad’s Retained Systems and Processes, including associated
processes, applications, systems, software, utilities, tools or equipment,
without the prior consent of Triad. Supplier will proactively inform itself and
use commercially reasonable efforts to maintain up to date knowledge about all
aspects of the existing and future Retained Systems and Processes. Triad and the
Eligible Recipients shall reasonably cooperate with Supplier in those efforts.
Upon request, Triad and the Eligible Recipients shall provide Supplier with
information regarding the Retained Systems and Processes necessary for Supplier
to perform its obligations under this Agreement. Triad and the Eligible
Recipients will make information available to Supplier regarding any changes to
such Triad Retained Systems and Processes. Supplier changes required by Triad’s
or any Eligible Recipient’s changes to its Retained Systems and Processes will
be addressed through the Change Control Procedures.

 

9.15 Network Configuration Data.

Supplier (i) shall provide Triad (and its third party vendors) with network
configuration data in relation to the network Supplier provides for Triad and/or
the Eligible Recipients in accordance with the terms of this Agreement; and
(ii) hereby grants to Triad (and its third party vendors) the right to use such
data in connection with businesses of Triad and the Eligible Recipients.

 

9.16 Government Contract Flow-Down Clauses.

 

  (a) General. The Parties acknowledge and agree that, as a matter of federal
procurement law, Supplier may be deemed a “subcontractor” to Triad and/or an
Eligible Recipient under one or more of their contracts with the federal
government, that the Services provided or to be provided by Supplier in such
circumstances constitute “commercial items” as that term is defined in the
Federal Acquisition Regulation, 48 C.F.R. Section 52.202, and that
“subcontractors” providing “commercial items” under government contracts are
subject to certain mandatory “flow-down” clauses (currently, (i) Equal
Opportunity, (ii) Affirmative Action for Special Disabled and Vietnam Era
Veterans, and (iii) Affirmative Action for Handicapped Workers) under the
Federal Acquisition Regulation, 48 C.F.R. Section 52.244-6. The Parties agree
that, insofar as such clauses are be required to be flowed down to Supplier,
Supplier shall comply with such clauses at no additional cost to Triad.

 

  (b) Special Requirements. The Parties believe that the Services provided by
Supplier under this Agreement will not be subject to government flow-down
requirements other than those associated with any subcontracts for commercial
items. Should compliance by Supplier with additional flow-down provisions
nevertheless be required by the federal government in certain circumstances,
Triad shall notify Supplier of such additional flow-down provisions and the
Parties shall negotiate in good faith regarding the additional consideration, if
any, to be paid to Supplier in such circumstances and any other required
modifications of this Agreement. In addition, the Parties shall determine
whether Supplier may address the flow-down requirements by partially assigning
this Agreement to, or having the affected Services performed by, Supplier’s
special-purpose

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 69 of 127



--------------------------------------------------------------------------------

 

government-services subsidiary or other Entity such that such other Entity
assumes responsibility for performance of the affected Services and compliance
with the government flow-down provisions. If Triad approves of such assignment,
in its sole discretion, the Supplier shall continue to be liable and responsible
for all of the obligations of such Entity. [**]. If the Parties are unable to
agree on the additional incremental costs to be incurred by Supplier, the
Parties may agree jointly to select a third-party accounting expert to make that
determination.

 

  (c) Special Purchases Support. Triad’s intent is to purchase products and
services from Small Disadvantaged Businesses and Small Woman Owned Businesses
(collectively “SDBs”) in order to satisfy its goals and comply with government
procurement laws and regulations. To help Triad achieve its goals, Supplier
agrees to establish as a goal the purchase, when commercially feasible, of
products and services from SDBs, on behalf of Triad and/or the Eligible
Recipients, in the performance of Supplier’s obligations under this Agreement.
Supplier, as part of the Service, shall track invoice payments made to SDBs, and
shall submit a quarterly summary to Triad with respect to such activity.

 

10. TRIAD RESPONSIBILITIES

 

10.1 Responsibilities.

In addition to Triad’s responsibilities as expressly set forth elsewhere in this
Agreement, Triad shall be responsible for the following:

 

  (a) Triad Project Executive. On or promptly following the Effective Date,
Triad shall designate one (1) individual to whom all Supplier communications
concerning this Agreement may be addressed (the “Triad Project Executive”), who
shall have the authority to act on behalf of Triad and the Eligible Recipients
in all day-to-day matters pertaining to this Agreement. Triad may change the
designated Triad Project Executive from time to time by providing notice to
Supplier. Additionally, Triad will have the option, but will not be obligated,
to designate additional representatives who will be authorized to make certain
decisions (e.g., regarding emergency maintenance) if the Triad Project Executive
is not available.

 

  (b) Cooperation. Triad shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, management decisions,
information, approvals and acceptances so that Supplier may accomplish its
obligations and responsibilities hereunder, and in such regard shall serve as
the sole point of contact for Supplier regarding the Services.

 

  (c) Requirement of Writing. To the extent Supplier is required under this
Agreement to obtain Triad’s approval, consent or agreement, such approval,
consent or agreement must be in writing and must be signed by or directly
transmitted by electronic mail from the Triad Project Executive or an authorized
Triad representative. Notwithstanding the preceding sentence, the Triad Project
Executive may agree in advance in writing that as to certain specific matters
oral approval, consent or agreement will be sufficient.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 70 of 127



--------------------------------------------------------------------------------

10.2 Savings Clause.

 

  (a) Supplier’s breach of or failure to perform its responsibilities under this
Agreement, including failure to meet the Service Levels, Implementation
Milestones, or to comply with any other duties or obligations imposed on
Supplier under this Agreement, shall be excused if and to the extent such
Supplier non-performance is caused by:

 

  (i) the failure of Triad or an Eligible Recipient to perform its
responsibilities, duties or obligations imposed on Triad or the Eligible
Recipient under this Agreement, including responsibilities that are an inherent,
necessary or customary part of such responsibilities, duties or obligations and
not within the responsibility of Supplier under this Agreement;

 

  (ii) the wrongful or tortious actions of Triad, an Eligible Recipient, a Triad
Third Party Contractor or an Authorized User;

 

  (iii) actions taken or made by Triad or an Eligible Recipient and not
reasonably within the contemplation of the Parties under or in connection with
this Agreement against the reasonable recommendation of Supplier based on
adverse impact on the Services, where such acts are not within the
responsibility of Supplier under this Agreement; or

 

  (iv) the failure of a Triad Third Party Contractor (including any Triad Third
Party Contractor providing Equipment or Software maintenance services) to
perform its responsibilities, or duties or obligations imposed on such Triad
Third Party Contractor under the applicable Third Party Contract(s), unless and
to the extent (i) such responsibilities, duties or obligations are within the
responsibilities of Supplier under this Agreement, or (ii) with respect to
Managed Third Parties, such failure is attributable to Supplier’s failure to
perform its related responsibilities as provided in Section 6.9);

but only if (A) Supplier, upon actual or constructive knowledge of such event or
omission, expeditiously notifies Triad of such event or omission and Supplier’s
inability to perform under the circumstances; (B) Supplier provides Triad with
reasonable opportunity to correct such event or omission and thereby, to the
extent practicable, avoid such Supplier non-performance, (C) Supplier identifies
and pursues commercially reasonable means to avoid or mitigate the impact of
such event or omission, (D) Supplier uses commercially reasonable efforts to
perform notwithstanding such event or omission, and (E) Supplier conducts a Root
Cause Analysis that demonstrates that such event or omission was the cause of
Supplier’s non-performance. For the avoidance of doubt, the reference in
Section 10.2(a)(iv) to Triad Third Party Contractor shall not include McKesson
acting pursuant to any Joint Contract Supplement.

 

  (b) As provided in clauses (C) and (D) above, if Supplier identifies and
pursues commercially reasonable means to avoid or mitigate the impact of such
event or omission or Supplier uses commercially reasonable efforts to perform
notwithstanding such event or omission, Triad shall reimburse Supplier for its
Out-of-Pocket Expenses and non-de minimis additional labor charges (consistent
with the Charges under this Agreement, subject to Section 4.7 and utilization of
Baseline Project FTE Hours, as applicable) incurred in such effort to perform,
provided that (A) to the extent practical Supplier notifies Triad of such
additional incremental charges and expenses

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 71 of 127



--------------------------------------------------------------------------------

prior to incurring the same, and (B) Supplier uses commercially reasonable
efforts to minimize such costs. However, if any such event or omission described
in Sections 10.2(a)(i) through (v) occurs on a recurring, regular basis, the
Parties agree to address such recurring, regular performance requirements on the
part of Supplier as described in clauses (C) and (D) above through application
of Section 9.6 (without diminishing Supplier’s obligation to perform under
clauses (C) and (D) as necessary) .

 

11. CHARGES

 

11.1 General.

 

  (a) Payment of Charges. In consideration of Supplier’s performance of the
Services, Triad agrees to pay Supplier the applicable Charges set forth in
Schedule J beginning as of the respective dates specified therein relating to
such Charges or, if later, the date on which Supplier assumes responsibility for
the applicable Services. Supplier shall continually seek to identify methods of
reducing such Charges and will notify Triad of such methods and the estimated
potential savings associated with each such method.

 

  (b) No Additional Charges. Triad shall not pay any Charges for the Services
other than those set forth in this Agreement. Any costs incurred by Supplier
prior to the Effective Date are included in the Charges as set forth in Schedule
J and are not to be separately paid or reimbursed by Triad.

 

  (c) Incidental Expenses. Supplier acknowledges that, except as expressly
provided otherwise in this Agreement, expenses that Supplier incurs in
performing the Services (including management, travel and lodging, document
reproduction and shipping, desktop Equipment and other office Equipment required
by Supplier Personnel, and long-distance telephone) are included in Supplier’s
charges and rates set forth in this Agreement. Accordingly, such Supplier
expenses are not separately reimbursable by Triad unless Triad has agreed in
advance and in writing to reimburse Supplier for the expense.

 

  (d) No Charge for Reperformance. At no charge to Triad, Supplier shall
reperform (including any required backup or restoration of data from scheduled
backups or, if not available on such backups, restoration by other means with
Triad’s and the Eligible Recipients’ reasonable cooperation) any Services that
result in incorrect outputs due to an error or breach by Supplier, and the
resources required for such performance shall not be counted in calculating the
Charges payable or resources utilized by Triad hereunder.

 

  (e) [**].

 

  (f) Eligible Recipient Services.

 

  (i) Eligible Recipients. Supplier shall provide the Services to Eligible
Recipients designated by Triad. To the extent a designated Eligible Recipient
will receive less than all of the Services, Triad shall identify the categories
of Services to be provided by Supplier to such Eligible Recipient. Upon Triad’s
request pursuant to subparagraph (ii) below, Supplier will provide Services to
new Eligible Recipients, provided that such new Eligible Recipients that are not
Controlled by Triad agree with Triad to be bound by the

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 72 of 127



--------------------------------------------------------------------------------

terms of this Agreement. Notwithstanding the foregoing, Eligible Recipients are
neither authorized to direct or instruct Supplier nor to act for or on behalf of
Triad (including by providing notices, approvals, consents, waivers or the
like), in each case unless Triad has notified Supplier that an Eligible
Recipient is so authorized. Without limiting its obligations otherwise
applicable under this Agreement, Supplier will not be liable for any failure to
act or delay associated therewith (including any failure to perform its
obligations under this Agreement) in any circumstance where such failure or
delay results from Triad’s failure to either (i) to designate an Eligible
Recipient for Supplier under this Agreement, or (ii) properly authorize an
Eligible Recipient to provide required direction or instructions to Supplier,
provided that Supplier shall have acted reasonably under the circumstances,
including by timely communicating inquiries and requirements of Eligible
Recipients to Triad and generally acting in a manner consistent with
Section 10.2 and in accordance with the procedures in the Policy and Procedures
Manual; provided that to the extent of Supplier’s action consistent with the
foregoing, Triad shall reimburse the Supplier its Out-of-Pocket Expenses and
non-de minimis additional labor charges (consistent with the Charges under this
Agreement) incurred in such effort, provided that (A) to the extent practical
Supplier notifies Triad of such additional incremental charges and expenses
prior to incurring the same, and (B) Supplier uses commercially reasonable
efforts to minimize such costs.

 

  (ii) New Eligible Recipients. From time to time Triad may request that
Supplier provide Services to Eligible Recipients not previously receiving such
Services by identifying such Eligible Recipient and, if applicable, the Hospital
with which such Eligible Recipient is associated. Except as provided in
Section 11.5 or otherwise agreed by the Parties, such Services shall be
performed in accordance with the terms, conditions and prices (including any
non-recurring transition or start-up activities specific to such Eligible
Recipients as specified in Schedule J) then applicable to the provisions of the
same Services to existing Eligible Recipients.

 

  (iii) Election Procedure.

 

  (1) Dispositions. In the event of a transaction described in clause (c) or
(d) within the definition of Eligible Recipient in the Definition Matrix, Triad
may elect, on behalf of the Eligible Recipient in question, either (i) that such
Eligible Recipient shall continue to obtain Services in some or all Functional
Service Areas, subject to and in accordance with the terms and conditions of
this Agreement for the remainder of the Term, (ii) [**], or (iii) that the Term
shall be terminated as to such Eligible Recipient with respect to some or all
Services as of a specified date, subject to its receipt of Termination
Assistance Services pursuant to Section 4.4. Services provided to any such
Eligible Recipient under clauses (i) and (iii) in this paragraph (1) shall be
provided under this Agreement, and Triad shall remain financially responsible
therefor as for any Eligible Recipient. [**].

 

  (2) Independent Eligible Recipient Agreement. [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 73 of 127



--------------------------------------------------------------------------------

11.2 Pass-Through Expenses; Invoice Review.

 

  (a) Pass-Through Expenses; Procedures and Payment. Supplier shall administer
and invoice Triad for Pass-Through Expenses identified in Schedule J as provided
in this Section 11.2(a). Unless otherwise agreed by the Parties, Triad shall pay
all Pass-Through Expenses directly to the applicable vendors following review,
validation and approval of such Pass-Through Expenses by Supplier. All
pre-approved Pass-Through Expenses as of the Effective Date will be detailed in
Schedule J. No new Pass-Through Expenses (other than substitutions of existing
Pass-Through Expenses) may be added without mutual agreement of the Parties.
Before submitting an invoice to Triad for any Pass-Through Expense, Supplier
shall (i) review and validate the invoiced charges based on the third party
contract and available documentation and information, (ii) identify any errors
or omissions, and (iii) use commercially reasonable efforts to communicate with
the applicable vendor to correct any errors or omissions, resolve any questions
or issues and obtain any applicable credits, rebates, discounts or other
incentives for Triad. Supplier shall deliver to Triad the original supplier
invoice, together with any documentation supporting such invoice and a statement
that Supplier has reviewed and validated the invoiced charges, within [**] after
Supplier’s receipt thereof. To the extent that an invoice is received by
Supplier less than [**] prior to its due date, Supplier shall use commercially
reasonable efforts to deliver such invoice, documentation and statement at least
[**] prior to the date on which payment is due; and provided further that, if it
is not possible to deliver such invoice, documentation and statement at least
[**] prior to the due date, Supplier shall promptly notify Triad and, at Triad’s
option, either request additional time for review and validation or submit the
invoice for payment subject to subsequent review and validation. In addition, if
the vendor offers a discount for payment prior to a specified date, Supplier
shall use commercially reasonable efforts to deliver such invoice and associated
documentation to Triad at least [**] prior to such date. [**]. [**].

 

  (b) Invoice Review; Procedures and Payment. Beginning as of the Commencement
Date, Supplier shall review Triad and Eligible Recipient invoices related to the
Services (the “Triad IT Invoices”) and communicate the results of such review to
Triad after Supplier’s receipt of any such Triad IT Invoice, to the same extent
and in the same manner as the Transitioned Employees reviewed such Triad IT
Invoices prior to the Effective Date. To the extent that a Triad IT Invoice is
received by Supplier less than [**] days prior to its due date, Supplier shall
use commercially reasonable efforts to perform its obligations under this
Section 11.2(b) at least [**] prior to the date on which payment is due; and
provided further that, if it is not possible to perform its obligations under
this Section 11.2(b) at least [**] prior to the due date, Supplier shall
promptly notify Triad. In addition, if the vendor offers a discount for payment
prior to a specified date, Supplier shall use commercially reasonable efforts to
perform its obligations under this Section 11.2(b) at least [**] prior to such
date. [**]. [**].

 

  (c) Efforts to Minimize. Supplier shall use commercially reasonable efforts to
identify methods of reducing and minimizing Triad’s retained and Pass-Through
Expenses and will notify Triad of such methods and the estimated potential
savings associated with each such method.

 

  (d) Cost Savings. If Supplier proposes an innovative, value-adding, and
cost-saving solution not previously identified by Triad or the Eligible
Recipients that Triad or an Eligible Recipient elects to implement, then Triad,
in its sole discretion, may agree on a case by case basis to share with

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 74 of 127



--------------------------------------------------------------------------------

 

Supplier a percentage of the net cost savings directly attributable to the
proposed solution for a reasonable specified period.

 

11.3 Procurement.

To the extent agreed by the Parties from time to time, Supplier shall procure
third party products and services using Supplier agreements. To the extent of
the foregoing and except as otherwise then agreed by the Parties, the following
shall apply:

 

  (a) General. In procuring such products and services, Supplier shall: (i) give
Triad and the Eligible Recipients the benefit of Supplier’s most favorable
vendor arrangements where permitted by such vendors; (ii) use commercially
reasonable efforts to obtain the most favorable pricing and terms and conditions
then available from any source for such products and services; (iii) use the
aggregate volume of Supplier’s procurements on behalf of itself, Triad, the
Eligible Recipients and other customers as leverage in negotiating such pricing
or other terms and conditions; (iv) where feasible and reasonably determinable,
provide Triad an equitable and proportionate share of the total refunds,
credits, discounts, rebates, incentives and other benefits then available to
Supplier in connection with such procurements; and (iv) adhere to the
procurement procedures specified in the Policy and Procedures Manual, as such
procedures may be modified from time to time by Triad. Supplier shall adhere to
Triad’s product and services standards and shall not deviate from such standards
without Triad’s prior approval. To the extent an authorized Triad representative
specifies the vendor, pricing and/or terms and conditions for procurement,
Supplier shall not deviate from such instructions without Triad’s prior
approval. Unless otherwise agreed by the Parties, the procurement price of such
products and services shall be treated as a Pass-Through Expense or otherwise
passed through to Triad with a Supplier administrative markup of 3%, or such
other amount as agreed by the Parties (neither of which amounts shall be
applicable to shipping, postage or taxes).

 

  (b) Supplier Agreements. Supplier may use existing agreements between Supplier
and third party vendors or enter into new agreements with third party vendors to
procure such products and services. Supplier’s use of such agreements shall be
conditioned on and subject to the following: (i) Triad approving in advance the
terms, conditions and pricing of such agreements and any financial or other
commitments made therein by or on behalf of Triad or the Eligible Recipients;
(ii) Supplier complying with the terms and conditions of such agreements and
accepting responsibility for meeting any minimum volumes; (iii) Supplier passing
through to Triad any refunds, credits, discounts or other rebates applicable or
attributable in connection with the products and services procured by Supplier
for Triad or the Eligible Recipients; (iv) Supplier retaining responsibility for
curing any breaches of such agreements and indemnifying, in accordance with
Section 17.5, Triad or the Eligible Recipients for any Losses in connection with
such breaches; and (v) such agreements offering more favorable pricing and
equivalent or better terms and conditions for the requested product or service
than the master agreements existing as of the Commencement Date between Triad
and third party vendors.

 

  (c) Triad Right. If, at any time, Triad determines that the pricing and terms
and conditions available through Supplier are not as favorable as those Triad
could obtain on its own, Triad reserves the right to select and negotiate with
the provider of such third party products and services and Supplier shall comply
with Triad’s decision with respect thereto.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 75 of 127



--------------------------------------------------------------------------------

  (d) Benefits Pass Through. With respect to all products and services purchased
by Supplier for Triad and/or the Eligible Recipients on a cost-plus,
cost-reimbursement or Pass-Through Expense basis during the course of performing
the Services, Supplier shall use commercially reasonable efforts to pass
through, or otherwise provide, to Triad and/or the applicable Eligible
Recipient(s) all benefits offered by the manufacturers and/or vendors of such
products and services (including all warranties, refunds, credits, rebates,
discounts, training, technical support and other consideration offered by such
manufacturers and vendors) under the terms and conditions of the agreement under
which the products or services were purchased except to the extent otherwise
agreed by Triad. If Supplier is unable to pass through any such benefit to Triad
and/or the applicable Eligible Recipient(s), it shall notify Triad in advance
and shall not purchase such product or service without Triad’s prior approval.

 

11.4 Taxes.

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

 

  (a) Income Taxes. Each Party shall be responsible for its own Income Taxes.

 

  (b) Sales, Use and Property Taxes. Each Party shall be responsible for any
sales, lease, use, personal property, stamp, duty or other such taxes on
Equipment, Software or property it owns or leases from a third party, including
any lease assigned pursuant to this Agreement, and/or for which it is
financially responsible under this Agreement.

 

  (c) Recoverable Taxes. All sums payable under or in connection with this
Agreement shall be exclusive of Recoverable Taxes, and each Party shall, in
addition to such sums, pay such Recoverable Taxes properly chargeable thereon on
receipt of a valid invoice.

 

  (d) Taxes on Goods or Services Used by Supplier. Supplier shall be responsible
for all sales, service, value-added, lease, use, personal property, excise,
consumption, and other taxes and duties, including Recoverable Taxes, payable by
Supplier on any goods or services used or consumed by Supplier in providing the
Services (including services obtained from Subcontractors) where the tax is
imposed on Supplier’s acquisition or use of such goods or services and the
amount of tax is measured by Supplier’s costs in acquiring or procuring such
goods or services and not by Triad’s cost of acquiring such goods or services
from Supplier.

 

  (e) Service Taxes.

 

  (i) Triad shall be financially responsible for all US Service Taxes enacted on
or before the Effective Date. For purposes of this provision, “Services Taxes”
shall mean Service Taxes assessed by any Tax Authority within the United States
against either Party on the provision of the Services as a whole, or on any
particular Service received by Triad or the Eligible Recipients from Supplier.
If new or higher Service Taxes become applicable to the Services as a result of
either Party moving all or part of its operations to a different jurisdiction
(e.g., Triad opening a new office, Supplier relocating performance of Services
to a shared service center or assigning this Agreement to an Affiliate) the
Party

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 76 of 127



--------------------------------------------------------------------------------

 

initiating such move shall be financially responsible for such new or higher US
Service Taxes. [**].

 

  (ii) [**].

 

  (iii) If required under applicable Laws, Supplier shall invoice Triad for the
full amount of the Service Taxes and then credit or reimburse Triad for that
portion of such Service Taxes for which Supplier is financially responsible
under this provision.

 

  (f) Withholding. Any withholding tax or other tax of any kind that Triad is
required by applicable Law to withhold and pay on behalf of Supplier with
respect to amounts payable to Supplier under this Agreement shall be deducted
from said amount prior to remittance to Supplier. Triad will provide to Supplier
reasonable assistance, which shall include the provision of documentation as
required by revenue authorities, to enable Supplier to claim exemption from or
obtain a repayment of such withheld taxes and will, upon request, provide
Supplier with a copy of the withholding tax certificate.

 

  (g) Telecommunication Surcharges or User Fees. To the extent Triad is
responsible under Schedule J for telecommunication surcharges or user fees
imposed by government authorities and associated with the Services and the
allocation of such fees or surcharges is within Supplier’s or its
Subcontractors’ discretion, Supplier and its Subcontractors shall act fairly and
equitably in allocating such fees and surcharges to Triad, and Triad and the
Eligible Recipients shall not receive more than a proportionate share of such
fees and surcharges. In addition, in the event any such fee or surcharge for
which Triad or an Eligible Recipient is responsible is subsequently reduced or
vacated by the appropriate regulatory authority or court of competent
jurisdiction, Supplier shall seek on behalf of Triad a refund of any overpayment
of such fee or surcharge by Triad or the Eligible Recipient.

 

  (h) Notice of New Taxes and Charges. Supplier shall promptly notify Triad when
it becomes aware of any new taxes or other charges (including changes to
existing taxes or charges) to be passed through and/or collected by Triad under
this Section. Such notification (which may be separate from the first invoice
reflecting such taxes or other charges) shall contain a detailed explanation of
such taxes or charges, including the effective date of each new tax or charge.

 

  (i) Efforts to Minimize Taxes. Supplier shall cooperate fully with Triad to
enable Triad to more accurately determine its own tax liability and to minimize
such liability to the extent legally permissible. Supplier’s invoices shall
separately state the Charges that are subject to taxation and the amount of
taxes included therein. Each Party will provide and make available to the other
any resale certificates, information regarding out-of-state or out-of-country
sales or use of equipment, materials, or services, and other exemption
certificates or information reasonably requested by either Party. At Triad’s
request, Supplier shall provide Triad with (i) written certification signed by
an authorized representative of Supplier confirming that Supplier has filed all
required tax forms and returns required in connection with any Service Taxes
collected from Triad, and has collected and remitted all applicable Service
Taxes, and (ii) such other information pertaining to applicable Taxes as Triad
may reasonably request.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 77 of 127



--------------------------------------------------------------------------------

  (j) Tax Audits or Proceedings. Each Party shall promptly notify the other
Party of, and coordinate with the other Party, the response to and settlement
of, any claim for taxes asserted by applicable taxing authorities for which the
other Party is financially responsible hereunder. With respect to any claim
arising out of a form or return signed by a Party to this Agreement, such Party
will have the right to elect to control the response to and settlement of the
claim, but the other Party will have the right to participate in the responses
and settlements to the extent of its potential responsibility or liability. Each
Party also shall have the right to challenge the imposition of any tax liability
for which it is financially responsible under this Agreement or, if necessary,
to direct the other Party to challenge the imposition of any such tax liability.
If either Party requests the other to challenge the imposition of any tax
liability, such other Party shall do so (unless and to the extent it assumes
financial responsibility for the tax liability in question), and, the requesting
Party shall reimburse the other for all fines, penalties, interest, additions to
taxes or similar liabilities imposed in connection therewith, plus the
reasonable legal, accounting and other professional fees and expenses it incurs.
Each Party shall be entitled to any tax refunds or rebates obtained with respect
to the taxes for which such Party is financially responsible under this
Agreement.

 

  (k) Tax Filings. Each Party represents, warrants and covenants that it will
file appropriate tax returns, and pay applicable taxes owed arising from or
related to the provision of the Services in applicable jurisdictions. Supplier
represents, warrants and covenants that it is registered to and will collect and
remit Service Taxes in all applicable jurisdictions where required by law.

 

11.5 New Services.

 

  (a) Procedures. If Triad requests that Supplier perform any New Services
reasonably related to the Services or other services generally provided by
Supplier, Supplier shall promptly prepare a New Services proposal for Triad’s
consideration. Unless otherwise agreed by the Parties, Supplier shall prepare
such New Services proposal at no additional charge to Triad and shall deliver
such proposal to Triad within ten (10) business days of its receipt of Triad’s
request (unless a different period is otherwise provided for or agreed to by the
Parties); provided, that Supplier shall use commercially reasonable efforts to
respond more quickly in the case of a pressing business need or an emergency
situation. Triad and the Eligible Recipients, as applicable, shall provide such
information as Supplier reasonably requests in order to prepare such New Service
proposal. Such New Services proposal shall include, among other things, the
following at a level of detail sufficient to permit Triad to make an informed
business decision: (i) a project plan and [**] (if requested and in accordance
with the same procedures as described in Section 4.7(a)(iv) for Projects to the
extent applicable) or price estimate for the New Service; (ii) a breakdown of
such price or estimate, (iii) a description of the service levels to be
associated with such New Service, (iv) an estimated (unless a firm schedule is
reasonably requested by Triad) schedule for commencing and completing the New
Service, (v) a description of the new hardware or software to be provided by
Supplier in connection with the New Service, (vi) a description of the software,
hardware and other resources necessary to provide the New Service, (vii) any
additional facilities, space, or labor resources to be provided by Triad or the
Eligible Recipients in connection with the proposed New Service, (viii) any
material known risks associated with the New Service and/or the integration of
the New Service into the existing environment, (ix) in the case of any Developed
Materials to be created through the provision of the proposed New Services, any
ownership rights therein that differ from the provisions of Section 2 of
Schedule U, and (x) any additional or

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 78 of 127



--------------------------------------------------------------------------------

different terms and conditions applicable to the New Services. Triad may accept
or reject any New Services proposal in its sole discretion and Supplier shall be
obligated to perform such New Services only upon acceptance of such proposal by
Triad and documentation and execution thereof by the Parties in accordance with
the Policy and Procedures Manual, and thereupon the scope of the Services will
be expanded and this Agreement will be modified to include such New Services.
Notwithstanding any provision to the contrary, (i) Supplier shall act reasonably
and in good faith in formulating such pricing proposal, (ii) Supplier shall use
commercially reasonable efforts to identify potential means of reducing the cost
to Triad, including utilizing Subcontractors as and to the extent appropriate,
(iii) [**].

 

  (b) Use of Third Parties. Triad may elect to solicit and receive bids from
third parties to perform any New Services. If Triad elects to use third parties
to perform New Services, (i) such New Services shall not be deemed “Services”
under the provisions of this Agreement, and (ii) Supplier shall cooperate with
such third parties as provided in Section 4.5.

 

  (c) Services Evolution and Modification. In accordance with Section 9.13, the
Services will evolve and be supplemented, modified, enhanced or replaced over
time to keep pace with technological advancements and improvements in the
methods of delivering Services and changes in the businesses of Triad and the
Eligible Recipients. The Parties acknowledge and agree that the foregoing
evolution and other changes will modify the Services and will not be deemed to
result in New Services unless the changed services meet the definition of New
Services.

 

  (d) Authorized User and Eligible Recipient Requests.

 

  (i) Services or New Services. Supplier shall promptly notify the Triad Project
Executive of requests for New Services under this Agreement from Authorized
Users or Eligible Recipients and shall submit any proposals for New Services to
the Triad Project Executive or his or her designee, as and when they request.
Supplier shall not [**] without the prior written approval of the Triad Project
Executive or his or her designee. If Supplier fails to comply strictly with this
Section 11.5(d), [**].

 

  (ii) Other Products or Services. Without limiting Section 11.5(d)(i), Supplier
agrees that to the extent feasible, the Supplier Account Executive will notify
the Triad Account Executive of [**] concerning Supplier’s potential provision of
products or services reasonably related to the business operations of Triad
known to the Supplier Account Executive. In connection with such notification,
[**]. Subject to applicable Law, Supplier acknowledges and agrees that the
Parties will work together to explore in good faith the provision of such
services or products by Supplier to such Authorized Users or Eligible Recipients
through Triad. For the avoidance of doubt, the foregoing obligations of Supplier
shall be subject to any contractual obligations of Supplier with respect to any
Entity prior to such Entity becoming an Authorized User or Eligible Recipient.

 

  (e) Efforts to Reduce Costs and Charges. From time to time, Triad may request
that the Parties work together to identify ways to achieve reductions in the
cost of service delivery and corresponding reductions in the Charges to be paid
by Triad by modifying or reducing the nature or scope of the Services to be
performed by Supplier, the applicable Service Levels or other contract
requirements. If requested by Triad, Supplier shall promptly prepare a proposal
at a level

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 79 of 127



--------------------------------------------------------------------------------

of detail sufficient to permit Triad to make an informed business decision
identifying viable means of achieving the desired reductions without adversely
impacting business objectives or requirements identified by Triad. In preparing
such a proposal, Supplier shall give due consideration to any means of achieving
such reductions proposed by Triad. Supplier and Triad agree to negotiate in good
faith about each requested reduction in Charges and, without disclosing the
actual cost of providing the Services (unless such Services are to be provided
on a cost or cost-plus basis), Supplier shall identify for Triad if and to what
extent the cost of service delivery may be reduced by implementing various
changes in the contract requirements. Triad shall not be obligated to accept or
implement any proposal; and Supplier shall not be obligated to implement any
change that affects the terms of this Agreement unless and until such change is
reflected in a written amendment to this Agreement.

 

11.6 Reserved.

 

11.7 Unanticipated Change.

If an Unanticipated Change occurs, and if Triad requests that the Services be
modified to incorporate such Unanticipated Change, the Parties shall use the
procedures in Section 11.6(b) to [**] to take such Unanticipated Change into
account. An “Unanticipated Change” shall consist of a material change (including
a shift or improvement) in the technologies and/or processes available to
provide all or part of the Services which is outside the normal evolution of
technology or processes, that (a) was not generally available as of the
Effective Date, (b) is reasonably reliable and relevant and can technically be
substituted or added by Supplier to the Services, and (c) would materially
reduce Supplier’s cost of providing the Services.

 

11.8 Proration.

Periodic charges under this Agreement are to be computed on a calendar month or
quarter year basis, and shall be prorated for any partial month or quarter on a
calendar day basis.

 

11.9 Refundable Items.

 

  (a) Prepaid Amounts. Where Triad and/or the Eligible Recipients have prepaid
for a service or function for which Supplier is assuming financial
responsibility under this Agreement, Supplier shall promptly refund to Triad,
upon either Party identifying the prepayment to the other Party, that portion of
such prepaid expense which is attributable to periods on and after the
Commencement Date.

 

  (b) Refunds and Credits. If Supplier should receive a refund, credit, discount
or other rebate directly attributable for goods or services paid for by Triad
and/or the Eligible Recipients on a Pass-Through Expense, retained expense,
cost-plus or cost-reimbursement basis, then Supplier shall (i) notify Triad of
such refund, credit, discount or rebate and (ii) pay the full amount of such
refund, credit, discount or rebate to Triad. If Triad or an Eligible Recipient
should receive in error a refund, credit, discount or rebate that should have
been paid to Supplier, then Triad shall (1) notify Supplier of such item and
(2) pay the full amount thereof received by Triad to Supplier.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 80 of 127



--------------------------------------------------------------------------------

11.10 Triad Benchmarking Reviews.

 

  (a) Benchmarking Review. At any time following [**] and from time to time
thereafter during the Term, Triad may, at its expense and subject to this
Section 11.10, engage the services of an independent third party (a
“Benchmarker”) to compare the Charges and the quality of the Services against
the quality [**] to ensure that Triad is receiving from Supplier pricing and
levels of service that are competitive with market rates, prices and service
levels, given the nature, volume and type of Services provided by Supplier
hereunder (“Benchmarking”). The Benchmarker engaged by Triad shall be: (i) [**],
or their successors or affiliates; or (ii) any other Benchmarker not identified
in the preceding clause (i) selected by Triad and approved by Supplier, such
approval not to be unreasonably withheld or delayed. At Triad’s discretion, a
benchmarking may be conducted with respect to (i) [**]. In making this
comparison, the Benchmarker shall consider such factors that may impede a
“like-for-like” comparison, including the following factors and adjust the
prices as and to the extent appropriate: (i) whether supplier transition or
implementation charges are paid by the customer as incurred or amortized over
the term of this Agreement; (ii) the extent to which supplier pricing includes
the purchase of the customer’s existing assets; (iii) the extent to which
supplier pricing includes the cost of acquiring future assets; (iv) the extent
to which this Agreement calls for Supplier to provide and comply with unique
Triad or Eligible Recipient requirements; (v) whether Service Taxes are included
in such pricing or stated separately in supplier invoices; (vi) the currency of
the pricing data, and (vii) differences in volume of services (scale), scope of
services, service levels, financing or payment streams, geographic distribution
(including the use of offshore facilities and labor, complexity of supported
environment, technologies employed, terms and conditions and other pertinent
factors). Triad shall not Benchmark the same or similar scope of Services more
than once every [**] following the initiation of the previous Benchmarking with
the same scope of Services, [**]. The Benchmarker shall perform the Benchmarking
substantially in accordance with the Benchmarker’s general documented procedures
and criteria that shall be reasonably provided to the Parties prior to the start
of the Benchmarking, subject to any modifications that the Benchmarker deems
appropriate with respect to such procedures and criteria for such Benchmarking
based on either Party’s comments and the Benchmarker’s reasonable discretion.
The Parties will work with the Benchmarker throughout the Benchmarking process.

 

  (b) General. Any Benchmarker engaged by Triad shall execute a non-disclosure
agreement substantially in the form attached hereto as Exhibit 1; [**]. Supplier
shall cooperate fully with Triad and the Benchmarker and shall provide
reasonable access to the relevant premises, equipment, personnel or documents
and provide any assistance required by the Benchmarker to conduct the
Benchmarking, all at Supplier’s cost and expense. The Benchmarking shall be
conducted so as not to unreasonably disrupt Suppliers’ operations under this
Agreement. Supplier shall not be obligated to provide the Benchmarker with:
(i) proprietary information of Supplier not related to Triad, the Eligible
Recipients or the Services; (ii) any internal margin or cost data; or
(iii) proprietary information of other Supplier customers or other third
parties). Triad (i) shall not engage a Benchmarker on a contingent fee basis and
(ii) shall pay all charges incurred to the Benchmarker.

 

  (c) Result of Benchmarking. The Benchmarker shall submit a written report
setting forth its findings and conclusions, including, to the extent routinely
made available by such Benchmarker, the comparison methodology and related
information used by the Benchmarker. If the Benchmarker

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 81 of 127



--------------------------------------------------------------------------------

finds that the Charges paid by Triad for the Services that are the subject of
the Benchmarking are greater than the [**] (the “Benchmark Standard”), the
Parties shall meet and negotiate in good faith as to reductions in the Charges
to eliminate any such unfavorable variance. [**]. The report of the Benchmarker
(including any supplementary information provided as a result of Supplier’s
review) shall be treated as Proprietary Information of each Party.

 

  (d) Supplier Review and Dispute. Triad shall provide Supplier with a copy of
the Benchmarker’s report and Supplier shall have ten (10) days to review such
report and contest the Benchmarker’s findings. If the Parties are unable to
agree upon the validity of such findings, the matter shall be resolved pursuant
to the dispute resolution procedures set forth in Article 19. Reductions in
Supplier’s Charges shall be implemented effective as of the date ninety
(90) days following the date the Benchmarker’s report was first provided to
Supplier.

 

12. INVOICING AND PAYMENT

 

12.1 Invoicing.

 

  (a) Invoice. Within [**] after the beginning of each month, Supplier shall
present Triad with an invoice for any Charges due and owing for the preceding
month (the “Monthly Invoice”). All Charges, payments, and amounts shall be in
United States Dollars, unless otherwise agreed. The invoice shall be delivered
to Triad, at its request, at the address(es) listed in Section 21.3, and/or
electronically. Supplier shall not invoice Triad for any advance or concurrent
charges or other amounts not otherwise expressly so provided in this Agreement.

 

  (b) Form and Data. At Triad’s request, Supplier shall provide reasonably
sufficient detail on the invoice for Charges to be allocated by Triad among each
Triad Affiliate or Eligible Recipient then receiving Services, based on the
chargeback data generated by Supplier and/or the allocation formula provided by
Triad. Each invoice shall be in the form specified in Exhibit 2 and shall
contain the detail specified in such form of invoice or reasonably requested by
Triad (i) to allow Triad to validate volumes and fees, and (ii) to comply with
Triad’s and the Eligible Recipients’ billing requirements identified by Triad to
Supplier, including internal chargeback requirements and (iii) to comply with
requirements of applicable Law; provided that Supplier shall be allowed
reasonable time necessary to provide additional data so requested by Triad, and
provided further in the case of such additional requests based solely on Triad’s
or the Eligible Recipients’ billing requirements, Supplier’s obligation with
respect to periods prior to the date of such request shall be subject to
Supplier’s commercially reasonable efforts to provide such information. Each
invoice shall include the pricing calculations and related data utilized to
establish the Charges and sufficient information to validate the service volumes
and associated Charges. The data underlying each invoice shall be delivered to
Triad electronically (if requested by Triad) in a form and format compatible
with Triad’s accounting systems. In the event required by the foregoing or
reasonably requested by Triad, Supplier will provide separate invoices for Triad
Affiliates or other Eligible Recipients. The foregoing invoice requirements
(including supporting detail) shall be incorporated within the Policy and
Procedures Manual.

 

  (c) Credits. To the extent a credit may be due to Triad pursuant to this
Agreement, Supplier shall provide Triad with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier, Supplier
shall pay such amounts to Triad within thirty (30) days.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 82 of 127



--------------------------------------------------------------------------------

  (d) [**].

 

12.2 Payment Due.

 

  (a) Payment Terms. Subject to the other provisions of this Article 12, each
Monthly Invoice provided for under Section 12.1 by the [**] day of the month
shall be due and payable at the end of the month in which such Monthly Invoice
was received, unless the amount in question is disputed in accordance with
Section 12.4. Any undisputed amount on a Monthly Invoice received after the [**]
day of the month and any other undisputed amount invoiced and due in accordance
with this Agreement for which a time for payment is not otherwise specified
shall be due and payable within [**] days of receipt of such invoice. All
amounts to be paid to Supplier under this Agreement will be paid by wire
transfer of immediately available funds to the account of Supplier within the
United States designated by reasonable written notice by Supplier from time to
time or by such other methods as is mutually agreed by the Parties.

 

  (b) Interest. If Triad fails to make any payment of any undisputed amount
(i) with respect to a Monthly Invoice provided by the [**] day of the month, on
or before [**][**] following the payment due date for such Monthly Invoice
specified in Section 12.2(a), or (ii) with respect to a Monthly Invoice provided
after the [**] day of the month or any other invoice, on or before [**] days
following the payment due date for such invoice specified in Section 12.2(a),
Supplier may charge interest on such overdue undisputed amounts at an annual
rate of interest equal to [**].

 

12.3 Set Off.

With respect to any amount to be paid or reimbursed by either Party hereunder,
such Party may set off against such amount any amount that the other Party owes
it hereunder if (a) the other Party is provided with thirty (30) days prior
written notice of the intended set-off and (b) the other Party has failed to
issue a credit for the amount identified in such notice.

 

12.4 Disputed Charges.

Triad may withhold payment of particular Charges that Triad reasonably disputes
in good faith during the pendency of such dispute, subject to the following:

 

  (a) Notice of Dispute. If Supplier’s invoice includes sufficient detail and
supporting documentation to enable Triad to reasonably determine whether
Supplier’s Charges are in accordance with this Agreement, Triad shall notify
Supplier on or before the payment due date of such invoice if it disputes any of
the Charges in such invoice.

 

  (b) Notice of Insufficient Detail, Documentation and Dispute. If Supplier’s
invoice does not include (i) with respect to the recurring monthly Charges and
non-recurring variable Charges, the detail and supporting documentation provided
for in Exhibit 2 and subsequently set forth in the Policies and Procedures
Manual in accordance with Section 12.1(b), or (ii) with respect to the
non-recurring variable Charges, such further detail and supporting documentation
to enable Triad to reasonably determine whether Supplier’s Charges are in
accordance with this Agreement, Triad shall so notify Supplier as promptly as
practicable but in any event not more than fifteen (15) days after receipt
thereof. Upon receipt of such notice, Supplier shall promptly provide such

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 83 of 127



--------------------------------------------------------------------------------

reasonable detail and supporting documentation, and Triad shall notify Supplier
within ten (10) business days after receipt thereof by the Triad Project
Executive whether it disputes any of the Charges in Supplier’s invoice.

 

  (c) Description and Explanation. If Triad disputes any Supplier Charges, Triad
shall so notify Supplier and provide a description of the particular Charges in
dispute and an explanation of the reason why Triad disputes such Charges.

 

  (d) [**].

 

  (e) [**].

 

  (f) Continued Performance. Each Party agrees to continue performing its
obligations under this Agreement while any dispute is being resolved unless and
until such obligations are terminated by the termination or expiration of this
Agreement

 

  (g) No Waiver. Neither the failure to dispute any Charges or amounts prior to
payment nor the failure to withhold any amount shall constitute, operate or be
construed as a waiver of any right Triad may otherwise have to dispute any
Charge or amount or recover any amount previously paid.

 

13. TRIAD DATA AND OTHER PROPRIETARY INFORMATION

 

13.1 Triad Ownership of Triad Data.

Triad Data are and shall remain the property of Triad (and/or the applicable
Eligible Recipients). Supplier shall promptly deliver Triad Data (or the portion
of such Triad Data specified by Triad) to Triad in the format and on the media
prescribed by Triad (provided that if such format or media is different from
that in use by Supplier or specified in this Agreement, at Triad’s expense if
Supplier notifies Triad of such expense and obtains Triad’s prior written
approval prior to incurring such expense) (i) at any time at Triad’s request,
(ii) at the end of the Term and the completion of all requested Termination
Assistance Services (except Contract Records, which shall be retained by
Supplier for the Audit Period specified in Section 9.10(a) unless and to the
extent Supplier is directed by Triad to deliver such Contract Records to Triad
prior to the expiration of such audit period), or (iii) with respect to
particular Triad Data, at such earlier date that such data are no longer
required by Supplier to perform the Services. Thereafter, Supplier shall return
or destroy or securely erase, as directed by Triad, all copies of the Triad Data
in Supplier’s possession or under Supplier’s control as soon as possible, but in
any event within thirty (30) days and deliver to Triad written certification of
such return or destruction signed by an authorized representative of Supplier;
provided that Supplier may retain a copy of such Triad Data to the extent and
only for as long as necessary to perform its obligations under this Agreement or
as necessary for the resolution of any then on-going dispute between the
Parties. Supplier shall not withhold any Triad Data as a means of resolving any
dispute. Triad Data shall not be utilized by Supplier for any purpose other than
the performance of Services under this Agreement and Supplier shall at all times
comply with Triad’s privacy policy, as modified by Triad and made available to
Supplier from time to time. Triad Data shall not be sold, assigned, leased,
encumbered, commercially exploited or otherwise provided to third parties by or
on behalf of Supplier or any Supplier Personnel. Supplier shall promptly notify
Triad if it believes that any

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 84 of 127



--------------------------------------------------------------------------------

use of Triad Data by Supplier contemplated under this Agreement or to be
undertaken as part of the Services is inconsistent with the foregoing.

 

13.2 Safeguarding Triad Data.

 

  (a) Safeguarding Procedures.

 

  (i) Triad Facilities. At the Triad Facilities, Supplier shall maintain
environmental, safety and facility procedures, data security procedures and
other safeguards against the destruction, loss, unauthorized access or
alteration of Triad Data in the possession of Supplier which (i) are no less
rigorous than those maintained by Triad as of the Effective Date (or, subject to
Section 9.6, implemented by Triad in the future), including the security and
control requirements under this Agreement (including the Security Services set
forth in Schedule E.6), and (ii) meet the requirements of Triad’s privacy,
security and records retention policies (the “Triad Security Policies”) to the
extent that Triad has provided them to Supplier Triad Security Policies and,
subject to Schedule T applicable Laws (including HIPAA).

 

  (ii) Supplier Facilities. At Supplier Facilities, Supplier shall establish and
maintain environmental, safety and facility procedures, data security procedures
and other safeguards against the destruction, loss, unauthorized access or
alteration of Triad Data which (i) are no less rigorous than those maintained by
Triad as of the Effective Date (or, subject to Section 9.6, implemented by Triad
in the future), including the security and control requirements under this
Agreement (including the Security Services set forth in Schedule E.6), (ii) are
no less rigorous than those maintained by Supplier for similarly situated
customers, (iii) are no less rigorous than accepted security standards in the
industry, and (iv) meet the requirements of the Triad Security Policies and,
subject to Schedule T, applicable Laws (including HIPAA).

 

  (iii) General. Within six (6) months following the Effective Date and as
subsequently requested by Triad after the Commencement Date, Supplier shall
evaluate the then-current Triad Security Policies and shall prepare and submit
for Triad review and approval recommendations with respect to changes or
modifications to such policy. Supplier shall maintain and enforce the
then-current Triad Security Policies until any changes or modifications are
approved by Triad for implementation. Triad shall have the right to establish
backup security for Triad Data and to keep backup copies of the Triad Data in
Triad’s possession at Triad’s expense if Triad so chooses. Supplier shall
provide Triad with downloads of Triad Data, as requested by Triad, to enable
Triad to maintain such backup security or backup copies of Triad Data. Supplier
shall remove all Triad Data from any media taken out of service and shall
destroy or securely erase such media in accordance with the Policy and
Procedures Manual. No media on which Triad Data is stored may be used or re-used
to store data of any other customer of Supplier or to deliver data to a third
party, including another Supplier customer, unless securely erased in accordance
with the Policy and Procedures Manual. In the event Supplier discovers or is
notified of a breach or attempted breach or a lapse in security that reasonably
could be expected to allow a breach of security relating to Triad Data, Supplier
shall, in addition to its obligations pursuant to Sections 6.1(d) and 13.2(d),
expeditiously (i) notify Triad

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 85 of 127



--------------------------------------------------------------------------------

 

of such event or situation, (ii) investigate (with Triad’s participation if so
desired by Triad) such event or situation and perform a risk assessment, Root
Cause Analysis and corrective action plan thereon, (iii) provide a written
report to Triad of such risk assessment, Root Cause Analysis and action plan
(iii) remediate the effects of such event or situation (provided that Supplier
will be reasonably compensated in accordance with this Agreement (including
Sections 4.7, 9.6, and 11.5, as appropriate) for such remediation efforts to the
extent Supplier is not responsible, in whole or in part, for such event or
situation and Triad approves such remediation efforts), and (iv) provide Triad
with such assurances as Triad may reasonably request that such event or
situation will not recur. Nothing in this Agreement will be construed as a
limitation on Triad’s right to use Triad Data for its own purposes.

 

  (b) Reconstruction Procedures. At the Triad Facilities, as part of the
Services, Supplier shall be responsible for developing and maintaining
procedures for the reconstruction of lost Triad Data which are (i) no less
rigorous than those maintained by Triad as of the Effective Date (or, subject to
Section 9.6, implemented by Triad in the future), and (ii) subject to
Section 9.6, no less rigorous than those maintained by Supplier for similarly
situated customers. At Supplier Facilities, as part of the Services, Supplier
shall be responsible for developing and maintaining procedures for the
reconstruction of lost Triad Data which are, subject to the back-up retention
schedule described in Schedule E.6, as subsequently modified, (i) no less
rigorous than those maintained by Triad as of the Effective Date (or, subject to
Section 9.6, implemented by Triad in the future), and (ii) no less rigorous than
those maintained by Supplier for similarly situated customers.

 

  (c) Corrections. At Triad’s request, Supplier shall restore all destroyed,
lost or altered Triad Data using generally accepted data restoration techniques,
including utilization of last available back-up. In addition, if Supplier or its
Affiliates or Subcontractors has caused the destruction, loss or alteration of
any Triad Data, Supplier shall be responsible for the cost of restoring such
data as requested by Triad. Supplier shall at all times adhere to the procedures
and safeguards specified in Section 13.2(a) and (b) and shall correct (including
any required back-up or restoration of data from scheduled backups, or if not
available on such backups, restoration by other means with Triad’s reasonable
cooperation), at no charge to Triad, any destruction, loss or alteration of any
Triad Data attributable to the failure of Supplier or Supplier Personnel to
comply with Supplier’s obligations under this Agreement.

 

  (d) Electronic Incident Reporting. For purposes of this provision, “Electronic
Incident” means any unauthorized action by a known or unknown person which, if
successfully completed, could reasonably be considered one of the following: an
attack, penetration, denial of service, disclosure of Triad’s Proprietary
Information, misuse of system access, unauthorized access or intrusion
(hacking), virus intrusion, scan of the Systems, networks, technology, content
or websites of Triad (or an Eligible Recipient) or Supplier (or its Affiliates
or Subcontractors), or any other activity that could adversely affect
Proprietary Information and with respect to which Supplier has operational
responsibilities under this Agreement. Supplier shall report to Triad all
reported Electronic Incidents and all Electronic Incidents identified by
Supplier’s monitoring system in accordance with the Policy and Procedures
Manual, and will provide to Triad the following information, to the extent known
to or ascertainable by Supplier and otherwise in accordance with the Policy and
Procedures Manual: the nature and impact of the Electronic Incident; actions

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 86 of 127



--------------------------------------------------------------------------------

already taken by Supplier; Supplier’s assessment of immediate risk; and
corrective measures to be taken, evaluation of alternatives, and next steps.
Supplier shall continue providing (consistent with the Policies and Procedures
Manual) appropriate status reports to Triad regarding the resolution of the
Electronic Incident and prevention of future such Electronic Incidents. In
consultation with Supplier, Triad may, in its reasonable discretion, require
that Supplier’s ability to access, process, or store Triad Proprietary
Information be suspended, connectivity with Supplier be terminated, or other
appropriate action be taken pending such resolution, provided, that upon any
such action by Triad, Supplier shall be relieved of its obligations under this
Agreement to the extent it is unable to perform under such circumstances and so
notifies Triad.

 

  (e) Information Security Review. During the Term, Triad and/or the Eligible
Recipients may perform information security reviews on any Systems, Equipment,
Software, network(s) or facilities used by Supplier to provide the Services
hereunder (“Reviews”). The Reviews may include physical inspection, external
scan, internal scan, code review, process reviews and reviews of system
configurations. The Reviews may be conducted, at Triad’s discretion and at
Triad’s or the Eligible Recipient’s expense, by Triad, an Eligible Recipient or
their designee(s). The Parties shall mutually agree upon the scope and
methodology of such Reviews; provided, Supplier shall not unreasonably withhold
or delay its agreement to such scope and methodology. Supplier hereby grants
permission to Triad to perform the Reviews per the agreed upon scope and
methodology; provided, however, any such Review shall be conducted by Triad or
its external auditors or (as the Parties reasonably agree) other designees, as
applicable, in compliance with the provisions of Sections 9.10(e) as if such
Review were an audit subject to such Section. To the fullest extent permitted by
Law, Supplier hereby waives the benefit of any state or federal law which may
provide a cause of action against Triad or the Eligible Recipients based upon
Reviews permitted under this Section and conducted pursuant to the agreed upon
scope and methodology. Should any Review result in the discovery of material
security risks to the Systems, Equipment, Software, network(s) or facilities
used by Supplier to provide the Services hereunder, Triad shall promptly notify
Supplier of such risks, and Supplier shall respond to Triad in writing within
three (3) days with Supplier’s plan to take reasonable measures to promptly
correct, repair, or modify the applicable System, Equipment, Software, network
or facility to effectively eliminate such risks, subject to Section 9.6. Upon
approval by Triad, Supplier shall implement such plan as quickly as practicable.

 

  (f) Advice on Better Procedures. Subject to Supplier’s confidentiality
obligations, Supplier shall regularly advise Triad of data security practices,
procedures and safeguards in effect for other Supplier customers in the
healthcare industry (or otherwise reasonably applicable to Triad’s and the
Eligible Recipient’s operations), where such practices, procedures and
safeguards are of a higher standard than those contemplated under this
Agreement.

 

13.3 Triad Personal Data.

 

  (a) Compliance with Privacy Laws. Subject to Schedule T, Supplier shall comply
with the provisions of and the obligations imposed on Supplier under applicable
Privacy Laws and this Agreement. Supplier also shall comply with (i) the other
data privacy policies of Triad to the extent that Triad makes such policies
available to Supplier, and (ii) the data privacy policies of any
self-regulatory, certification or accreditation organizations to which Triad or
the Eligible Recipients belong or are subject (as made known to Supplier) or
which are applicable to Supplier

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 87 of 127



--------------------------------------------------------------------------------

 

in its role as a data processor and third party service provider to Triad and
the Eligible Recipients in relation to Triad Personal Data. The foregoing
includes Supplier’s (and its Subcontractors) execution and compliance with the
Business Associate Agreement attached as Exhibit 6.

 

  (b) Return of Triad Personal Data. All Triad Personal Data acquired by
Supplier shall be returned or destroyed (at the option of Triad) by Supplier on
request in accordance with Section 13.1, unless and to the extent such Triad
Personal Data is required by Supplier to discharge its obligations hereunder or
under applicable Privacy Laws.

 

  (c) Supplier Responsible for Third Parties. Supplier shall be responsible for
the acts and omissions of any Subcontractor or other third party that processes
(within the meaning of the applicable Privacy Laws) Triad Personal Data on
Supplier’s behalf in the same manner and to the same extent as it is responsible
for its own acts and omissions with respect to such Triad Personal Data.

 

  (d) Personal Data Security. Subject to Schedule T, and without limiting
Supplier’s obligations under Section 13.2 or otherwise with respect to data
security, Supplier shall:

 

  (i) [**]:

 

  (A) [**]; and

 

  (B) [**];

 

  (ii) [**];

 

  (iii) [**]; and

 

  (iv) [**].

 

  (e) Reserved.

 

  (f) Further Data Processor Obligations. Supplier shall promptly, and in any
event not later than reasonably required in order to enable Triad or the
relevant Eligible Recipient to fulfill its duties under any Privacy Law:

 

  (i) pass on to Triad or the relevant Eligible Recipient any inquiries or
communication (including subject access requests) from Authorized Users relating
to their Triad Personal Data or its processing; and

 

  (ii) provide such information as may be required for the purpose of responding
to any such Authorized Users or otherwise necessary for Triad to comply with
duties under Privacy Laws.

Supplier shall at all times act in a manner consistent with generally accepted
requirements within the outsourcing sectors in

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 88 of 127



--------------------------------------------------------------------------------

so far as they are relevant to the Services performed by Supplier and in so far
as they are applicable to the Supplier in its role as a data processor in
relation to Triad Personal Data.

 

13.4 Confidentiality.

 

  (a) Proprietary Information. Supplier and Triad each acknowledge that the
other possesses and will continue to possess information that has been developed
or received by it, has commercial value in its or its customers’ business and is
not generally available to the public. Except as otherwise specifically agreed
in writing by the Parties, “Proprietary Information” means (i) this Agreement
and the terms hereof and thereof, (ii) all information marked confidential,
restricted or proprietary by either Party, and (iii) any other information that
is treated as confidential by the disclosing Party and would reasonably be
understood to be confidential, whether or not so marked. In the case of Triad
and the Eligible Recipient, Proprietary Information also shall include Software
provided to Supplier by or through Triad or the Eligible Recipients, Developed
Materials, Triad Data, attorney-client privileged materials, attorney work
product, customer lists, customer contracts, customer information, rates and
pricing, information with respect to competitors, strategic plans, account
information, rate case strategies, research information, chemical formulae,
product formulations, plant and equipment design information, catalyst
information, information that contains trade secrets, financial/accounting
information (including assets, expenditures, mergers, acquisitions,
divestitures, billings collections, revenues and finances), human resources and
personnel information, marketing/sales information, information regarding
businesses, plans, operations, third party contracts, licenses, internal or
external audits, law suits, or regulatory compliance. By way of example, Triad
Proprietary Information shall include plans for changes in Triad’s or an
Eligible Recipient’s facilities, business units and product lines, plans for
business mergers, acquisitions or divestitures, rate information, plans for the
development and marketing of new products, financial forecasts and budgets,
technical proprietary information, employee lists and company telephone or
e-mail directories. In the case of Supplier, Proprietary Information shall
include financial information, account information, information regarding
Supplier’s business plans and operations (including information relating to
Supplier’s relationships with its customers, employees and contractors), and
proprietary software, tools and methodologies owned by Supplier and used in the
performance of the Services.

 

  (b) Obligations.

 

  (i) During the term of this Agreement and for the applicable period specified
in Section 13.4(g), Supplier and Triad shall not disclose, and shall maintain
the confidentiality of, all Proprietary Information of the other Party (and in
the case of Supplier, the Eligible Recipients). Triad and Supplier shall each
use at least the same degree of care to safeguard and to prevent disclosing to
third parties the Proprietary Information of the other as it employs to avoid
unauthorized disclosure, publication, dissemination, destruction, loss, or
alteration of its own information (or information of its customers) of a similar
nature, but not less than reasonable care. Supplier shall require all Supplier
Personnel having access to Triad Proprietary Information to execute a written
confidentiality agreement at Supplier’s expense consistent with Supplier’s
obligations under this Article 13. Supplier Personnel shall not have access to
Triad Proprietary Information without proper authorization. Upon receiving such
authorization, authorized Supplier Personnel shall have access to Triad
Proprietary Information only to the extent

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 89 of 127



--------------------------------------------------------------------------------

 

necessary for such person to perform his or her obligations under or with
respect to this Agreement or as otherwise naturally occurs in such person’s
scope of responsibility, provided that such access is not in violation of Law.

 

  (ii) The Parties may disclose Proprietary Information to their Affiliates,
auditors, attorneys, accountants, consultants, contractors, employees, and
subcontractors, where (A) use by such person or entity is authorized under this
Agreement, (B) such disclosure is necessary for the performance of such person’s
or entity’s obligations under or with respect to this Agreement or otherwise
naturally occurs in such person’s or entity’s scope of responsibility, (C) the
person or entity (and its applicable officers and employees) agree in writing to
assume the obligations described in this Section 13.4 or is otherwise subject to
similar restrictions, and (D) the disclosing Party assumes full responsibility
for the acts or omissions of such person or entity and takes all reasonable
measures to ensure that the Proprietary Information is not disclosed or used in
contravention of this Agreement. Any disclosure to such person or entity shall
be under the terms and conditions as provided herein. Each Party’s Proprietary
Information shall remain the property of such Party.

 

  (iii) Neither Party shall (A) make any use or copies of the Proprietary
Information of the other Party except as contemplated by this Agreement,
(B) acquire any right in or assert any lien against the Proprietary Information
of the other Party, (C) sell, assign, transfer, lease, or otherwise dispose of
Proprietary Information to third parties or commercially exploit such
information, including through Derivative Works, or (D) refuse for any reason
(including a default or material breach of this Agreement by the other Party) to
promptly provide the other Party’s Proprietary Information (including copies
thereof) to the other Party if requested to do so. Notwithstanding the
foregoing, Triad may disclose Proprietary Information relating to the
description of the Services and Supplier’s operational performance hereunder
(e.g., applicable Service Levels and measurements of Supplier’s performance with
respect to such Service Levels, but excluding pricing information) in connection
with a benchmarking under Section 11.10 or the solicitation of proposals for or
the procurement of the same or similar services from Triad Third Party
Contractors; provided, however, notwithstanding the foregoing, Triad may
disclose pricing and other information under the Agreement to a Benchmarker
pursuant to Section 11.10 to the extent necessary to support any Benchmarking
pursuant thereto. Upon expiration or any termination of this Agreement and
completion of each Party’s obligations under this Agreement, each Party shall
return or destroy, as the other Party may direct, all documentation in any
medium that contains, refers to, or relates to the other Party’s Proprietary
Information within thirty (30) days (except Contract Records, which shall be
retained by Supplier for the Audit Period specified in Section 9.10(a) unless
and to the extent Supplier is directed by Triad to deliver such Contract Records
to Triad prior to the expiration of such audit period). Each Party shall deliver
to the other Party written certification of its compliance with the preceding
sentence signed by an authorized representative of such Party. In addition, each
Party shall take all necessary steps to ensure that its employees comply with
these confidentiality provisions.

 

  (c) Exclusions. Section 13.4(b) shall not apply to any particular information
which the receiving Party can demonstrate (i) is, at the time of disclosure to
it, generally available to the public other

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 90 of 127



--------------------------------------------------------------------------------

 

than through a breach of the receiving Party’s or a third party’s
confidentiality obligations; (ii) after disclosure to it, is published by the
disclosing Party or otherwise becomes generally available to the public other
than through a breach of the receiving Party’s or a third party’s
confidentiality obligations; (iii) is lawfully in the possession of the
receiving Party at the time of disclosure to it; (iv) is received from a third
party having a lawful right to disclose such information; or (v) is
independently developed by the receiving Party without reference to Proprietary
Information of the furnishing Party. The Parties acknowledge and agree that
Proprietary Information that is not generally available to the public shall not
be deemed public or subject to this exclusion merely because it is combined with
information that is generally available to the public. In addition, the
receiving Party shall not be considered to have breached its obligations under
this Section 13.4 for disclosing Proprietary Information of the other Party as
required, in the opinion of legal counsel, to satisfy any legal requirement of a
competent government body, provided that, promptly upon receiving any such
request, such Party, to the extent it may legally do so, advises the other Party
of the Proprietary Information to be disclosed and the identity of the third
party requiring such disclosure prior to making such disclosure in order that
the other Party may interpose an objection to such disclosure, take action to
assure confidential handling of the Proprietary Information, or take such other
action as it deems appropriate to protect the Proprietary Information. The
receiving Party shall use commercially reasonable efforts to cooperate with the
disclosing Party in its efforts to seek a protective order or other appropriate
remedy or in the event such protective order or other remedy is not obtained, to
obtain assurance that confidential treatment will be accorded such Proprietary
Information.

 

  (d) Loss of Proprietary Information. Each Party shall (i) immediately notify
the other Party following discovery of any possession, use, knowledge,
disclosure, or loss of such other Party’s Proprietary Information in
contravention of this Agreement, (ii) promptly furnish to the other Party all
known details and assist such other Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss,
(iii) cooperate with the other Party in any investigation or litigation deemed
necessary by such other Party to protect its rights, and (iv) promptly use
commercially reasonable efforts to prevent further possession, use, knowledge,
disclosure, or loss of Proprietary Information in contravention of this
Agreement. Each Party shall bear any costs it incurs in complying with this
Section 13.4(d).

 

  (e) Public Filings. Notwithstanding Section 13.4(b) and (c), the Parties
acknowledge that this Agreement, or portions thereof, may be required under
applicable Laws to be publicly disclosed as part of an exhibit to required
public disclosure documents of either Party (or its Affiliates) filed with the
United States Securities and Exchange Commission. If a Party concludes that such
disclosure or filing is required, the disclosing Party shall promptly notify the
other Party and use commercially reasonable efforts to seek approval from the
Securities and Exchange Commission or other applicable regulatory authority for
the redaction of certain Proprietary Information mutually identified by the
Parties. Prior to any such disclosure or filing, the disclosing Party shall
redact such portions of the Agreement that the other Party reasonably requests
to be redacted, unless, the disclosing Party concludes, based on the opinion of
legal counsel, that such redaction request is not permitted by the disclosing
Party’s obligations under applicable Laws. The Parties shall cooperate with each
other in good faith in identifying and seeking appropriate protection of
Proprietary Information required to be so disclosed or filed.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 91 of 127



--------------------------------------------------------------------------------

  (f) No Implied Rights. Nothing contained in this Section 13.4 shall be
construed as obligating a Party to disclose its Proprietary Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to any Proprietary Information of the other Party.

 

  (g) Survival. Each Party’s obligations with respect to Triad Personal Data and
the other party’s human resources and personnel information shall survive the
expiration or termination of this Agreement and shall be perpetual. The Parties’
obligations of non-disclosure and confidentiality with respect to all other
Proprietary Information shall survive the expiration or termination of this
Agreement for the longer of: (i) the period required by Law, or (ii) [**] years
following the termination of this Agreement.

 

13.5 File Access.

Triad shall have unrestricted access to, and the right to review and retain all
computer or other files containing Triad Data; provided that with respect to
Triad Data at Supplier Facilities, Triad shall comply with Supplier’s
reasonable, customary and generally applicable confidentiality and security
procedures associated with such access; provided further however, access to
Triad Data related to Supplier’s management of the Services maintained in a form
commingled with other similar Supplier customer data may be subject to
applicable Supplier procedures necessary to prevent Triad access to such other
Supplier customer information. At no time shall any of such files or other
materials or information be stored or held in a form or manner not readily
accessible to Triad. Supplier shall provide to the Triad Project Executive all
passwords, codes, comments, keys, documentation and the locations of any such
files and other materials promptly upon the request of Triad, including
Equipment and Software keys and such information as to format, encryption (if
any) and any other specification or information necessary for Triad to retrieve,
read, revise and/or maintain such files and information. Upon the request of the
Triad Project Executive, Supplier shall confirm that, to the best of its
knowledge, all files and other information provided to Triad are complete and
that no material element, amount, or other fraction of such files or other
information to which Triad may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to Triad as contemplated by this
Agreement.

 

14. OWNERSHIP OF MATERIALS

Schedule U addresses certain matters related to ownership of Materials.

 

15. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

15.1 Work Standards.

Supplier covenants that (i) the Services shall be rendered with promptness, due
care, skill and diligence; (ii) the Services shall be executed in a workmanlike
manner, in accordance with the Service Levels [**]; (iii) Supplier shall use
adequate numbers of qualified individuals with suitable training, experience,
and skills to perform the Services; (iv) Supplier shall provide such individuals
with training or other learning enhancement resources as the products and
services in the Triad/Eligible Recipients environment are implemented or evolve
during the Term; and (v) Supplier shall maintain an adequate capacity of
personnel and resources to provide the Services and reasonably anticipated new
services and projects.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 92 of 127



--------------------------------------------------------------------------------

15.2 Maintenance.

 

  (a) Supplier Responsibility. Subject to the Parties’ financial
responsibilities for providing maintenance for Equipment and Software as
described in Section 6.4 and Schedule J.1, Supplier covenants that, unless
otherwise agreed and to the extent it has operational responsibility under this
Agreement, it shall maintain the Equipment and Software so that they operate
substantially in accordance with the Service Levels and their specifications,
including: (i) maintaining Equipment in good operating condition, subject to
normal wear and tear, (ii) undertaking repairs and preventive maintenance on
Equipment in accordance with the applicable Equipment manufacturer’s
recommendations and requirements, and (iii) performing Software maintenance in
accordance with the applicable Software supplier’s documentation,
recommendations and requirements.

 

  (b) Out of Support Third Party Equipment and Software. For Third Party
Equipment and Software no longer supported by the licensor or manufacturer and
to the extent Supplier has operational responsibility under this Agreement,
Supplier shall use commercially reasonable efforts to perform maintenance for
such Equipment or Software as required to meet its obligations under this
Agreement.

 

  (c) Triad Responsibility. Without limiting Supplier’s obligations pursuant to
this Section 15.2 and Section 6.9, with respect to Equipment and Software for
which Triad has financial responsibility as described in Schedule J.1, Triad
shall enter into or maintain in effect commercially reasonable and appropriate
maintenance agreements with applicable Triad Third Party Contractors that are
reasonably adequate to allow Supplier to provide the Services in accordance with
this Agreement.

 

15.3 Efficiency and Cost Effectiveness.

Supplier warrants and covenants that it shall use commercially reasonable
efforts to provide the Services in a cost-effective and efficient manner
consistent with the required level of quality and performance specified in this
Agreement. In furtherance of the preceding sentence, to the extent it has
sufficient rights therein and appropriate hereunder, Supplier shall endeavor to
use pre-existing software sub-routines or other Materials in the provision of
the Services hereunder. Without limiting the generality of the foregoing, such
efforts shall include:

 

  (a) Timing of Actions. Making adjustments in the timing of actions (consistent
with Triad priorities and schedules for the Services and Supplier’s obligation
to meet the Service Levels).

 

  (b) Timing of Functions. Delaying or accelerating, as appropriate, the
performance of non-critical functions within limits acceptable to Triad.

 

  (c) Systems Optimization. Tuning or optimizing the Systems (including memory),
Applications Software, databases and/or processes to optimize performance and
minimize costs.

 

  (d) Usage Scheduling. Controlling its use of the System and/or the Triad data
network by scheduling usage, where possible, to low utilization periods.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 93 of 127



--------------------------------------------------------------------------------

  (e) Alternative Technologies. Subject to Section 9.5, using alternative
technologies to perform the Services.

 

  (f) Efficiency. Efficiently using resources for which Triad is charged
hereunder, consistent with industry norms, and compiling data concerning such
efficient use in segregated and auditable form whenever possible.

 

15.4 Software.

 

  (a) Ownership and Use. Supplier represents, warrants and covenants that it is
either the owner of, or authorized to use, any and all Software provided and
used by or on behalf of Supplier in providing the Services. As to any such
Software that Supplier does not own but is authorized to use, Supplier shall
advise Triad as to the ownership and extent of Supplier’s rights with regard to
such Software to the extent any limitation in such rights would impair
Supplier’s performance of its obligations under this Agreement.

 

  (b) Performance. Supplier warrants that any Supplier Owned Software will
perform in conformance with its Specifications in all material respects and will
provide the functions and features and operate in the manner described therein.

 

  (c) Developed Materials. Supplier warrants that Developed Materials that is
Software (i) will be free from material errors (with respect to Software) in
operation and performance, (ii) will Comply with the applicable documentation
and Specifications and, (iii) will provide the applicable functions and features
and operate in the applicable manner described in Schedules D and E or otherwise
agreed by the Parties for: (A) [**] days from the date such Developed Material
is first used for productive business purposes under this Agreement, and (B) the
completion of two (2) full production and/or business cycles by Triad and each
applicable Eligible Recipient involving the applicable cyclic components (e.g.,
quarter-end and year-end processing) of such Developed Material. As soon as
reasonably practicable after the discovery by Triad of a failure of the
Developed Materials to so comply (a “Defect”), Triad will deliver to Supplier a
statement and description of the alleged Defect. With respect to any Defect
during such warranty period, Supplier shall, without additional Charge
(x) correct such Defect as part of the Services, (y) use commercially reasonable
efforts to make such correction as expeditiously as possible, and (z) to the
extent that such Defect is not promptly corrected, implement appropriate
work-arounds without increasing Triad’s or any Eligible Recipients’ retained
work efforts or costs. The foregoing warranty will not extend to any Defect to
the extent attributable to (i) a change or modification to the Developed
Material not contemplated by this Agreement or recommended, performed or
approved by Supplier, or (ii) Triad or any Eligible Recipient operating such
Developed Material other than (x) in accordance with the applicable
documentation and Specifications, (y) for the purpose(s) contemplated by this
Agreement, or (z) on types of hardware contemplated by this Agreement or
recommended, supplied or approved by Supplier. In the event that Supplier fails
or is unable to repair or replace such Developed Material, Triad shall, in
addition to any and all other remedies available to it hereunder, be entitled to
obtain from Supplier a copy of the source code and/or object code and/or other
applicable documentation to such Developed Material.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 94 of 127



--------------------------------------------------------------------------------

  (d) Nonconformity of Supplier Owned Software. If the Supplier Owned Software
(excluding Supplier Owned Developed Materials which are addressed in
Section 15.4(c)) does not conform to the Specifications and criteria set forth
in this Agreement, and/or materially adversely affects the Services provided
hereunder, Supplier shall expeditiously repair such Software or replace such
Software with conforming Software.

 

15.5 Non-Infringement.

 

  (a) Performance of Responsibilities. Except as otherwise provided in this
Agreement, each Party represents, warrants and covenants that (A) subject to
Section 15.5(b), as applicable, the Equipment, Materials and other intellectual
property provided by or on behalf of such Party, and (B) such Party’s
performance of its obligations under this Agreement, shall not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary or privacy rights of any third
party; provided, however, that the performing Party shall not have any
obligation or liability to the extent any infringement or misappropriation is
caused by (i) modifications made by the other Party or its contractors or
subcontractors (except to the extent undertaken by or on behalf of Triad at the
direction of Supplier) (ii) the other Party’s combination of the performing
Party’s work product or Materials with items not furnished, specified or
reasonably anticipated by the performing Party or contemplated by this
Agreement, (iii) a breach of this Agreement by the other Party, (iv) the failure
of the other Party to use corrections or modifications provided by the
performing Party offering equivalent features and functionality, (v) the other
Party’s use of Equipment or Materials in a manner not reasonably anticipated by
the performing Party or contemplated by this Agreement, (vi) the performing
Party’s compliance with specifications or directions (including with respect to
Materials or processes) provided by the other Party to the extent such
specifications or directions are required to be followed, unless and to the
extent the performing Party had knowledge of the infringement or
misappropriation associated with compliance with such specifications or
directions and failed to disclose it to the other Party, or (vii) third party
Equipment or Third Party Materials, except to the extent that such infringement
or misappropriation arises from the failure of the performing Party to obtain
the necessary rights or licenses or Required Consents for which such Party is
responsible under this Agreement or to abide by the limitations of the
applicable third party Equipment or Third Party Materials licenses of which such
Party received reasonable prior notification. Each Party further covenants that
it will not use or create materials in connection with the Services which are
libelous, defamatory or obscene. For purposes of this Section 15.5(a),
references to a “Party” as applied to Supplier shall include Subcontractors as
appropriate and as applied to Triad shall include the Eligible Recipients as
appropriate.

 

  (b) Third Party Equipment and Materials Indemnification.

 

  (i) Supplier Obligation. In addition, with respect to third party Equipment
and Third Party Materials provided by or on behalf of Supplier and its
Subcontractors pursuant to this Agreement, Supplier covenants that it shall
obtain and provide intellectual property indemnification for Triad and the
Eligible Recipients (or obtain intellectual property indemnification for itself
and enforce such indemnification on behalf of Triad and the Eligible Recipients)
from the suppliers of such Equipment or Materials. Unless otherwise approved in
advance by Triad, such indemnification shall be (i) comparable to the
intellectual property indemnification provided by Supplier to Triad and the
Eligible

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 95 of 127



--------------------------------------------------------------------------------

 

Recipients under this Agreement, or (ii) the indemnification(s) customarily or
reasonably available in the industry for the same or substantially similar types
of products.

 

  (ii) Triad Obligation. In addition, with respect to third party Equipment and
Third Party Materials provided by or on behalf of Triad and the Eligible
Recipients pursuant to this Agreement and obtained or licensed by Triad or the
Eligible Recipients prior to the Effective Date, Triad covenants that it will,
at Supplier’s request, enforce such intellectual property indemnification rights
as it has with respect to such Equipment or Third Party Materials from the
supplier of such Equipment or Materials for itself and on behalf of Supplier.
With respect to third party Equipment or Third Party Materials provided by or on
behalf of Triad and the Eligible Recipients pursuant to this Agreement and
obtained or licensed by Triad or the Eligible Recipients following the Effective
Date, Triad covenants that it will undertake commercially reasonable efforts to
obtain and provide intellectual property indemnification for Supplier (or obtain
intellectual property indemnification for itself and enforce such
indemnification on behalf of Supplier) from the supplier of such third party
Equipment or Third Party Materials that is (i) comparable to the intellectual
property indemnification provided by Triad to Supplier under this Agreement, or
(ii) the indemnification(s) customarily or reasonably available in the industry
for the same or substantially similar types of products.

 

15.6 Authorization.

Each Party represents and warrants to the other that:

 

  (a) Existence. It is a corporation or partnership duly incorporated or formed,
as the case may be, validly existing and in good standing under the Laws of its
State of incorporation or formation, as the case may be;

 

  (b) Power and Authority. It has the requisite corporate or other power and
authority to execute, deliver and perform its obligations under this Agreement;

 

  (c) Legal Authority. It has obtained all licenses, authorizations, approvals,
consents or permits required to perform its obligations under this Agreement
under all applicable federal, state or local laws and under all applicable rules
and regulations of all authorities having jurisdiction over the Services, except
to the extent the failure to obtain any such license, authorizations, approvals,
consents or permits is, in the aggregate, immaterial;

 

  (d) Due Authorization. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by the requisite corporate action on the
part of such Party; and

 

  (e) No Violation or Conflict. The execution, delivery, and performance of this
Agreement shall not constitute a violation of any judgment, order, or decree; a
material default under any material contract by which it or any of its material
assets are bound; or an event that would, with notice or lapse of time, or both,
constitute such a default.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 96 of 127



--------------------------------------------------------------------------------

15.7 Inducements; Triad Code of Conduct.

 

  (a) Inducements. Supplier represents, warrants and covenants that it has not
given and will not give commissions, payments, kickbacks, lavish or extensive
entertainment, or other inducements of more than minimal value to any employee
or agent of Triad in connection with this Agreement. Supplier also represents
and warrants that, to the best of its knowledge, no officer, director, employee,
agent or representative of Supplier has given any such payments, gifts,
entertainment or other thing of value to any employee or agent of Triad.

 

  (b) Triad Code of Conduct. Supplier covenants that, in the performance of the
Services and its other contractual obligations hereunder, it shall comply with
the Triad Code of Conduct, as set forth in Schedule V, as such Code of Conduct
may be reasonably modified and made available to Supplier.

 

15.8 Malicious Code.

Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with Schedule E to prevent the
introduction and proliferation of Malicious Code into Triad’s or an Eligible
Recipient’s environment or any System used by Supplier to provide the Services.
Without limiting Supplier’s other obligations under this Agreement, in the event
Malicious Code is found in Equipment, Software or Systems managed or supported
by Supplier or used by Supplier to provide the Services, Supplier shall, [**],
eliminate and reduce the effects of such Malicious Code and, if the Malicious
Code causes a loss of operational efficiency or loss of data, to mitigate such
losses and restore such data with generally accepted data restoration
techniques.

 

15.9 Disabling Code.

Supplier covenants that, without the prior written consent of Triad, Supplier
shall not (i) insert into the Software any code that it knows or reasonably
should know is designed to disable or otherwise shut down all or any portion of
the Software, Equipment and/or Systems, or (ii) invoke, cause to be invoked, or
permit to remain invoked any code that it knows or reasonably should know is
designed to disable or otherwise shut down all or any portion of the Software,
Equipment and/or Systems at any time, including upon expiration or termination
of this Agreement for any reason, without Triad’s prior written consent.
Supplier also covenants that it shall not knowingly use Third Party Software
containing disabling code without the prior approval of Triad and will use
commercially reasonable efforts to determine whether Third Party Software
contains disabling code. For purposes of this provision, code that serves the
function of ensuring software license compliance (including passwords) shall not
be deemed disabling code, provided that, other than with respect to such code in
Third Party Software of which Supplier is not aware, Supplier notifies Triad in
advance of all such code and obtains Triad’s approval prior to installing such
code in any Software, Equipment or System.

 

15.10  Compliance with Laws.

Schedule T addresses certain matters relating to compliance with laws.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 97 of 127



--------------------------------------------------------------------------------

15.11  Reserved.

 

15.12  Government Programs.

 

  (a) Supplier and Subcontractor Eligibility. Supplier represents and warrants
that, as of the Effective Date and Commencement Date, (i) none of Supplier,
Supplier Affiliates performing Services or Supplier Personnel that are employees
of Supplier or such Supplier Affiliates, and (ii) none of the other
Subcontractors or Supplier Personnel thereof (or categories thereof) designated
from time to time by Triad (excluding, in each such case, as of the Effective
Date and the applicable Employment Effective Date, any of the Transitioned
Employees):

 

  (i) is currently ineligible to participate in any federal or other government
health care programs or any federal or other government procurement or
non-procurement programs because of being excluded, sanctioned, disbarred,
suspended, or otherwise deemed or declared ineligible to participate; or

 

  (ii) has been convicted of a criminal offense that falls within the ambit of
42 U.S.C. Section 1320-7 (including government program-related crimes, crimes
relating to patient abuse, felony conviction relating to health care fraud, or
felony conviction relating to controlled substances), but has not yet been
excluded, sanctioned, disbarred, suspended, or otherwise deemed or declared
ineligible to participate in any federal or other government health care
programs or any federal or other government procurement or non-procurement
programs;

Further, Supplier has not received notice of, or otherwise become aware that,
any of Supplier or Supplier Affiliate, Subcontractor or Supplier Personnel is
currently under investigation related to the exclusion, sanction, disbarment,
suspension or other determination of ineligibility to participate in any federal
or other government health care programs or any federal or other government
procurement or non-procurement programs.

 

  (b) Supplier Disqualification. After the Commencement Date and throughout the
Term, Supplier shall immediately notify Triad if Supplier:

 

  (i) is excluded, sanctioned, disbarred, suspended, or otherwise deemed or
declared ineligible to participate in any federal or other government health
care programs or federal or other government procurement or non-procurement
programs or if Supplier is convicted of a criminal offense that falls within the
ambit of 42 U.S.C. Section 1320-7 (including government program-related crimes,
crimes relating to patient abuse, felony conviction relating to health care
fraud, or felony conviction relating to controlled substances); or

 

  (ii) is charged with a criminal offense that falls within the ambit of 42
U.S.C. Section 1320-7 (including government program-related crimes, crimes
relating to patient abuse, felony convictions relating to health care fraud, or
felony conviction relating to controlled substances); or

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 98 of 127



--------------------------------------------------------------------------------

  (iii) is under investigation related to the exclusion, sanction, disbarment,
suspension, or other determination of ineligibility to participate in any
federal or other government health care programs or any federal or other
government procurement or non-procurement programs.

[**]:

 

  (i) [**].

 

  (ii) [**].

 

  (c) Conformity with Triad Compliance Program. For purposes of facilitating
compliance with the provisions of this Section 15.12 and Sections 8.5(b)
(respecting removal of Supplier Personnel) and 9.12(b) (respecting removal of
Subcontractors) throughout the Term Supplier shall comply with Triad’s generally
applicable compliance program policies and procedures related to the subject
matter hereof, which shall be outlined in the Policy and Procedures Manual. Such
requirements may include:

 

  (i) Supplier’s periodic written certification of the current status of
Supplier, Supplier Affiliates performing Services and Supplier Personnel that
are employees of Supplier or such Supplier Affiliates with respect to the
subject matter of clauses (i) and (ii) of Section 15.12(a); and

 

  (ii) Provision to Triad of appropriate information respecting (i) Supplier,
Supplier Affiliates performing Services, and Supplier Personnel that are
employees of Supplier and such Supplier Affiliates, and (ii) such other
Subcontractors or Supplier Personnel thereof (or categories thereof) designated
from time to time by Triad necessary for Triad to independently confirm such
Entity’s or individual’s current status with respect to the subject mater of
clauses (i) and (ii) of Section 15.12(a).

 

  (d) Right of Removal. In accordance with the provisions of Section 8.5(b) and
Section 9.12(b), upon knowledge or notice (including from Triad), Supplier shall
immediately remove (or have removed) from any Triad Site and from the provision
of any of the Services, any Supplier Affiliate, Subcontractor, or individual
Supplier Personnel that shall be ineligible to participate in any federal or
other government health care programs or federal or any other government
procurement or non-procurement programs because of being excluded, sanctioned,
disbarred, suspended, or otherwise deemed or declared ineligible to participate.

 

15.13  Telecommunications Disclaimer.

Neither Party shall be responsible for the loss, corruption, damage or
mis-transmission of data during the transmission of such data by a third party
public telecommunications provider expressly permitted under this Agreement,
unless and to the extent such loss, corruption, damage or mis-transmission is
attributable to errors or omissions on the part of such Party or such Party’s
failure to perform its obligations (including data security and applicable
Service Level requirements) under this Agreement, including the obligation by
Supplier to use commercially reasonable efforts to perform other services
(including transmission) and to assist in the resolution of any such loss,
corruption, damage or mis-transmission as part of the Services.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 99 of 127



--------------------------------------------------------------------------------

15.14  Disclaimer.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE OR ANY IMPLIED WARRANTY OR
CONDITION OTHERWISE ARISING FROM COURSE OF DEALING OR USAGE OF TRADE.

 

16. INSURANCE AND RISK OF LOSS

 

16.1 Insurance.

 

  (a) Requirements. Supplier agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance with
the specified minimum limits of liability during the term of this Agreement:

 

  (i) Workers’ Compensation and Employer’s Liability Insurance in full
compliance with the applicable Laws of the state and/or country in which the
work is to be performed or the country of hire (whichever is applicable). Each
such policy shall be endorsed to include an alternate employer or borrowed
servant endorsement.

The limits of liability of Workers’ Compensation Insurance shall be not less
than the limits required by applicable Law.

The limits of liability of Employer’s Liability Insurance with minimum limits of
$ [**] per employee by accident / $ [**] per employee by disease / $ [**] policy
limit by disease (or, if higher, the policy limits required by applicable Law).

 

  (ii) Commercial General Liability Insurance (including coverage for
Contractual Liability assumed by Supplier under this Agreement,
Premises-Operations, Completed Operations-Products, Independent Contractors, and
explosion, collapse, and underground property damage hazards) providing coverage
for bodily injury, personal injury and property damage with combined single
limits of not less than $ [**] per occurrence and $ [**] aggregate. This
coverage may be provided with a combination of primary and excess insurance
policies.

 

  (iii) Commercial Business Automobile Liability Insurance including coverage
for all owned, non-owned, leased, and hired vehicles providing coverage for
bodily injury and property damage liability with combined single limits of not
less than $ [**] per occurrence, except as a greater amount may otherwise be
required by Law.

 

  (iv) Technology Errors and Omissions Liability Insurance, with minimum limits
of $ [**] per claim, for financial loss or liability resulting from or arising
out of acts, errors or omissions in rendering Supplier’s Services or Supplier’s
Operations including without limitation: (a) breach or invasion of privacy,
including use, collection, or transmission of personal or confidential financial
or medical information under common law or under

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 100 of 127



--------------------------------------------------------------------------------

state or federal statues and regulations, including but not limited to the
Privacy Rule of HIPAA; (b) unauthorized access, unauthorized use, identity
theft, virus transmission, and denial of service, including protection of
personal or confidential financial or medical information under common law or
under state or federal statues and regulations, including but not limited to the
Security Rule of HIPAA, including Supplier’s vicarious liability for intentional
or criminal acts of Supplier’s employees or subcontractors; and (c) intellectual
property infringement for software, electronic or non-electronic material or
content, excluding patent infringement and trade secret misappropriation
covering the liability of the Supplier.

 

  (v) Employee Dishonesty and Computer Fraud Insurance including coverage for
loss of Triad’s property away from Supplier’s premises, covering losses arising
out of or in connection with any fraudulent or dishonest acts committed by
Supplier employees, acting alone or with others, as well as forgery or
alteration coverage, in an amount not less than $ [**] per occurrence. Such
policy definition of Supplier employee shall include employees of Supplier’s
subcontractors.

 

  (vi) Property insurance including:

 

  (1) All-risk property insurance covering loss or damage to Supplier owned or
leased Equipment and other assets in an amount not less than for the full
replacement cost of such Equipment and assets.

 

  (2) All-risk Extra Expense coverage providing reasonable and necessary extra
expense incurred by the Supplier in order to continue its normal operations of
providing the Services following direct physical damage or destruction to any
Supplier Facilities.

 

  (3) All-risk Expediting Expense coverage providing reasonable and necessary
costs incurred to expedite repairs to Supplier owned, leased, or borrowed
Equipment, including coverage for payment of overtime wages and the extra
expense to use express or other rapid means of transportation.

 

  (4) All-risk Contingent Business Interruption coverage protecting against the
disruption of business conducted at Supplier Facilities to the extent the
Supplier is prevented from providing the Services.

 

  (5) All-risk interdependent business interruption coverage protecting against
the disruption of business conducted at Supplier companies that are either
owned, controlled or which are subsidiaries of the Supplier or joint ventures in
which the Supplier has an interest to the extent preventing Supplier from
providing the Services.

 

  (6) Service interruption coverage for direct physical loss or damage to any
third party equipment that provides the Supplier with services of:
communication, electricity, gas, fuel, cooling, heating, humidifying, lighting,
or generation and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 101 of 127



--------------------------------------------------------------------------------

 

or conversion of power, sewer, steam, or water to the extent preventing Supplier
from providing the Services.

 

  (b) Approved Companies. All such insurance shall be procured with insurance
companies that shall have and maintain a rating at least of “[**]” and be at
least a Financial Size Category [**] as both criteria are defined in the most
current publication of Best’s Policyholder Guide.

 

  (c) Endorsements. Supplier’s insurance policies as required herein under
Sections 16.1(a)(ii) and (iii) shall name Triad, Triad Affiliates and Eligible
Recipients and their respective officers, directors and employees as Additional
Insureds. The Supplier insurance policies required under Section 16.1(a)(v) and
(vi) shall name Triad, Triad Affiliates and Eligible Recipients and their
respective officers, directors and employees as loss payees. Each policy shall
provide that Triad will be provided at least [**] days advance written notice of
cancellation, except ten (10) days notice of cancellation due to nonpayment of
premium, and of material change in coverage causing the insurance to no longer
meet the requirements of this Section 16.1. Should any policy expire or be
canceled during the Term and Supplier fails to immediately procure replacement
insurance as specified, Triad reserves the right (but not the obligation) to
procure such insurance and to deduct the cost thereof from any sums due Supplier
under this Agreement. All insurance required under this Section 16.1 shall be
primary insurance and any other valid insurance existing for Triad’s benefit
shall be excess of such primary insurance according to the policy terms and
conditions. Supplier shall obtain such endorsements to its policy or policies of
insurance as are necessary to cause the policy or policies to comply with the
requirements stated herein.

 

  (d) Certificates. Supplier shall provide Triad with certificates of insurance
evidencing compliance with this Section 16 (including evidence of renewal of
insurance) signed by authorized representatives of the respective carriers for
each year that this Agreement is in effect. Each certificate of insurance shall
include a statement that the policies include the prior notice requirements in
Section 16.1(c), with notice to be sent to:

Triad

5800 Tennyson Parkway

Plano, Texas 75024

Attention: General Counsel

 

  (e) No Implied Limitation. The obligation of Supplier and its Affiliates to
provide the insurance specified herein shall not limit or expand (other than the
obligation to provide such coverage) in any way any obligation or liability of
Supplier provided elsewhere in this Agreement. The rights of Triad and its
subsidiaries, Affiliates and Eligible Recipients to insurance coverage under
policies issued to or for the benefit of one or more of them are independent of
this Agreement shall not be limited by this Agreement.

 

  (f) Waiver of Subrogation. With respect to insurance coverage to be provided
by Supplier pursuant to Section 16.1(a)(i), (ii), (iii), and (vi), the insurance
policies shall be endorsed to provide that the insurance companies waive all
rights of subrogation against Triad, the Eligible Recipients and their
respective Affiliates, officers, directors and employees. Supplier waives its
rights to recover against Triad, Triad Affiliates and Eligible Recipients and
their respective officers, directors, and employees in subrogation or as
subrogee for another party.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 102 of 127



--------------------------------------------------------------------------------

16.2 Risk of Loss.

 

  (a) General. Subject to Section 17.3, Supplier and Triad each shall be
responsible for damage, destruction, loss, theft or governmental taking of their
respective tangible property or real property (whether owned or leased) and each
Party agrees to look only to its own insuring arrangements (if any) with respect
to such damage, destruction, loss, theft, or governmental taking. Each Party
shall promptly notify the other Party of any damage (except normal wear and
tear), destruction, loss, theft, or governmental taking of such other Party’s
tangible property or real property (whether owned or leased). For the avoidance
of doubt, for purposes of this provision, electronic data is not considered to
be tangible property.

 

  (b) Waiver. Supplier and Triad each waive all rights to recover against the
other Party for damage, destruction, loss, theft, or governmental taking of
their respective real or tangible personal property (whether owned or leased)
from any cause to the extent covered by insurance maintained by each of them,
including their respective deductibles or self-insured retentions. Supplier and
Triad will cause their respective insurers to issue appropriate waivers of
subrogation rights endorsements to all property insurance policies maintained by
each Party. For the avoidance of doubt, for purposes of this provision,
electronic data is not considered to be tangible property.

 

17. INDEMNITIES

 

17.1 Indemnity by Supplier.

Supplier agrees to indemnify, defend and hold harmless Triad and its Affiliates
and the Eligible Recipients and their respective officers, directors, employees,
agents, representatives, successors, and assigns from any and all Losses and
threatened Losses due to third party claims arising from or in connection with
any of the following:

 

  (a) Representations, Warranties, and Covenants. Supplier’s breach of any of
the representations, warranties, and covenants set forth in Sections [**],[**]
or [**] or [**] provided, however, such indemnification obligation (i) with
respect to claims relating to [**] shall be limited to claims by governmental
departments or agencies or standards organizations; and (ii) with respect to
claims relating to Section [**] shall be limited to claims involving knowing
breach.

 

  (b) Licenses, Leases and Contracts for which Supplier has Operational or
Financial Responsibility. Supplier’s or any Subcontractor’s failure to observe
or perform any duties or obligations to be observed or performed by Supplier or
Subcontractors under any of the Third Party Software licenses, Equipment leases
or Third Party Contracts for which Supplier has financial or operational
responsibility pursuant to Section 6.4, each to the extent such failure was not
the result of Triad’s failure to obtain the Required Consents for which it is
responsible pursuant to Section 5.1(a); provided, however, that Supplier shall
have no obligation under this paragraph (b) with respect to such duties or
obligations during the 12-month period following the Effective Date to the
extent Supplier’s and its Subcontractors performance thereof is consistent in
all material respects with Triad’s or the applicable Eligible Recipient’s
performance of such duties and obligations prior to the Effective Date, except
to the extent Supplier earlier knows of such duties or obligations.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 103 of 127



--------------------------------------------------------------------------------

  (c) Licenses, Leases and Contracts to Which Supplier is a Party. Supplier’s or
any Subcontractor’s failure to observe or perform any duties or obligations to
be observed or performed by Supplier or any Subcontractor under Third Party
Software licenses, Equipment leases or Third Party Contracts to which Supplier
or Subcontractor is a party.

 

  (d) Triad Data or Proprietary Information. Supplier’s Misappropriation of any
Triad Data or Triad Proprietary Information.

 

  (e) Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Section 15.5.

 

  (f) Government Claims. Claims by government departments or agencies or
standards organizations for fines, penalties, interest or other monetary
remedies imposed by a governmental body, regulatory agency or standards
organization to the extent resulting from the failure of Supplier or its
Affiliates or Subcontractors to comply with Supplier’s responsibilities under
Schedule T, unless and to the extent such failure is attributable to the acts or
omissions of Triad or its Affiliates or Eligible Recipients in contravention of
this Agreement; provided, however, that for purposes of this indemnity, Losses
shall be limited to fines, penalties, interest, and other monetary remedies paid
to governmental regulators or agencies as a result of such a failure.

 

  (g) Taxes. Taxes, together with interest and penalties, that are the
responsibility of Supplier under Section 11.4.

 

  (h) Claims Arising in Shared Facility Services. Systems, services or products
provided by Supplier to a third party from any shared Supplier facility or using
any shared Supplier resources (excluding Services provided to an Eligible
Recipient pursuant to this Agreement).

 

  (i) Affiliate, Subcontractor or Assignee Claims. Any claim, other than a claim
for which Triad is obligated to indemnify under Section 17.2 or 17.3, initiated
by (i) a Supplier Affiliate or Subcontractor asserting rights under this
Agreement or (ii) any entity to which Supplier assigned, transferred, pledged,
hypothecated or otherwise encumbered its rights to receive payments from Triad
under this Agreement.

 

  (j) Supplier Personnel Injury Claims. Any claim by Supplier Personnel for
death or bodily injury suffered on a Triad Site, except to the extent caused by
Triad’s or an Eligible Recipient’s gross negligence or willful misconduct.

 

  (k) Employment Claims. Any claim (including claims by Transitioned Employees)
relating to any (i) violation by Supplier, Supplier Affiliates or
Subcontractors, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic;
(ii) liability arising or resulting from the employment of Supplier Personnel
(including Transitioned Employees from and after their Employment Effective
Date) by Supplier, Supplier Affiliates or Subcontractors (including liability
for any social security or other employment taxes, workers’ compensation claims
and premium payments, and contributions applicable to the wages and salaries of
such Supplier Personnel); (iii)

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 104 of 127



--------------------------------------------------------------------------------

payment or failure to pay any salary, wages or other cash compensation due and
owing to any Supplier Personnel (including Transitioned Employees from and after
their Employment Effective Dates), (iv) employee pension or other benefits of
any Supplier Personnel (including Transitioned Employees) accruing from and
after their Employment Effective Date, (v) other aspects of the employment
relationship of Supplier Personnel (including Transitioned Employees from and
after their Employment Effective Dates) with Supplier, Supplier Affiliates or
Subcontractors or the termination of such relationship, including claims for
wrongful discharge, claims for breach of express or implied employment contract
and claims of joint employment; and/or (vi) liability resulting from
representations (oral or written) to the Triad or Eligible Recipient employees
identified on or in accordance with Schedule M.1 by Supplier, Supplier
Affiliates or Subcontractors (or their respective officers, directors,
employees, representatives or agents), or other acts or omissions with respect
to the Triad or Eligible Recipient employees identified on or in accordance with
Schedule M.1 by such persons or entities, including any act, omission or
representation made by such persons or entities in connection with the
interview, selection, hiring and/or transition process, the offers of employment
made to such employees, the failure to make offers to any such employees or the
terms and conditions of such offers (including compensation and employee
benefits), except, in each case, to the extent resulting from (i) any wrongful
act or omission of Triad, the Eligible Recipients, or Triad Third Party
Contractors, (ii) errors or inaccuracies in the information provided by Triad
and faithfully communicated by Supplier, or (iii) the failure of Triad, the
Eligible Recipients, or Triad Third Party Contractors to comply with Triad’s
responsibilities under this Agreement.

 

  (l) WARN Act. Supplier’s breach of its obligations under Section 8.9(b) to the
extent such breach results in Triad being in violation of the WARN Act or the
regulations promulgated thereunder.

 

17.2 Indemnity by Triad.

Triad agrees to indemnify, defend and hold harmless Supplier, Supplier
Affiliates and its and their respective officers, directors, employees, agents,
representatives, successors, and assigns, from any Losses and threatened Losses
due to third party claims arising from or in connection with any of the
following:

 

  (a) Representations, Warranties and Covenants. Triad’s breach of any of the
representations, warranties and covenants set forth in Section [**] or [**].

 

  (b) Licenses, Leases or Contracts. Triad’s or an Eligible Recipient’s failure
to observe or perform any duties or obligations to be observed or performed by
Triad or an Eligible Recipient under any Third Party Software licenses,
Equipment Leases or Third Party Contracts to which it or an Eligible Recipient
is a party, to the extent the financial or operational responsibility therefor
has not been allocated to Supplier pursuant to Section 6.4.

 

  (c) Reserved.

 

  (d) Supplier’s Proprietary Information. Triad’s or an Eligible Recipient’s
Misappropriation of any Supplier Proprietary Information.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 105 of 127



--------------------------------------------------------------------------------

  (e) Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Triad’s representations, warranties and
covenants in Section 15.5.

 

  (f) Taxes. Taxes, together with interest and penalties, that are the
responsibility of Triad under Section 11.4.

 

  (g) Triad Affiliate, Eligible Recipient or Third Party Contractor Claims. Any
claim, other than an indemnification claim for which Supplier is obligated to
indemnify under Section 17.1 or 17.3, initiated by a Triad Affiliate, an
Eligible Recipient (other than Triad), an Authorized User or a Triad Third Party
Contractor asserting rights under this Agreement.

 

  (h) Government Claims. Claims by government departments or agencies or
standards organizations for fines, penalties, interest or other monetary
remedies imposed by a governmental body, regulatory agency or standards
organization to the extent resulting from the failure of Triad, its Affiliates,
the Eligible Recipients or the Triad Third Party Contractors to comply with
Triad’s or the Eligible Recipients’ responsibilities under Schedule T, unless
and to the extent such failure is attributable to the acts or omissions of
Supplier or its Affiliates or Subcontractors in contravention of this Agreement;
provided, however, that for purposes of this indemnity, Losses shall be limited
to fines, penalties, interest, and other monetary remedies paid to governmental
regulators or agencies as a result of such a failure.

 

  (i) Employment Claims. Any claim for any (i) violation by Triad or the
Eligible Recipients, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic;
(ii) liability arising or resulting from the employment of persons (including
Transitioned Employees prior to their Employment Effective Date) by Triad or the
Eligible Recipients; (iii) payment or failure to pay any salary, wages or other
cash compensation due and owing to any employee of Triad or the Eligible
Recipients (including Transitioned Employees prior to their Employment Effective
Dates); (iv) employee pension or other benefits of any employee of Triad or the
Eligible Recipients (including Transitioned Employees prior to their Employment
Effective Dates); (v) other aspects of the employment relationship of any
employee of Triad or the Eligible Recipients (including Transitioned Employees
prior to their Employment Effective Dates), including claims for wrongful
discharge, claims for breach or express or implied employment contract and
claims of joint employment, but excluding claims covered by Section 17.1(k) (and
provided, in no event will Triad be liable for any claim related to a
Transitioned Employee’s employment relationship arising on or after such
Transitioned Employee’s Employment Effective Date regardless of a finding by any
court or authoritative body that Triad is or was an employer of such
Transitioned Employee on or after his or her Employment Effective Date);
(vi) liability resulting from representations (oral or written) to the employees
identified on or in accordance with Schedule M.1 by Triad, Triad Affiliates or
Eligible Recipients (or its or their respective officers, directors, employees,
representatives or agents), or the wrongful acts or wrongful omissions of Triad
or the Eligible Recipients prior to the applicable Employment Effective Date in
connection with the selection and hiring by Supplier of the Triad or Eligible
Recipients employees identified on or in accordance with Schedule M.1, except,
in each case, to the extent resulting from (i) any wrongful act or wrongful
omission of Supplier, Supplier Affiliates or Subcontractors errors or
inaccuracies

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 106 of 127



--------------------------------------------------------------------------------

 

in the information provided by Supplier and faithfully communicated by Triad and
Eligible Recipients, or the failure of Supplier, Supplier Affiliates or
Subcontractors to comply with Supplier’s responsibilities under this Agreement.

 

  (j) Triad Personnel Injury Claims. Any claim by Triad or Eligible Recipient
employees, representatives, contractors and agents for death or bodily injury
suffered on a Supplier Facility, except to the extent caused by Supplier’s gross
negligence or willful misconduct.

 

17.3 Additional Indemnities.

Supplier and Triad each agree to indemnify, defend and hold harmless the other,
and the Eligible Recipients and their respective Affiliates, officers,
directors, employees, agents, representatives, successors, and assigns, from and
against any and all Losses and threatened Losses in connection with third party
claims to the extent they arise from or in connection with any of the following:
(a) except as otherwise provided in Section 17.1(j) or 17.2(i), the death or
bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the negligence or other tortious conduct of
the indemnitor; and (b) except as provided in Section 16.2, the damage, loss or
destruction of any real or tangible personal property caused by the negligence
or other tortious conduct of the indemnitor.

 

17.4 Infringement.

 

  (a) Remedy. In the event that (1) any item supplied by or on behalf of
Supplier that is subject to the indemnity in Section 17.1(e), or any item
supplied by or on behalf of Triad that is subject to the indemnity in
Section 17.2(e) (each with respect thereto, the “Indemnifying Party”), in each
case are found, or in the Indemnifying Party’s reasonable opinion are likely to
be found, to infringe upon the patent, copyright, trademark, trade secrets,
intellectual property or proprietary rights of any third party in any country in
which Services are to be performed or received under this Agreement, or (2) the
continued use of such items is enjoined, the Indemnifying Party shall, in
addition to defending, indemnifying and holding harmless the other Party as
provided in Section 17.1(e) and Section 17.2(e) and to the other rights the
Indemnifying Party may have under this Agreement, promptly and at its own cost
and expense and in such a manner as to minimize the disturbance to the other
Party’s business activities do one of the following:

 

  (i) Obtain Rights. Obtain for the Indemnified Party the right to continue
using such item, including, as applicable, the procurement of a license
(including a backlicense) for unlicensed or under-licensed Software, an Upgrade,
or maintenance.

 

  (ii) Modification. If the action in clause (i) cannot be accomplished with
commercially reasonable efforts, modify the item(s) in question so that it is no
longer infringing (provided that such modification does not materially degrade
the performance or quality of the Services or adversely affect the Indemnified
Party’s intended use as contemplated by this Agreement).

 

  (iii) Replacement. If the actions in clauses (i) and (ii) cannot be
accomplished with commercially reasonable efforts, replace such item(s) with a
non-infringing functional equivalent reasonably acceptable to the Indemnified
Party (provided that such replacement does not materially degrade the
performance or quality of the Services or

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 107 of 127



--------------------------------------------------------------------------------

 

adversely affect the Indemnified Party’s intended use as contemplated by this
Agreement).

If Triad, as the Indemnifying Party under this Section 17.4(a), cannot, by using
commercially reasonable efforts, accomplish the actions in clauses (i) through
(iii) above, then to the extent provided in Section 10.2, (1) Supplier will not
be liable for Service Level or Critical Deliverable failures attributable to
such failure to remedy the infringement or any resulting Service Level Credits
or Deliverable Credits, and (2) Triad shall reimburse Supplier for any
additional Out-of-Pocket Expenses reasonably incurred by Supplier as a result of
such failure, but only to the extent (A) Supplier notifies Triad in advance of
such expenses or impact prior to incurring them, and (B) Supplier uses
commercially reasonable efforts to minimize such costs and impact.

 

  (b) Exception for Triad Provided Items. Notwithstanding the provisions of
Section 17.4(a), to the extent any Materials, Equipment or Software provided by
or on behalf of Triad hereunder shall as of the Effective Date be in use by
Triad or an Eligible Recipient or for the benefit of Triad or any Eligible
Recipient in a manner exceeding the scope of Triad’s or such Eligible
Recipient’s rights thereto, any resulting infringement shall not be subject to
the foregoing obligations of Supplier, but Supplier shall nonetheless undertake
commercially reasonable efforts to assist Triad in resolving such infringement
through the resolution or remedial action described in Section 17.4(a)(i),
(ii) and (iii) and Triad shall reimburse Supplier for any reasonable costs
associated with such efforts, provided that Supplier notifies Triad in advance
of such costs, obtains Triad’s approval prior to incurring such costs, and uses
commercially reasonable efforts to minimize such costs.

 

17.5 Indemnification Procedures.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6), the following procedures
shall apply:

 

  (a) Notice. Promptly after receipt by any entity entitled to indemnification
under this Agreement of notice of the commencement or threatened commencement of
any civil, criminal, administrative, or investigative action or proceeding
involving a claim in respect of which the indemnitee will seek indemnification
hereunder, the indemnitee shall notify the indemnitor of such claim. No delay or
failure to so notify an indemnitor shall relieve it of its obligations under
this Agreement except to the extent that such indemnitor has suffered actual
prejudice by such delay or failure. Within fifteen (15) days following receipt
of notice from the indemnitee relating to any claim, but no later than five
(5) days before the date on which any response to a complaint or summons is due,
the indemnitor shall notify the indemnitee that the indemnitor elects to assume
control of the defense and settlement of that claim (a “Notice of Election”),
provided that if the indemnitor has less than two (2) business days to make such
a determination, the Parties shall, at the indemnitor’s request, cooperate to
seek an extension of the filing deadline or, if an extension is not available,
to prepare an initial response to such complaint.

 

  (b) Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 108 of 127



--------------------------------------------------------------------------------

 

written approval of the indemnitee before entering into any settlement of such
claim asserting any liability against the indemnitee or imposing any obligations
or restrictions on the indemnitee or ceasing to defend against such claim. The
indemnitor shall not be liable for any legal fees or expenses incurred by the
indemnitee following the delivery of a Notice of Election; provided, however,
that to the extent such conduct does not, or is not reasonably likely to, result
in the waiver or abandonment of a legal privilege, (i) the indemnitee shall be
entitled to employ counsel at its own expense to participate in the handling of
the claim, and (ii) the indemnitor shall pay the fees and expenses associated
with such counsel if, in the reasonable judgment of the indemnitee, based on the
written opinion of counsel, there is a conflict of interest with respect to such
claim which is not otherwise resolved or if the indemnitor has requested the
assistance of the indemnitee in the defense of the claim or the indemnitor has
failed to defend the claim diligently and the indemnitee is prejudiced or likely
to be prejudiced by such failure. The indemnitor shall not be obligated to
indemnify the indemnitee for any amount paid or payable by such indemnitee in
the settlement of any claim if (i) the indemnitor has delivered a timely Notice
of Election and such amount was agreed to without the written consent of the
indemnitor, (ii) the indemnitee has not provided the indemnitor with notice of
such claim and a reasonable opportunity to respond thereto, or (iii) the time
period within which to deliver a Notice of Election has not yet expired.

 

  (c) Procedure Where No Notice of Election Is Delivered. If the indemnitor does
not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee has the right to defend the claim in such manner
as it may deem appropriate. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees if the indemnitor owes an
indemnity obligation to the indemnitee.

 

17.6 Indemnification Procedures – Governmental Claims.

With respect to claims covered by Section 17.1(f), the following procedures
shall apply:

 

  (a) Notice. Promptly after receipt by Triad or any Eligible Recipient of
notice of the commencement or threatened commencement of any action or
proceeding involving such a claim, Triad shall notify Supplier of such claim. No
delay or failure to so notify Supplier shall relieve Supplier of its obligations
under this Agreement except to the extent that Supplier has suffered actual
prejudice by such delay or failure.

 

  (b) Procedure for Defense. Triad shall be entitled, at its option, to have the
claim handled pursuant to Section 17.5 or to retain sole control over the
defense and settlement of such claim; provided that, in the latter case, Triad
shall (i) keep Supplier reasonably apprised as to the status of the defense,
(ii) consult with Supplier on a regular basis regarding claim processing
(including actual and anticipated costs and expenses) and litigation strategy,
(iii) obtain the prior written approval of Supplier (not to be unreasonably
withheld) before entering any settlement agreements that impose a monetary
amount to be paid or reimbursed by Supplier, and (iv) use commercially
reasonable efforts to minimize any amounts payable or reimbursable by Supplier.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 109 of 127



--------------------------------------------------------------------------------

17.7 Subrogation.

Except as otherwise provided in Sections 16.1 or 16.2, in the event that an
indemnitor shall be obligated to indemnify an indemnitee pursuant to any
provision of this Agreement, the indemnitor shall, upon payment of such
indemnity in full, be subrogated to all rights of the indemnitee with respect to
the claims to which such indemnification relates.

 

18. LIABILITY

 

18.1 General Intent.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement, to the extent such failure is not excused pursuant to the provisions
of this Agreement. Each Party shall have a duty to mitigate damages for which
the other Party is responsible to the extent within its reasonable control and
consistent with the Parties’ respective performance obligations under this
Agreement; provided, however, this provision is not intended to expand or
diminish a Party’s rights or obligations under this Agreement, alter the plain
meaning of the provisions contained herein or limit a Party’s rights to act in
its own self-interest.

 

18.2 Force Majeure.

 

  (a) General. Subject to Section 18.2(d), no Party shall be liable for any
default or delay in the performance of its obligations (including obligations
dependent on the acts or omissions of Affiliates, Eligible Recipients,
Subcontractors, Managed Third Parties, and Third Party Contractors but excluding
Triad’s payment obligations hereunder) under this Agreement if and to the extent
such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God, wars, riots, civil disorders,
rebellions or revolutions, acts of terrorism, strikes, lockouts or labor
disputes or any other similar cause beyond the reasonable control of such Party
except to the extent that the non-performing Party is at fault in failing to
prevent or causing such default or delay, and provided that such default or
delay can not reasonably be circumvented by the non-performing Party through the
use of commercially reasonable alternate sources, workaround plans or other
means. A strike, lockout or labor dispute involving Supplier Personnel shall not
excuse Supplier from its obligations hereunder. In addition, the refusal of
Supplier Personnel to enter a facility that is the subject of a labor dispute
shall excuse Supplier from its obligations hereunder only if and to the extent
such refusal is based upon reasonable fear of physical harm.

 

  (b) Duration and Notification. In the event of a force majeure event the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (to be confirmed in writing within one (1) day of the inception of
such delay) and describe at a

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 110 of 127



--------------------------------------------------------------------------------

 

reasonable level of detail the circumstances of the force majeure event, the
steps being taken to address such force majeure event, and the expected duration
of such force majeure event.

 

  (c) Substitute Services; Termination. If any event described in
Section 18.2(a) results in a material disruption in the performance of Services
or has substantially prevented, hindered or delayed or is reasonably expected to
substantially prevent, hinder or delay the performance by Supplier or one of its
Subcontractors of Services necessary for the performance of critical Triad or
Eligible Recipient functions specified in Schedule S for longer than the
applicable recovery period specified in the disaster recovery plan set forth in
Schedule S (as such plan is amended from time to time) or, if there is no such
recovery period specified in Schedule S for such event, [**], Triad or Supplier
may procure such Services from an alternate source, [**]. In addition, if any
event described in Section 18.2(a) results in a material disruption in the
performance of Services or substantially prevents, hinders or delays the
performance by Supplier or one of its Subcontractors of any Functional Service
Area or any Services necessary for the performance of critical Triad or Eligible
Recipient functions as specified or described in Schedule S: (i) for more than
[**] days after the applicable recovery times in the disaster recovery plan
[**]; or (ii) for more than [**] days after the applicable recovery times in the
disaster recovery plan [**]. Supplier shall not have the right to additional
payments or increased usage charges as a result of any force majeure occurrence
affecting Supplier’s ability to perform. At such time Supplier resumes,
providing the Services in accordance with this Agreement that were so prevented,
hindered or delayed, any such unexercised termination right shall expire with
respect to such force majeure event.

 

  (d) Disaster Recovery. Upon the occurrence of a force majeure event that
constitutes a disaster under the applicable disaster recovery plan, Supplier
shall implement promptly, as appropriate, such disaster recovery plan and
provide disaster recovery services as described in Schedules S, J.1 and E. The
occurrence of a force majeure event shall not relieve Supplier of its obligation
to implement such disaster recovery plan(s) and provide disaster recovery
services as required under this Agreement.

 

  (e) [**].

 

  (f) Allocation of Resources. Without limiting Supplier’s obligations under
this Agreement, whenever a force majeure event or disaster causes Supplier to
allocate limited resources between or among Supplier’s customers and Affiliates,
Triad and the Eligible Recipients shall receive priority and levels of support
appropriate to the nature and extent of the force majeure event and its impact
on Triad and other similarly situated customers. [**].

 

18.3 Limitation of Liability.

 

  (a) Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.3,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY (WHETHER BASED
UPON AN ACTION OR CLAIM IN CONTRACT, TORT, WARRANTY, NEGLIGENCE, INTENDED
CONDUCT OR OTHERWISE), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 111 of 127



--------------------------------------------------------------------------------

  (b) Liability Cap. Additionally, except as provided in this Section 18.3, the
total aggregate liability of either Party, for all claims asserted by the other
Party under or in connection with this Agreement, regardless of the form of the
action or the theory of recovery, even if such Party has been advised of the
possibility of such damages, whether based upon an action or claim in contract,
tort, warranty, negligence, intended conduct or otherwise, shall be limited to:

 

  (i) [**]; or

 

  (ii) [**].

[**]:

 

  (i) [**]; or

 

  (ii) [**];

[**].

 

  (c) [**].

 

  (d) [**].

 

  (e) [**]:

 

  (i) [**].

 

  (ii) [**].

 

  (iii) [**].

 

  (iv) [**].

 

  (f) [**]:

 

  (i) [**].

 

  (ii) [**].

 

  (iii) [**].

 

  (iv) [**].

 

  (v) [**].

 

  (g) [**]:

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 112 of 127



--------------------------------------------------------------------------------

  (i) [**].

 

  (ii) [**].

 

  (iii) [**].

 

  (iv) [**].

 

  (h) [**].

 

  (i) [**]:

 

  (i) [**].

 

  (ii) [**].

 

  (iii) [**].

 

  (iv) [**].

 

  (v) [**].

 

  (vi) [**].

 

  (vii) [**].

 

  (viii) [**].

 

  (ix) [**].

 

  (x) [**].

 

19. DISPUTE RESOLUTION

 

19.1 Informal Dispute Resolution.

Prior to the initiation of formal dispute resolution procedures with respect to
any dispute other than as provided in Section 19.1(e) or Section 19.6(a)(i) or
(ii), the Parties shall first attempt to resolve such dispute informally as
follows:

 

  (a) Initial Effort. The Parties agree that the Triad Project Executive and the
Supplier Account Executive shall attempt in good faith to resolve all disputes
other than those described in Section 19.1(e) or Section 19.6(a)(i) or (ii). In
the event the Triad Project Executive and the Supplier Account Executive are
unable to resolve a dispute in an amount of time that either Party deems
reasonable under the circumstances, such Party may refer the dispute for
resolution to the senior corporate executives specified in Section 19.1(b) below
upon written notice to the other Party.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 113 of 127



--------------------------------------------------------------------------------

  (b) Escalation. Within five (5) business days of a notice under
Section 19.1(a) above referring a dispute for resolution by senior corporate
executives, the Triad Project Executive and the Supplier Account Executive will
each prepare and provide to Supplier’s Chief Operating Officer, Healthcare
Division, and the Triad Vice President and Chief Information Officer,
respectively, summaries of the non-privileged relevant information and
background of the dispute, along with any appropriate non-privileged supporting
documentation, for their review. The designated senior corporate executives will
confer as often as they deem reasonably necessary in order to gather and furnish
to the other all non-privileged information with respect to the matter in issue
which the Parties believe to be appropriate and germane in connection with its
resolution. The designated senior corporate executives shall discuss the problem
and negotiate in good faith in an effort to resolve the dispute without the
necessity of any formal proceeding. The specific format for the discussions will
be left to the discretion of the designated senior corporate executives, but may
include the preparation of agreed-upon statements of fact or written statements
of position.

 

  (c) Provision of Information. During the course of negotiations under
Section 19.1(a) or (b) above, all reasonable requests made by one Party to
another for non-privileged information, reasonably related to the dispute, will
be honored in order that each of the parties may be fully advised of the other’s
position. All negotiation shall be strictly confidential and used solely for the
purposes of settlement. Any materials prepared by one Party for these
proceedings shall not be used as evidence by the other Party in any subsequent
proceeding or litigation; provided, however, the underlying facts supporting
such materials may be subject to discovery. All proceedings under this
Section 19.1 will be deemed settlement negotiations for the purposes of the
inadmissibility in legal proceedings.

 

  (d) Prerequisite to Formal Proceedings. Formal proceedings for the resolution
of a dispute may not be commenced until the earlier of:

 

  (i) the designated senior corporate executives under Section 19.1(b) above
concluding in good faith that amicable resolution through continued negotiation
of the matter does not appear likely; or

 

  (ii) thirty (30) days after the notice under Section 19.1(a) above referring
the dispute to senior corporate executives.

 

  (e) Equitable Remedies. The provisions and time periods specified in this
Section 19.1 shall not be construed to prevent a Party from instituting, and a
Party is authorized to institute, formal proceedings earlier to (A) avoid the
expiration of any applicable limitations period, (B) preserve a superior
position with respect to other creditors, (C) address a claim arising out of the
breach of a Party’s obligations under Article 13, or (D) address a claim arising
out of the breach or attempted or threatened breach of the obligations described
in the next paragraph.

[**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 114 of 127



--------------------------------------------------------------------------------

19.2 Jurisdiction.

 

  (a) Jurisdiction and Venue. Each Party irrevocably agrees that any legal
action, suit or proceeding brought by it in any way arising out of this
Agreement must be brought solely and exclusively in Dallas County, Texas, and
each Party irrevocably submits to the sole and exclusive jurisdiction of the
federal and state courts in Dallas County, Texas in personam, generally and
unconditionally with respect to any action, suit or proceeding brought by it or
against it by the other Party.

 

  (b) [**].

 

  (c) Jury Trial. Each Party hereby waives any right it may have to a jury trial
in any action, proceeding, counterclaim or otherwise under or in connection with
this Agreement.

 

19.3 Continued Performance.

 

  (a) General. Each Party agrees that it shall, unless otherwise directed by the
other Party, continue performing its obligations under this Agreement while any
dispute is being resolved; provided, that this provision shall not operate or be
construed as extending the Term of this Agreement or prohibiting or delaying a
Party’s exercise of any right it may have to terminate the Term as to all or any
part of the Services. For purposes of clarification, Triad Data may not be
withheld by Supplier pending the resolution of any dispute.

 

  (b) [**].

 

19.4 Governing Law.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of Delaware, without giving
effect to the principles thereof relating to conflicts of laws. The application
of the United Nations Convention on Contracts for the International Sale of
Goods is expressly excluded.

 

19.5 Mediation for [**].

If a dispute between the Parties arising pursuant to Section 13 or 14 of
Schedule J has not been resolved within thirty (30) days after the notice under
Section 19.1(a) referring the dispute to the senior corporate executives of the
Parties (which period may be extended by mutual agreement of the Parties), the
Parties shall attempt in good faith to resolve the dispute by non-binding
mediation. Mediation of such dispute shall be facilitated by a single licensed
or certified mediator, selected by the Parties, knowledgeable and experienced in
the matter and in resolution of commercial disputes. The mediation shall take
place in Dallas, Texas. If such dispute is not resolved through such mediation
within sixty (60) days after either Party invokes this Section 19.5, the
provisions of Section 19.6 shall apply with respect to such dispute.

 

19.6 [**].

 

  (a) [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 115 of 127



--------------------------------------------------------------------------------

  (b) [**].

 

  (c) [**].

 

20. TERMINATION

 

20.1 Termination for Cause.

 

  (a) By Triad. If:

 

  (i) Triad has the right to terminate as described in Section [**] or Section
[**] and provides Supplier any notice or cure period specified in such Sections;

 

  (ii) Supplier commits a material breach of this Agreement, which breach is not
cured within [**] days after notice of the breach from Triad;

 

  (iii) [**];

 

  (iv) Supplier commits numerous breaches, of which Supplier has received notice
from Triad, of its duties or obligations over any period not to exceed [**],
which collectively constitute a material breach of this Agreement and fails to
[**];

 

  (v) [**];

 

  (vi) [**]; or

 

  (vii) Triad has an express right to terminate for cause under the Agreement;

then Triad may, by giving prior or contemporaneous (to the extent permitted
above) notice to Supplier, terminate the Term with respect to all or any part of
the Services, as of a date specified in the notice of termination. Supplier
shall not be entitled to any Termination Charges in connection with such a
termination for cause. If Triad chooses to terminate in part, the Charges will
be equitably adjusted in accordance with Schedule J to reflect such partial
termination.

The express acknowledgment that [**].

 

  (b) By Supplier. In the event that Triad fails to (i) [**], and (ii) fails to
cure any such default within [**] days of notice from Supplier of its right to
terminate under this Section, then Supplier may, by notice to Triad, terminate
the Term.

 

20.2 Termination for Convenience.

Triad may terminate the Term with respect to all or any portion of the Services
for convenience and without cause with effect at any time by giving Supplier at
least [**][**] months prior notice designating the termination date; provided,
however, that Triad may not terminate under this Section 20.2 any or all of the
[**], other than in connection with a termination of this Agreement in its
entirety. If Triad elects to

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 116 of 127



--------------------------------------------------------------------------------

terminate on this basis, Triad shall pay to Supplier a Termination Charge
calculated in accordance with Schedule N. [**].

 

20.3 Termination Upon Supplier Change of Control.

In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material portion of the Services under this Agreement),
where such control is acquired, directly or indirectly, in a single transaction
or series of related transactions, or all or substantially all of the assets of
Supplier (or that portion of Supplier providing all or any material portion of
the Services under this Agreement) are acquired, or Supplier (or that portion of
Supplier providing all or any material portion of the Services under this
Agreement) is merged with or into another entity to form a new entity, in each
such case where such Control is acquired by an Entity that was not an Affiliate
of Supplier immediately prior to and independent of such transaction or series
of related transactions, then at any time within [**] months after the last to
occur of such events, Triad may at its option terminate the Term by giving
Supplier at least [**] days prior notice (or in the case where such Control has
been acquired other than by a Specified Acquirer (as defined below), at least
[**] years prior notice) and designating a date upon which such termination
shall be effective; [**]. If Triad terminates the Term under this Section 20.3,
Triad shall pay to Supplier the applicable Termination Charge calculated in
accordance with Schedule N. For purposes hereof, a “Specified Acquirer” means
[**].

From time to time, Supplier may request in writing (an “Advance Approval
Request”) that Triad determine that it will not exercise its termination right
under this Section 20.3 with respect to a proposed transaction covered by this
Section 20.3 in which Control of Supplier may be acquired by a Specified
Acquirer identified in such Advance Approval Request (a “Specified
Transaction”). Any Advance Approval Request submitted to Triad will be
accompanied by (i) a statement that Supplier is considering a proposed Specified
Transaction, and (ii) an identification of the Specified Acquirer with which
Supplier proposes to consummate such proposed Specified Transaction. If
requested by Triad, Supplier shall afford Triad an opportunity, prior to making
any determination, to meet and discuss with senior management of Supplier any
factors reasonably relevant to such Advance Approval Request, and Supplier shall
provide Triad with such information respecting the designated Specified
Acquirer, as it may request. If requested by Supplier within ten (10) business
days after delivery of an Advance Approval Request, Triad shall afford Supplier,
prior to the making of any determination with respect to such Advance Approval
Request, an opportunity to meet and discuss with senior management of Triad
regarding such proposed Specified Transaction. Within twenty (20) days after
receipt of the Advance Approval Request, Triad shall notify Supplier in writing
either its determination (in its sole discretion) that (i) it will not exercise
its termination right under this Section 20.3 with respect to such proposed
Specified Transaction, or (ii) it reserves all rights to exercise such
termination right with respect to such proposed Specified Transaction. If Triad
notifies Supplier that it reserves its rights to exercise such termination right
with respect to such proposed Specified Transaction, upon the request of
Supplier, Triad will meet with Supplier to discuss the basis upon which any such
determination was made. If (i) Triad notifies Supplier that it will not exercise
its termination right under this Section 20.3 with respect to such proposed
Specified Transaction, then such matter will be considered binding on Triad, and
Triad may not subsequently terminate this Agreement pursuant to this
Section 20.3 with respect to such Specified Transaction, provided that a
definitive agreement providing for such proposed Specified Transaction is
executed and delivered within nine (9) months after delivery of the Advance
Approval Request and consummated within fifteen (15) months after delivery of
the Advance Approval Request. The fact that Supplier submits any Advance
Approval Request to Triad under this Section 20.3, the contents of any Advance
Approval Request, and any other

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 117 of 127



--------------------------------------------------------------------------------

information submitted by Supplier in connection therewith, shall be deemed
Supplier Proprietary Information and subject to the provisions of Article 13.

 

20.4 Termination Upon Triad Change of Control.

In the event of a change of Control of Triad’s ultimate parent Entity, where
such Control is acquired by one or more non-Affiliates of Triad, in a single
transaction or series of related transactions, then, at any time within [**]
months after the closing of the last to occur of such events effecting such
change of Control, Triad may at its option terminate the Term by giving Supplier
at least [**] days prior notice and designating a date upon which such
termination shall be effective. If Triad terminates on this basis, Triad shall
pay to Supplier a Termination Charge calculated in accordance with Schedule N.

 

20.5 Termination for Insolvency.

Subject to the Bankruptcy Code (if applicable), in the event that any Party
(and, in the case of Triad, its ultimate parent company) (i) files for
bankruptcy, (ii) becomes or is declared insolvent, or is the subject of any bona
fide proceedings related to its liquidation, administration, provisional
liquidation, insolvency or the appointment of a receiver or similar officer for
it, (iii) passes a resolution for its voluntary liquidation, (iv) has a receiver
or manager appointed over all or substantially all of its assets, (v) makes an
assignment for the benefit of all or substantially all of its creditors,
(vi) enters into an agreement or arrangement for the composition, extension, or
readjustment of substantially all of its obligations or any class of such
obligations, or (vii) experiences an event analogous to any of the foregoing in
any jurisdiction in which any of its assets are situated, then the other Party
may terminate this Agreement as of a date specified in a termination notice;
provided, however that with respect to the occurrence of any such events
applicable to Triad (or its ultimate parent entity) that is not subject to the
Bankruptcy Code, Supplier will not have the rights to exercise such termination
under this Section 20.5, so long as Triad pays for Services in advance on a
monthly basis; provided further that, notwithstanding any other provision of
this Agreement to the contrary, from and after the occurrence of any of such
events applicable to Triad (or its ultimate parent entity) that is not subject
to the Bankruptcy Code and continuing until resolution of such action or
proceeding, Supplier will not be obligated to make capital or other material
expenditures applicable to months beyond the month of advance payment by Triad
on behalf of Triad in the performance of Services, except (X) to the extent
Triad reimburses or provides adequate assurance of payment reasonably
satisfactory to Supplier for such capital or other material expenditure (with
corresponding appropriate equitable adjustment to the Charges applicable
thereafter to account for the same); or (Y) as otherwise agreed by the Parties.
If any Party elects to terminate this Agreement due to the insolvency of the
other Party, such termination will be deemed to be a termination for cause
hereunder.

 

20.6 Triad Rights Upon Supplier’s Bankruptcy.

 

  (a) General Rights. In the event of Supplier’s bankruptcy or other formal
procedure referenced in Section 20.5 or of the filing of any petition under
bankruptcy laws affecting the rights of Supplier which is not stayed or
dismissed within thirty (30) days of filing, in addition to the other rights and
remedies set forth herein, to the maximum extent permitted by Law, Triad will
have the immediate right to retain and take possession for safekeeping all Triad
Data, Triad Proprietary Information, Triad licensed Third Party Software, Triad
owned Equipment, Triad owned Materials, Triad owned Developed Materials, and all
other Software, Equipment, Systems or Materials to which Triad and/or the
Eligible Recipients are or would be entitled during the Term

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 118 of 127



--------------------------------------------------------------------------------

or upon the expiration or termination of this Agreement. Supplier shall
cooperate fully with Triad and the Eligible Recipients and assist Triad and the
Eligible Recipients in identifying and taking possession of the items listed in
the preceding sentence. Triad will have the right to hold such Triad Data,
Proprietary Information, Software, Equipment, Systems and Materials until such
time as the trustee or receiver in bankruptcy or other appropriate insolvency
office holder can provide adequate assurances and evidence to Triad that they
will be protected from sale, release, inspection, publication, or inclusion in
any publicly accessible record, document, material or filing. Supplier and Triad
agree that without this material provision, Triad would not have entered into
this Agreement or provided any right to the possession or use of Triad Data,
Triad Proprietary Information, or Triad Software covered by this Agreement.

 

  (b) Triad Rights in Event of Bankruptcy Rejection. Notwithstanding any other
provision of this Agreement to the contrary, in the event that Supplier becomes
a debtor under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any
similar Law in any other country (the “Bankruptcy Code”)) and rejects this
Agreement pursuant to Section 365 of the Bankruptcy Code (a “Bankruptcy
Rejection”), (i) any and all of the licensee and sublicensee rights of Triad and
the Eligible Recipients arising under or otherwise set forth in this Agreement,
including without limitation the rights of Triad and/or the Eligible Recipients
referred to in Section 6 of Schedule U, shall be deemed fully retained by and
vested in Triad and/or the Eligible Recipients as protected intellectual
property rights under Section 365(n)(1)(B) of the Bankruptcy Code and further
shall be deemed to exist immediately before the commencement of the bankruptcy
case in which Supplier is the debtor; (ii) Triad has all of the rights afforded
to non-debtor licensees and sublicensees under Section 365(n) of the Bankruptcy
Code; and (iii) to the extent any rights of Triad and/or the Eligible Recipients
under this Agreement which arise after the termination or expiration of this
Agreement are determined by a bankruptcy court not to be “intellectual property
rights” for purposes of Section 365(n), all of such rights shall remain vested
in and fully retained by Triad and/or the Eligible Recipients after any
Bankruptcy Rejection as though this Agreement were terminated or expired. Triad
shall under no circumstances be required to terminate this Agreement after a
Bankruptcy Rejection in order to enjoy or acquire any of its rights under this
Agreement, including without limitation any of the rights of Triad referenced in
Section 6 of Schedule U.

 

21. GENERAL

 

21.1 Binding Nature and Assignment.

 

  (a) Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.

 

  (b) Assignment. Neither Party may, or will have the power to, assign this
Agreement without the prior written consent of the other, except in the
following circumstances:

 

  (i) Triad may assign its rights or obligations under this Agreement, without
approval of Supplier, to an Affiliate which expressly assumes Triad’s
obligations and responsibilities hereunder, provided Triad remains fully liable
for and is not relieved from the full performance of its obligations under this
Agreement; and

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 119 of 127



--------------------------------------------------------------------------------

  (ii) Triad may assign its rights and obligations under this Agreement without
the approval of Supplier to an Entity acquiring, directly or indirectly, Control
of Triad, an Entity into which Triad is merged, or an Entity acquiring all or
substantially all of Triad’s assets, provided the acquirer or surviving Entity
agrees in writing to be bound by the terms and conditions of this Agreement and
reasonably addresses any reasonable concern Supplier may have regarding such
Entity’s creditworthiness to the extent its creditworthiness is less than
Triad’s creditworthiness as of the Effective Date.

 

  (c) Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.

 

21.2 Entire Agreement; Amendment.

This Agreement, including any Schedules and Exhibits referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver, or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.

 

21.3 Notices.

 

  (a) Primary Notices. Any notice, notification, request, demand or
determination provided by a Party pursuant to the following:

 

  (i) Section 4.4 (Termination Assistance Services);

 

  (ii) Section 4.4(a) (Use of Third Parties – Right of Use);

 

  (iii) Section 6.10 or Schedule K (McKesson Provisions);

 

  (iv) Section 6.11 (Notice of Defaults);

 

  (v) Section 7.7 (Notice of Adverse Impact);

 

  (vi) Section 10.2 (Savings Clause);

 

  (vii) Section 11.5 (New Services);

 

  (viii) Section 13.4(d) (Loss of Proprietary Information);

 

  (ix) Section 15.12 (Government Programs)

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 120 of 127



--------------------------------------------------------------------------------

  (x) Sections 17.5 (Indemnification Procedures);

 

  (xi) Section 17.6 (Indemnification Procedures – Government Claims);

 

  (xii) Section 18.2 (Force Majeure);

 

  (xiii) Section 18.3(h) [**];

 

  (xiv) Section 19.1 (Informal Dispute Resolution);

 

  (xv) Section 19.5 [**];

 

  (xvi) Section 19.6 [**];

 

  (xvii) Article 20 (Termination) and any other notices of termination under
this Agreement; and

 

  (xviii) Section 21.1 (Binding Nature and Assignment);

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand,
(ii) by an express courier with a reliable system for tracking delivery, or
(iii) by registered or certified mail, return receipt requested, postage
prepaid. Unless otherwise notified, the foregoing notices shall be delivered as
follows:

In the case of Triad:

Triad

5800 Tennyson Parkway

Plano, Texas 75024

Attention: Vice President and Chief Information Officer

With a copy to:

Triad

5800 Tennyson Parkway

Plano, Texas 75024

Attention: General Counsel

and

In the case of Supplier:

Perot Systems Corporation

2300 West Plano Parkway

Plano, Texas 75075

Attention: President,

                  Perot Systems Healthcare Division

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 121 of 127



--------------------------------------------------------------------------------

With a copy to:

Perot Systems Corporation

2300 West Plano Parkway

Plano, Texas 75075

Attention: General Counsel

 

  (b) Other Notices. All notices, notifications, requests, demands or
determinations required or provided pursuant to this Agreement, other than those
specified in Section 21.3(a), may be sent in hard copy in the manner specified
in Section 21.3(a), or by e-mail transmission (where receipt is acknowledged by
the recipient) or facsimile transmission (with acknowledgment of receipt from
the recipient’s facsimile machine) to the addresses set forth below:

In the case of Triad:

Triad

5800 Tennyson Parkway

Plano, Texas 75024

Attention: Vice President and Chief Information Officer

E-mail Address: michael.orourke@triadhospitals.com

Facsimile Number: (214) 473-9412

and

In the case of Supplier:

Perot Systems Corporation

2300 West Plano Parkway

Plano, Texas 75075

Attention: Client Executive for the Triad Account

E-mail Address: [**]

Facsimile Number: [**]

 

  (c) Notice of Change. A Party may from time to time change its address or
designee for notification purposes by giving the other prior notice of the new
address or designee and the date upon which it shall become effective.

 

21.4 Counterparts.

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.

 

21.5 Headings.

The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 122 of 127



--------------------------------------------------------------------------------

21.6 Relationship of Parties.

Supplier, in furnishing services to Triad and the Eligible Recipients hereunder,
is acting as an independent contractor, and Supplier has the sole obligation to
supervise, manage, contract, direct, procure, perform or cause to be performed,
all work to be performed by Supplier under this Agreement. The relationship of
the Parties under this Agreement shall not constitute a partnership or joint
venture for any purpose. Except as expressly provided in this Agreement,
Supplier is not an agent of Triad or the Eligible Recipients and has no right,
power or authority, expressly or impliedly, to represent or bind Triad or the
Eligible Recipients as to any matters, except as expressly authorized in this
Agreement. Triad shall cause each Eligible Recipient to comply with the
applicable provisions of this Agreement, and Triad shall be jointly and
severally liable as a primary obligor for the obligations and liabilities under
this Agreement (including payment) with respect to each Eligible Recipient
unless the Parties otherwise agree; provided, however, that Triad will not be
liable with respect to Supplier’s reliance on unauthorized directions or
instructions of an Eligible Recipient, except (i) as otherwise authorized by
Triad pursuant to Section 11.1(f) or (ii) as otherwise agreed by the Parties
(including as provided in Schedule D).

 

21.7 Severability.

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.

 

21.8 Consents and Approval.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.

 

21.9 Waiver of Default; Cumulative Remedies.

 

  (a) Waiver of Default. A delay or omission by either Party hereto to exercise
any right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.

 

  (b) Cumulative Remedies. Except as expressly set forth herein, all remedies
provided for in this Agreement shall be cumulative and in addition to and not in
lieu of any other remedies available to either Party at law, in equity or
otherwise. The election by a Party of any remedy provided for

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 123 of 127



--------------------------------------------------------------------------------

 

in this Agreement or otherwise available to such Party shall not preclude such
Party from pursuing any other remedies available to such Party at law, in
equity, by contract or otherwise.

 

21.10 Survival.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.

 

21.11 Publicity.

Neither Party shall use the other Party’s or its Affiliates’ (and Supplier shall
not use an Eligible Recipient’s) name or mark or refer to the other Party or its
Affiliates’ (or an Eligible Recipient in the case of Supplier) directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement, including in any promotional or marketing materials,
customer lists or business presentations without the prior written consent of
the other Party prior to each such use or release. Neither Party shall make any
public statements about this Agreement, the Services or its relationship with
the other Party without the other Party’s prior approval. Notwithstanding the
foregoing, (i) either Party may privately indicate to third parties that
Supplier is providing services to Triad and the Eligible Recipients, unless
directed not to do so by Triad, (ii) Supplier may use Triad as a private
reference, unless directed not to do so by Triad, and (iii) either Party may
make such press releases, public announcements, filings and other public
disclosures as may be required by Law, provided that, such Party (1) gives the
other Party prior notice of the required or ordered press release, public
announcement, filing or public disclosure and (2) incorporates any reasonable
amendments requested by the other Party that do not affect compliance with the
applicable Law or order.

 

21.12 Service Marks.

Each Party agrees that it shall not, without the other Party’s prior consent,
use any of the names, service marks or trademarks of the other Party (or an
Eligible Recipient in the case of Supplier) in any of its advertising or
marketing materials.

 

21.13 Export.

The Parties acknowledge that certain Equipment, Software and technical data to
be provided hereunder and certain transactions hereunder may be subject to
export controls under the laws and regulations of the United States, the
European Union, the United Nations and other jurisdictions. No Party shall
export or re-export any such items or any direct product thereof or undertake
any transaction or service in violation of any such laws or regulations. To the
extent within Supplier’s control, Supplier shall be responsible for, and shall
coordinate and oversee, compliance with such export laws in respect of such
items exported or imported hereunder.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 124 of 127



--------------------------------------------------------------------------------

21.14 Third Party Beneficiaries.

Except as expressly provided herein, this Agreement is entered into solely
between, and may be enforced only by, Triad and Supplier. This Agreement shall
not be deemed to create any rights or causes of action in or on behalf of any
third parties, including without limitation employees, suppliers and customers
of a Party, or to create any obligations of a Party to any such third parties.
Any Eligible Recipient, other than a successor to Triad, shall not be a party to
this Agreement and may not enforce any obligations or liabilities of Triad under
this Agreement except through Triad.

21.15 Covenant Against Pledging.

Supplier agrees that, without the prior written consent of Triad, it shall not
assign, transfer, pledge, hypothecate or otherwise encumber its rights to
receive payments from Triad under this Agreement for any reason whatsoever. To
the extent Triad permits Supplier to assign, transfer, pledge, hypothecate or
otherwise encumber its rights to receive payments from Triad under this
Agreement, Supplier shall continue to be Triad’s sole point of contact with
respect to this Agreement, including with respect to payment. The person or
Entity to which such rights are assigned, transferred, pledged, hypothecated or
otherwise encumbered shall not be considered a third party beneficiary under
this Agreement and shall not have any rights or causes of action against Triad.

21.16 Order of Precedence.

In the event of a conflict, the main body of this Agreement (including Articles
1 through 21 and the Definition Matrix) shall take precedence over the Schedules
attached hereto, and the Schedules shall take precedence over any attached
Exhibits; provided however, for all purposes of the foregoing, Schedules K, T
and U shall be considered and treated as part of the main body of this
Agreement.

21.17 Hiring of Employees.

 

  (a) Solicitation and Hiring. Except as expressly set forth herein, during the
Term and for a period of [**] months thereafter, Supplier will not solicit for
employment directly or indirectly, nor employ, any employees of Triad or an
Eligible Recipient or individual Triad Third Party Contractors with whom
Supplier came into contact in connection with the activities under this
Agreement without the prior approval of Triad, provided, however, such [**]
month period shall be extend to [**] months in the case of any employee who is
also an officer or executive of Triad, an Eligible Recipient or a Triad Third
Party Contractor, as the case may be. Except as expressly set forth herein in
connection with the expiration or termination of this Agreement, during the Term
and for a period of [**] months thereafter, Triad and Eligible Recipients will
not solicit for employment directly or indirectly, nor employ, any employee of
Supplier or its Subcontractors involved in the performance of Supplier’s
obligations under this Agreement without the prior consent of Supplier. In each
case, the prohibition on solicitation and hiring shall extend [**] days after
the termination of the employee’s employment or, in the case of Supplier
employees, the cessation of his or her involvement in the performance of
Services under this Agreement. This provision shall not operate or be construed
to prevent or limit any employee’s right to practice his or her profession or to
utilize his or her skills for another employer or to restrict any employee’s
freedom of movement or association.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 125 of 127



--------------------------------------------------------------------------------

  (b) Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this
Section 21.17, unless the advertisement and solicitation is undertaken as a
means to circumvent or conceal a violation of this provision and/or the hiring
party acts with knowledge of this hiring prohibition.

21.18 Further Assurances.

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.

21.19 Liens.

Supplier shall not file, or by its action or inaction permit, any liens to be
filed on or against property or realty of Triad or any Eligible Recipient. In
the event that any such liens arise as a result of Supplier’s action or
inaction, Supplier shall obtain a bond to fully satisfy such liens or otherwise
remove such liens at its sole cost and expense within ten (10) business days.

21.20 Covenant of Good Faith.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

21.21 Acknowledgment.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.

21.22 United States Service Delivery.

Unless otherwise agreed by the Parties, the Services provided hereunder shall be
delivered to Eligible Recipients located in the United States. In the event
Triad desires that Supplier deliver Services to other Eligible Recipients, the
Parties shall negotiate in good faith the terms of an appropriate local
operating agreement (or other mutually agreed contractual structure), to be
executed by Supplier or an Affiliate of Supplier and Triad or an Eligible
Recipient, incorporating and based upon the terms of this Agreement, subject to
modification of such terms as necessary to address differing requirements of
applicable local laws (including taxes) and equitable adjustment of the Charges
to account for demonstrable variation in Supplier’s direct cost of providing
such services.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 126 of 127



--------------------------------------------------------------------------------

21.23  Triad Hospitals, Inc. Covenant.

Triad Hospitals, Inc. shall cause Triad to perform its obligations under, and to
comply with the provisions of, this Agreement, and Triad Hospitals, Inc. shall
be jointly and severally liable with Triad as a primary obligor for the
obligations and liabilities of Triad under this Agreement (including payment).

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.

 

TRIAD CORPORATE SERVICES,
LIMITED PARTNERSHIP    PEROT SYSTEMS CORPORATION By:   TRIAD CSGP, LLC, its
general partner         By:   

/s/ Rebecca Hurley

   By:   

/s/ Peter A. Altabef

     Rebecca Hurley       Peter A. Altabef      Senior Vice President      
President and Chief Executive Officer

 

 

The undersigned joins this agreement for purposes of

acknowledging its obligations under Section 21.23.

TRIAD HOSPITALS, INC. By:  

/s/ Rebecca Hurley

  Rebecca Hurley   Senior Vice President

[Definitions Matrix Follows]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 127 of 127



--------------------------------------------------------------------------------

DEFINITIONS MATRIX

 

This Definitions Matrix is a part of and incorporated within the Master Services
Agreement between Triad and Supplier.

“Acceptance” has the meaning given in Section 4.6(b) for the applicable
deliverable or milestone.

“Acceptance Criteria” means the criteria used to determine whether Critical
Testing Deliverables will be Accepted in accordance with Section 4.6. Acceptance
Criteria in all cases will consist of the mutually agreed written criteria
identified as Acceptance Criteria and any applicable Specifications identified
as Acceptance Criteria.

“Acceptance Documentation” has the meaning given in Section 4.6(b)(i).

“Acceptance Review Period” has the meaning given in Section 4.6(b)(ii).

“Add-On and Core C&RC Solution” has the meaning given in Schedule D.

“Add-On Modules” has the meaning given in Schedule D.

“Advance Approval Request” has the meaning given in Section 20.3.

“Adverse Impact” has the meaning given in Section 4.3(d).

“ADM” has the meaning given in the Whereas clauses.

“Affected Employees” means the personnel identified in or in accordance with
Schedule M.1.

“Affiliate” means with respect to any Entity, any other Entity that is directly
or indirectly Controls, is Controlled by or under common Control with such
Entity at the time in question.

“Agreement” has the meaning given in the preamble to this Agreement.

“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials, media, and on-line help documentation
and tools, related thereto) that perform user or business related functions or
support day-to-day business operations and accomplish specific business
objectives to the extent a Party has financial or operational responsibility for
such programs or programming under Schedule J.1. Applications Software shall
include all such programs or programming in use or held for use as of the
Effective Date, including those set forth in Schedule B, [**]. Applications
Software also shall include all such programs or programming developed and/or
introduced by or for Triad or the Eligible Recipients during the Term to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule J.1.

“Audit Period” has the meaning given in Section 9.10(a).

“Authorized User(s)” means, unless otherwise indicated, officers, directors,
employees, contractors, and agents of

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 1 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

Triad and the Eligible Recipients and any other person(s) designated by Triad or
an Eligible Recipient to receive or use the Systems or Services provided by
Supplier, including members of Eligible Recipients’ medical staffs and
purchasing agents.

“Bankruptcy Code” has the meaning given in Section 20.6(b).

“Bankruptcy Rejection” has the meaning given in Section 20.6(b).

“Baseline Project FTE Hours” has the meaning given in Section 4.7(a)(i).

“Benchmark Standard” has the meaning given in Section 11.10(c).

“Benchmarker” has the meaning given in Section 11.10(a).

“Benchmarking” has the meaning given in Section 11.10(a).

“Blue Book” has the meaning given in Section 9.5(a).

“C&RC Solution” has the meaning given in Schedule D.

“Change” has the meaning given in Section 9.6(a).

“Change Control Procedures” has the meaning given in Section 9.6(a).

“Charges” means the amounts set forth in, or calculated pursuant to, Article 11
and Schedule J (or otherwise set forth in the Agreement) as charges due to the
Supplier in return for providing the Services.

“Code Fragment” has the meaning given in Schedule U.

“Commencement Date” means April 3, 2006, or such other date as the Parties may
agree upon in writing as the date on which Supplier will assume responsibility
for the performance of Services under this Agreement, except as otherwise
provided in the Agreement with respect to Transition Services and Implementation
Services.

“Compliance” and “Comply” means, (i) for the purposes of Accepting of Critical
Testing Deliverables, that the Critical Testing Deliverable is in compliance in
all material respects to the applicable Acceptance Criteria; and (ii) in all
other cases, that the deliverable or milestone and related deliverables and
milestones are in compliance in all material respect with their applicable
acceptance criteria agreed to by the Parties.

“Contract Changes” has the meaning given in Section 11.1(e).

“Contract Records” has the meaning given in Section 9.10(a).

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 2 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Contract Year” has the meaning given in Schedule J.

“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity, or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.

“Core C&RC Solution” has the meaning given in Schedule D.

“Core Modules” has the meaning given in Schedule D.

“Course” has the meaning given in Section 8.6(c)(vii).

“Critical Deliverables” means those milestone activities and deliverables
identified in Schedules D or G, the Transition Plan, the ERP Implementation
Plan, and Revenue Cycle Implementation Plan, or established as part of a New
Service that have associated Deliverable Credits payable to Triad in the event
Supplier fails to complete such milestone activities or deliver such
deliverables in accordance with the foregoing, as applicable.

“Critical Support Personnel” means those individuals identified in Schedule M.4
as critical to the ongoing success of Supplier’s delivery of the Services to
Triad and the Eligible Recipients.

“Critical Testing Deliverable” has the meaning given in Section 4.6(b).

“Customer Facing Services” has the meaning given in Section 8.5(e).

“Date Compliant” or “Date Compliance” has the meaning given in Section 9.8(a).

“Dedicated Supplier Personnel” has the meaning given in Section 8.5(c).

“Defect” has the meaning given in Section 15.4(c).

“Deliverable Credits” has the meaning given in Section 7.2(b).

“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

“Developed Materials” means any Materials (including Software and the ERP
Solution and the C&RC Solution), or any modifications, enhancements or
Derivative Works thereof, developed by or on behalf of Supplier (provided,
however, that for the purposes of [**]) for Triad or the Eligible Recipients in
connection with the performance of the Services.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 3 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

[**].

“Discontinuance Notice” has the meaning given in Section 4.5(b).

“Discontinuance Response” has the meaning given in Section 4.5(b).

“Effective Date” has the meaning given in the preamble to this Agreement.

“Electronic Incident” has the meaning given in Section 13.2(d).

“Eligible Recipients” means, collectively, and to the extent such Entity is
receiving Services under this Agreement, the following:

 

  (a) Triad;

 

  (b) any Entity that is an Affiliate of Triad on the Effective Date, or
thereafter becomes an Affiliate of Triad;

 

  (c) [**];

 

  (d) [**];

 

  (e) [**];

 

  (f) [**];

 

  (g) [**]; and

 

  (h) other entities to which the Parties agree.

“Employment Effective Date” means, with respect to each Transitioned Employee,
the date that such Transitioned Employee begins employment with Supplier, in
accordance with applicable Laws.

“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.

“Equipment Leases” means all leasing arrangements whereby Triad, the Eligible
Recipients or a Triad Third Party Contractor leases Equipment as of the
Effective Date which will be used by Supplier to perform the Services after the
Commencement Date. Equipment Leases shall include those leases identified on
Schedule F.2[**].

“Equipment” means all computing, networking, communications and related
computing equipment (hardware and firmware) procured, provided, operated,
supported, or used by Triad, Supplier or Authorized Users in connection

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 4 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

with the Services, including (i) mainframe, midrange, server and distributed
computing equipment and associated attachments, features, accessories,
peripheral devices, and cabling, (ii) personal computers, laptop computers,
terminals, workstations and associated attachments, features, accessories,
printers, multi-functional printers, peripheral devices, and cabling, and
(iii) voice, data, video and wireless telecommunications and network and
monitoring equipment and associated attachments, features, accessories, cell
phones, peripheral devices, and cabling.

“ERP and C&RC Implementation Milestone” has the meaning given in Section 4.3(c).

“ERP and C&RC Implementation Plan” has the meaning given in Section 4.3(b).

“ERP and C&RC Implementation Services” has the meaning given in Section 4.3(a).

“ERP Solution” has the meaning given in Schedule D.

[**].

[**].

“Excluded Functions” has the meaning given in Section 4.1(a)(i)(5).

“Extension Period” has the meaning given in Section 4.6(b)(iv)(3).

“Full Time Equivalent” or “FTE” means a level of effort, [**] consistent with
the practices and policies of Supplier, equivalent to that which would be
provided by one person working full time for one year. Unless otherwise agreed,
one FTE is assumed to be at least [**] per Contract Year. [**].

“Functional Service Area” means each of the substantive areas defined in
Schedule E in which Supplier will provide Services, (i.e., Application Services,
Desktop, Help Desk, Network, Data Center, Security and Governance service
areas).

“Go Live” means, with respect to the C&RC Solution, the ERP Solution or any
Add-On Modules at a site, the commencement of the use of such item in a live
production environment at such site.

[**].

[**].

[**].

“Hospital” has the meaning given in Schedule J.

“Implementation Milestones” means either the C&RC Implementation Milestones or
the ERP Implementation Milestones, as the case may be.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 5 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Incidental Subcontractor” has the meaning given in Section 9.12(d).

“Income Tax” means any tax on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or taxes which are of the nature of excess
profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.

“Indemnifying Party” has the meaning given in Section 17.4(a).

[**].

“IT Infrastructure” has the meaning given in the Whereas clauses.

“JCAHO” has the meaning given in Section 9.4(a).

“Joint Contract Supplement” has the meaning given in Schedule K.

“Key Supplier Personnel” means the Supplier Personnel filling the positions
designated in Schedule M.4 as Key Supplier Personnel.

“Laws” means all federal, state, provincial, regional, territorial and local
laws, statutes, ordinances, regulations, rules, executive orders, supervisory
requirements, directives, circulars, opinions, interpretive letters and other
official releases of or by any government, or any authority, department or
agency thereof or self regulatory organization (“SRO”). Laws shall include
(i) the Health Insurance Portability and Accountability Act of 1996, as amended,
and the regulations promulgated thereunder (“HIPAA”), (ii) the Social Security
Act, regulations and pronouncements thereunder, including but not limited to,
the provisions related to hospitals and conditions of participation, 42 U.S.C.
1395 et. Seq., policies of Centers for Medicare and Medicaid Services and the
Medicare fiscal intermediaries, state hospital licensure and related laws and
regulations, (iii) federal and state false claims statutes and regulations,
federal and state health fraud laws and regulations, federal and state public
contract anti-kickback laws and regulations, including the anti-kickback
provisions of the Social Security Act, 42 U.S.C. §§ 1320a-7b(b), the attendant
safe harbors and the relevant regulations including 42 C.F.R. Part 1001.952,
(iv) the federal Physician Ownership and Referral Law, 42 U.S.C. § 1395nn, and
the regulations promulgated thereunder, (v) state and federal health care
provider and hospital laws and regulations, (vi) the Standards for Privacy of
Individually Identifiable Health Information, 45 C.F.R. Parts 160 and 164,
(vii) the Security Standards, 45 C.F.R. Parts 160, 162, and 164, (viii) the
Standards for Electronic Transactions, 45 C.F.R. Parts 160 and 162), (ix) FDA
(Food and Drug Administration) GLP (Good Laboratory Practices), GCP (Good
Clinical Practices), and GMP (Good Manufacturing Practices) (collectively,
“GxP”) regulations and FDA regulations Part 607 (Establishment Registration And
Product Listing For Manufacturers Of Human Blood And Blood Products); (x) laws
and regulations governing the Department of Defense health programs
(CHAMPUS/TRICARE), (xi) federal and state laws and regulations pertaining to
state health care programs, including state Medicaid programs and the Medicare
Conditions of Participation; (xii) certification or accreditation requirements
of JCAHO; and (xiii) any other laws in force in any jurisdiction in which the
Services are being provided or received. Laws include modifications to any Laws
by applicable authorities.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 6 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Losses” means all [**].

“Major Release” means a new version of Software that includes changes to the
architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding Software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.

“Malicious Code” means [**].

“Managed Third Parties” means the Triad Third Party Contractors listed on
Schedule H.2 and any substitute or replacement third party contractors
reasonably designated by Triad, as further defined in Section 6.9.

“Materials” means, collectively, Software, literary works, other works of
authorship, specifications, designs, analyses, processes, methodologies,
concepts, inventions, know-how, programs, program listings, programming tools,
documentation, user materials, reports, drawings, databases, spreadsheets,
machine-readable data, text and files, financial models and work product,
whether tangible or intangible.

“McKesson” has the meaning given in Schedule K.

“McKesson ISA” has the meaning given in Schedule K.

“Minor Release” means a scheduled release containing small functionality updates
and/or accumulated resolutions to defects or non-conformances made available
since the immediately preceding release (whether Major Release or Minor
Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain only accumulated resolutions or mandated changes. These
releases are usually identified by a change in the decimal numbering of a
release, such as “7.12” to “7.13.”

[**].

“Monthly Invoices” has the meaning given in Section 12.1(a).

“Net Book Value” means an item shall be calculated as the original net purchase
price of such item less accumulated depreciation using straight line
depreciation (or a more accelerated method to the extent consistent with
Supplier’s customary corporate policies) and an asset useful life (not to exceed
any applicable refresh period set forth in Schedule J.1) with no residual value
after the end of such asset life, all in accordance with Supplier’s customary
corporate policies[**].

“New Advances” has the meaning given in Section 9.13(e).

“New Services” means new services or significant changes to existing Services,
in either case [**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 7 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Noncompliance” means each instance that the Software, Equipment, Systems or
other deliverable or milestone fails to Comply, unless otherwise expressly
stated in this Agreement.

“Notice of Election” has the meaning given in Section 17.5(a).

“Open Source Code” means any software that is known as open source code in the
software industry or requires as a condition of use, modification, and/or
distribution of such software that such software or other software incorporated
into such software, derived from or distributed with such software be
(i) disclosed or distributed in source code form, (ii) licensed for the purpose
of making derivative works, and (iii) re-distributed at no charge.

“Original Hospital Implementation Date” has the meaning given in
Section 18.3(b)(ii).

“Out-of-Pocket Expenses” means reasonable, demonstrable and actual out-of-pocket
expenses due and payable to a third party by Supplier for which Supplier is
entitled to be reimbursed by Triad under this Agreement. [**].

“Party” or “Parties” has the meaning given in Preamble of this Agreement.

“Pass-Through Expenses” means the expenses, if any, listed in Schedule J, as
such list may be amended by mutual agreement by the Parties from time to time,
for which [**].

“Policy and Procedures Manual” has the meaning given in Section 9.1(a).

“Prime Rate” means the “Prime Rate” set forth in the “Money Rates” table in The
Wall Street Journal as of the applicable date of calculation.

“Privacy Laws” means all Laws (including implementing legislation and
regulations) relating to privacy, patient consent, insurance or medical records,
trans-border data flow, or data protection. Privacy Laws include the
implementing legislation and regulations of the European Union member states
under the European Union Directives 95/46/EC and 2002/58/EC and the Gramm-Leach
Bliley Act, HIPAA, California security-breach-notification law (or California SB
1 and SB 1386), the Standards for Privacy of Individual Information, 45 C.F.R.
Parts 160 and 164, and the Security Standards, 45 C.F.R. Parts 160, 162, and
164.

“Project Work Order” has the meaning given in Section 4.7(b)(i).

“Proprietary Information” has the meaning given in Section 13.4(a).

“Quality Assurance” means the actions, planned and performed, to provide
confidence that all processes, Systems, Equipment, Software and components that
influence, in any material respect, the quality of the Services are working as
expected individually and collectively.

“Recoverable Taxes” means any tax on goods or services where the payer of the
tax is able to claim a credit for that tax from a Tax Authority, and includes
Goods and Services Taxes, Harmonized Sales Taxes, Value Added Taxes and other
similar taxes.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 8 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Reports” has the meaning set forth in Section 9.2(a).

“Required Consents” means [**].

“Retained Systems and Processes” means those systems and processes of Triad or
an Eligible Recipient for which Supplier has not assumed responsibility under
this Agreement (including those provided, managed, operated, supported and/or
used on their behalf by Triad Third Party Contractors). Retained Systems and
Processes include equipment and software associated with such systems and
processes.

“Reviews” has the meaning given in Section 13.2(e).

“Root Cause Analysis” means the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose the underlying cause of
problems at the lowest reasonable level so that corrective action can be taken
that will eliminate repeat failures.

“SDBs” has the meaning given in Section 9.16(c).

“Service Discontinuance” has the meaning given in Section 4.5(b).

“Service Level Credits” has the meaning given in Section 7.2 and Schedule G.

“Service Level(s)” means, individually and collectively, the quantitative
performance standards for the Services set forth in or otherwise provided for
pursuant to Schedule G.

“Service Taxes” means all sales, service, value-added, use, excise and other
similar taxes that are assessed against either Party on the provision of the
Services as a whole, or on any particular Service received by Triad or an
Eligible Recipient from Supplier, excluding Recoverable Taxes and Income Taxes.

“Services” means the services, functions and responsibilities described in
Article 4.

“Software” means all software programs and programming for which a Party is
financially or operationally responsible under Schedule J.1 (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) including all such programs or programming in use or
held for use as of the Effective Date, including software programs and
programming set forth in Schedule B[**]. Software also shall include all
programs or programming developed and/or introduced by or for Triad, the
Eligible Recipients or Supplier after the Commencement Date to the extent a
Party has financial or operational responsibility for such programs or
programming under Schedule J.1.

“Specialized Services” has the meaning given in Section 9.10.

“Specifications” means, with respect to Software, Equipment, Systems or other
contract deliverables to be designed, developed, delivered, integrated,
installed and/or tested by Supplier, the technical, design and/or functional
specifications set forth in third party vendor documentation, in a New Services
or Project description requested and/or approved by Triad, or otherwise agreed
upon in writing by the Parties.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 9 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Specified Acquirer” has the meaning given in Section 20.3.

“Specified Implementation Completion Date” has the meaning given in
Section 18.3(b).

“Specified Transaction” has the meaning given in Section 20.3.

[**].

“Standard Configuration” has the meaning given in Schedule D.

“Strategic Plan” means the plans that may be periodically developed by Triad
that set forth Triad’s key business objectives and requirements and outline its
strategies for achieving such objectives and requirements. Triad may revise the
Strategic Plan from time to time. The Strategic Plan is likely to include both
annual and multi-year strategies, objectives and requirements.

“Subcontractors” means subcontractors (of any tier) of Supplier. The initial
list of Subcontractors is set forth on Schedule H.1, each of which has been
approved by Triad to the extent such approval is required and described thereon.
Schedule H.1 may be amended during the Term in accordance with Section 9.12.

“Subsequent Sites” has the meaning given in Schedule D.

“Supplier Account Executive” has the meaning given in Section 8.2 and shall
describe the Supplier representative responsible for both the day to day
relationship with Triad as well as the delivery of all Services to Triad.

“Supplier Facilities” means, individually and collectively, the facilities
owned, leased or otherwise used by Supplier (or its Affiliates or
Subcontractors) from which Supplier (or its Affiliates or Subcontractors)
provides any Services. Supplier Facilities are listed on Schedule O.2.

[**].

“Supplier Owned Materials” has the meaning given in Schedule U.

“Supplier Owned Software” means any Software owned by Supplier and used to
provide the Services.

“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any Services under this Agreement. For the avoidance of doubt,
Supplier Personnel shall not include Triad Third-Party Contractors for which
Supplier has operational responsibility pursuant to Section 6.4(b).

“Supplier Shared Environment” means a data center, centralized help desk or
disaster recovery environment whereby Supplier shall generally share assets
among its multiple customers or otherwise shall provide Services for its
multiple customer within the same facility.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 10 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, to the extent a Party has financial or
operational responsibility for such System or System components under Schedule
J.1. System shall include all Systems in use or required to be used as of the
Commencement Date, all additions, modifications, substitutions, Upgrades or
enhancements to such Systems and all Systems installed or developed by or for
Triad, the Eligible Recipients or Supplier following the Commencement Date.

“Systems Software” has the meaning given in Schedule A.

“Tax Authority” means any federal, state, provincial, regional, territorial,
local or other fiscal, revenue, customs or excise authority, body or official
competent to impose, collect or asses tax.

“TBS Model Build” has the meaning given in Schedule D.

“TBS Pilot Build” has the meaning given in Schedule D.

“TBS Sites” has the meaning given in Schedule D.

[**].

“Technology Plan” has the meaning given in Section 9.5(d).

“Term” has the meaning given in Article 3.

“Termination Assistance Services” means the termination/expiration assistance
requested by Triad to allow the Services to continue in accordance with this
Agreement and to facilitate the orderly transfer of the Services to Triad or its
designee, as such assistance is further described in Section 4.4 and Schedule I.

“Termination Charge” means the termination charges payable by Triad upon
termination pursuant to Section 20.2 or elsewhere in this Agreement as set forth
in Schedule N.

“Third Party Contracts” means all agreements between third parties and Triad, an
Eligible Recipient or Supplier (or Supplier’s Subcontractors or Affiliates) that
have been or will be used to provide the Services to the extent a Party has
financial or operational responsibility for such contracts under this Agreement,
including under Schedules J.1, K and H.1. Third Party Contracts include all such
agreements in effect as of the Effective Date, [**]. Third Party Contracts also
shall include those third party agreements entered into by or for Triad, an
Eligible Recipient or Supplier (or Supplier’s Subcontractors or Affiliates)
after the Effective Date to the extent a Party has financial or operational
responsibility for such Third Party Contracts under this Agreement, including
under Schedules J.1, K and H.1.

“Third Party Materials” means Materials that are owned by third parties and
provided under license to Supplier

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 11 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

(or its Affiliates or Subcontractors) or Triad (or the Eligible Recipients) and
that have been or will be used to provide or receive the Services. Third Party
Materials shall include Materials owned by Subcontractors and used in the
performance of the Services.

“Third Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under license or lease to Supplier or Triad or an
Eligible Recipient that have been or will be used to provide or receive the
Services to the extent a Party has financial or operational responsibility for
such Software products under Schedule J.1. Third Party Software shall include
all such programs or programming in use or held for use as of the Effective
Date, including those set forth in Schedule B[**]. Third Party Software also
shall include all such programs or programming licensed and/or leased after the
Effective Date. Third Party Software shall include Software owned by
Subcontractors and used in the performance of the Services.

“Transition Milestone” has the meaning give in Section 4.2(b).

“Transition Period” means the period that commences on the Effective Date and
expires 11:59:59 p.m., Central Time, on the date specified for the completion of
the Transition Services as specified in the Transition Plan, unless expressly
extended in writing by Triad.

“Transition Plan” means the plan set forth in Schedule C and developed pursuant
to Section 4.2 hereof, which identifies all material transition tasks, Projects
and deliverables to be completed by Supplier in connection with the transition
of all Services to Supplier, and the dates by which each is to be completed by
Supplier.

“Transition Services” means the services, functions and responsibilities
described in Section 4.2 and the Transition Plan to be performed by Supplier
during the Transition Period.

“Transitioned Employees” means the employees of Triad or the Eligible Recipients
who accept Supplier’s offer of employment and become employed by Supplier
pursuant to Section 8.6. Upon being employed by Supplier, such Transitioned
Employees shall be deemed to be Supplier Personnel as defined herein.

“Triad Data” means any data or information of Triad or any Eligible Recipient
that is provided to or obtained by Supplier in connection with the negotiation
and execution of this Agreement or the performance of Supplier’s obligations
under this Agreement, including data and information with respect to the
businesses, patients, customers, medical staffs, purchasing agents, operations,
facilities, products, rates, regulatory compliance, competitors, consumer
markets, assets, expenditures, mergers, acquisitions, divestitures, billings,
collections, revenues and finances of Triad or any Eligible Recipient or any of
the foregoing. Triad Data also means any data or information pertaining to Triad
or any Eligible Recipient (i) created, generated, collected or processed by
Supplier in the performance of its obligations under this Agreement, including
data processing input and output, service level measurements, asset information,
Reports, third party service and product agreements, contract charges, and
retained expense and Pass-Through Expenses or (ii) that resides in or is
accessed through Software, Equipment or Systems provided, operated, supported or
used by Supplier in connection with the Services, as well as information derived
from this data and information.

“Triad Facilities” means the facilities that are provided by Triad or the
Eligible Recipient for the use of Supplier to the extent necessary to provide
the Services.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 12 of 13



--------------------------------------------------------------------------------

DEFINITIONS MATRIX, CONT’D

 

“Triad IT Invoices” has the meaning given in Section 11.2(b).

[**].

“Triad Owned Materials” has the meaning given in Schedule U.

“Triad Owned Software” means Software owned by Triad, a Triad Affiliate or an
Eligible Recipient and used, operated, maintained or supported by or on behalf
of Supplier under or in connection with this Agreement.

“Triad Personal Data” means that portion of Triad Data that is subject to any
Privacy Laws.

“Triad Personnel” means the employees, agents, contractors or representatives of
Triad or its Affiliates or Eligible Recipients who performed any of the Services
to be provided by Supplier during the [**] months preceding the Commencement
Date.

“Triad Project Executive” has the meaning given in Section 10.1(a).

“Triad Provided Equipment” has the meaning given in Section 6.4(f).

“Triad Rules” has the meaning given in Section 6.3(a).

“Triad Security Policies” has the meaning given in Section 13.2(a)(i).

“Triad Sites” or “Sites” means the offices or other facilities, including those
listed on Schedule O.1, at or to which Supplier is to provide the Services.

“Triad Standards” has the meaning given in Section 9.5(a).

“Triad Third Party Contractors” has the meaning given in Section 4.5(a).

[**].

“Turnover Rate” has the meaning given in Section 8.5(c).

“Unanticipated Change” has the meaning set forth in Section 11.7.

“Upgrade” and its derivatives means the updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Sections 6.4 and Schedule J.1.

“WARN Act” has the meaning given in Section 8.9(b).

[**].

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

Page 13 of 13



--------------------------------------------------------------------------------

 

Schedule A

Glossary of Additional Terms

This is Schedule A to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). In addition to terms defined in the Agreement, the
following terms, when capitalized, shall have the meanings specified below. In
addition, common terms and acronyms are listed in Attachment A-1 (Common Terms
and Acronyms) to this Schedule A.

 

1. “Business Day(s)” means Monday through Friday, except for holidays recognized
by Triad.

 

2. “Business Hours” means 7am to 6pm local time, at each Triad Site or Supplier
Facility on Business Days.

 

3. “Calls” means problems, questions, or requests from Authorized Users
submitted to Supplier by telephone.

 

4. “Change Management” means the processes relating to managing, planning and
performing all changes in Triad’s environment pertaining to the Services,
including changes to individual components and coordination of changes across
all components in accordance with the Change Control Procedures. The Change
Management processes will support and include checkpoints to determine any
potential or required Change Control Procedures.

 

5. “Disaster Recovery Plan” means the disaster recovery plan for Supplier
Facilities developed in accordance with Schedule S.

 

6. “Help Desk” means the Supplier facilities, associated technologies, and
Supplier Personnel who respond to Calls, provide proactive and reactive problem
determination, resolution and/or tracking, and act as a single point of contact
for Authorized Users in regard to the Services.

 

7. “IMAC” means Installs, Moves, Adds and Changes.

 

8. “LAN Required Redundancy” has the meaning in Schedule E.

 

9. “Level 1 Support” means support that is provided as the entry point for
inquiries or problem reports from Authorized Users. If Level 1 personnel cannot
resolve the inquiry or problem, the inquiry or problem is directed to the
appropriate Level 2 personnel or third party for resolution.

 

10. “Level 2 Support” means support that serves as a consolidation point for
inquiries and problems between Level 1 and Level 3. For example, Level 2 support
might exist in a computer operations or a distribution/mail out center. If Level
2 personnel cannot resolve the inquiry or problem, the inquiry or problem is
directed to the appropriate Level 3 personnel or third party for resolution.

 

11. “Level 3 Support” means support provided by the personnel or third party
that is most knowledgeable about the underlying problem or question and is
utilized when efforts to resolve the problem or question by Level 1 and Level 2
Support have failed or are bypassed. Inquiries or problems are usually reported
by Level 1 or Level 2 support personnel, but may be initiated directly by
Authorized Users or the Supplier.

 

12. “Measurement Period” has the meaning provided in Schedule G.

 

13. “Priority Applications” has the meaning set forth in Schedule G.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule A - Page 1



--------------------------------------------------------------------------------

 

14. “Problem Management” means the process of tracking and managing all problems
arising from defined Services in Triad’s environment, and resolving those
problems arising from or related to the Services.

 

15. “Problem Ticket” means a ticket entered into Supplier’s Problem Ticket
Tracking System in response to a Call, a Service Request or other agreed to
means of accessing the Help Desk.

 

16. “Problem Ticket / Service Request Tracking System” means the System used by
Supplier and approved by Triad for tracking, managing and reporting on Problem
Tickets and Service Requests, including provision for reasonable (read-only)
access thereto by the Triad Project Executive and his or her designees.

 

17. “Quality Assurance” means programs and processes to improve the quality of
operations.

 

18. “Service Request” means a request to provide Services and in the form agreed
to in the Policy and Procedures Manual.

 

19. “Severity Level” means Severity Level 1, Severity Level 2, Severity Level 3,
or Severity Level 4, either collectively or separately.

 

20. “Severity Level 1” means a system down, or a business outage impacting
(i) patient care, (ii) financial reporting that has a significant business
impact, or (iii) immediate work stoppage that threatens current and future
productivity of a significant number of Authorized Users and no Workaround
exists

 

21. “Severity Level 2” means a high-impact problem where business operations are
proceeding, but in a significantly impaired fashion; a problem with a
time-sensitive issue important to long-term productivity that is not causing
immediate work stoppage (i.e. a Workaround is available).

 

22. “Severity Level 3” means an important issue that has a limited business
impact.

 

23. “Severity Level 4” means a minor inconvenience requiring ultimate, but not
immediate, resolution.

 

24. “Site Group Transition” has the meaning Schedule C.

 

25. “Standard Software Images” means standard desktop System Software with
standard Application Software installed that is used on Triad’s desktop personal
computers.

 

26. “Supplier Data Center” means Supplier’s Plano Technology Center or such
other Supplier data center from which Supplier performs the Services.

 

27. “Systems Software” means the operating systems Software for the Equipment
and middleware that operates in conjunction with such Software.

 

28. “Triad Branded Solution” or “TBS” means the C&RC Solution and the ERP
Solution (both as defined in Schedule D).

 

29. “WEB” means a graphical user interface for an information system accessed by
a user via the internet or an intranet.

 

30. “Workers Compensation” means a workers injury program required by State and
Federal regulation.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule A - Page 2



--------------------------------------------------------------------------------

 

Attachment A-1

 

Ref #

   Term / Acronym  

General Meaning

   AD   Application development    ADM   Application development and maintenance
   AM   Applications maintenance    ASP   Application Service Provider    COLA  
Cost of Living Adjustment    COTS   Commercial Off The Shelf    DR   Disaster
Recovery    DRP   Disaster Recovery Plan    EDI   Electronic Data Interchange   
ERISA   Employee Retirement Income Security Act    FAQ(s)   Frequently Asked
Question(s)    FMLA   Family Medical Leave Act    HIPAA   Health Insurance
Portability and Accountability Act of 1996    HR   Human Resources    IMAC  
Install, Move, Add, or Change    IP   Internet Protocol    IT   Information
Technology    IVR   Interactive Voice Response    LAN   Local Area Network   
LOB   Line of Business    OS   Operating System    PBX   Private Branch Exchange
   PC(s)   Personal Computer(s)    PDA(s)   Personal Digital Assistant(s)    PM
  Performance Management

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Attachment A-1 - Page A-1 of A-2



--------------------------------------------------------------------------------

 

Ref #

   Term / Acronym   

General Meaning

   RFP    Request for Proposal    ROI    Return On Investment    SEC    The
United States Securities and Exchange Commission    SQL    Structured Query
Language    SPOC    Single Point of Contact    SSN    Social Security Number   
UPS    Uninterruptible Power Supply    VPN    Virtual Private Network    VRU   
Voice Response Unit    WAN    Wide Area Network    YOS    Years Of Service   
YTD    Year To Date

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Attachment A-1 - Page A-2 of A-2



--------------------------------------------------------------------------------

 

Schedule B

Software

This is Schedule B to the Master Services Agreement between Triad and Supplier
(“Agreement”). All capitalized terms used but not defined in this Schedule shall
have the meanings given them in the Agreement.

This Schedule B consists of a listing of the following, as of the Effective
Date[**].

[**] [47 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule B - Page 1



--------------------------------------------------------------------------------

 

Schedule C

Transition Plan

This is Schedule C to the Master Services Agreement between Triad and Supplier
(the “Agreement”) which sets forth the Transition Plan and describes Triad and
Supplier responsibilities associated therewith, in accordance with Section 4.2
of the Agreement. All capitalized terms used but not defined in this Schedule
shall have the meanings given them in the Agreement.

[**] [7 pages omitted]

Attachment C.1 Transition Plan

[**] [71 pages omitted]

Attachment C.2 Transition Milestones

[**] [14 pages omitted]

Attachment C.3 Triad Responsibilities

[**] [13 pages omitted]

Attachment C.4 General Responsibilities Matrix

[**] [6 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule C - Page 1



--------------------------------------------------------------------------------

 

Schedule D

ERP and C&RC Implementation Services

This is Schedule D to the Agreement by and between Triad and Supplier. All
capitalized terms used but not defined in this Schedule shall have the meanings
given them in the Agreement.

The following documents and each attachment thereto are attached to this
Schedule D and incorporated by reference. In the event of a conflict, Sections 1
through 5 of this Schedule D shall take precedence over these subsidiary
schedules.

[**] [13 pages omitted]

Schedule D.1: ERP Implementation Services

This is Schedule D.1 to the Agreement between Triad and Supplier. All
capitalized terms used but not defined in this Schedule D shall have the
meanings given them in the Agreement.

[**] [17 pages omitted]

Attachment D.1.1 ERP Implementation Plan

[**] [22 pages omitted]

Schedule D.2: C&RC Implementation Services

This is Schedule D.2 to the Agreement between Triad and Supplier. All
capitalized terms used but not defined in this Schedule shall have the meanings
given them in the Agreement.

[**] [13 pages omitted]

Attachment D.2.1 C&RC Implementation Plan

[**] [64 pages omitted]

Attachment D.2.2 Hospital Specific Tables

[**] [2 pages omitted]

Attachment D.2.3 Clinical Conversion Hospitals

[**] [2 pages omitted]

Attachment D.2.4 List of TBS Sites, Core Modules, and Add-On Modules

[**] [1 page omitted]

Attachment D.2.5 Storage Type by Core Modules and Add-On Modules

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule D - Page 1



--------------------------------------------------------------------------------

 

Schedule E

Description of Services

This is Schedule E to the Agreement by and between Triad and Supplier. This
Schedule E and Schedules E.1 through E.7 describe the duties and
responsibilities of the Parties related to Supplier’s provision of the Services.
Supplier will provide to Triad the Services, functions and responsibilities
described in Schedules E.1 through E.7 listed below.

[**] [4 pages omitted]

Schedule E.1 Service Agreement for Application Services

[**] [14 pages omitted]

Schedule E.2 Service Agreement for Desktop Services

[**] [12 pages omitted]

Schedule E.3 Service Agreement for Help Desk Services

[**] [12 pages omitted]

Schedule E.4 Service Agreement for Data Network Services

[**] [14 pages omitted]

Schedule E.5 Service Agreement Data Center Services

[**] [22 pages omitted]

Schedule E.6 Service Agreement for Security Services

[**] [13 pages omitted]

Schedule E.7 Service Agreement for Governance Services

[**] [19 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule E - Page 1



--------------------------------------------------------------------------------

 

Schedule F

Transferred or Provided Items

 

Schedule F.1   

Reserved

Schedule F.2   

Equipment Leases

This is Schedule F.2 to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

[**]

 

Schedule F.3   

Reserved

Schedule F.4   

Reserved

Schedule F.5   

Reserved

Schedule F.6   

Triad-Provided Equipment

This is Schedule F.6 to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

In accordance with Section 6.4(f) of the Agreement, Triad will provide Supplier
with the use of the Triad owned and leased Equipment set forth below and with
all of the Equipment for which Triad has financial responsibility in Schedule
J.1. Such Equipment will be provided per the specifications and in the
configurations and quantities specified by Supplier in the categories specified
below to allow Supplier to meet its obligations under the Agreement. This list
is not exclusive and will be amended by the Parties upon completion of a
detailed asset inventory of Triad’s Equipment to be conducted as part of the
Transition Services.

[**] [2 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule F - Page 1



--------------------------------------------------------------------------------

 

Schedule G

Service Levels and Service Level Credits

[**]

This is Schedule G to the Master Services Agreement by and between Triad and
Supplier. This Schedule provides for the methodology for Service Levels against
which Supplier’s performance of certain components of the Services is measured,
and for Service Level Credits in the event of the failure of Supplier’s
performance to meet such Service Levels. Service Level definitions are contained
in Schedule E, and to the extent applicable, references to Schedule G shall be
deemed to included Schedule E.

[**] [11 pages omitted]

 

Schedule G.1   

Service Level Summary Matrix

This is Schedule G.1 to the Master Services Agreement between Triad and Supplier
(the “Agreement”). All capitalized terms used but not defined in this Schedule
G.1 shall have the meanings given them in the Agreement.

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule G - Page 1



--------------------------------------------------------------------------------

 

Schedule H.1

Subcontractors

This is Schedule H.1 to the Master Services Agreement between Triad and Supplier
(the “Agreement”). All capitalized terms used but not defined in this Schedule
shall have the meanings given them in the Agreement.

The Supplier may utilize the following Subcontractors to perform the services
described below in accordance with Section 9.12 of the Agreement:

[**] [2 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule H.1 - Page 1



--------------------------------------------------------------------------------

 

Schedule H.2

Managed Third Parties

This is Schedule H.2 to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

This Schedule H.2 consists of a preliminary listing of the Managed Third Parties
as of the Effective Date and will be further defined upon completion of the
Supplier facility inventory at each Triad Site.

Upon completion of the Supplier facility inventory, Managed Third Parties may be
added or deleted from this Schedule H.2.

The following constitute Managed Third Parties pursuant to Section 6.9 of the
Agreement:

[**] [51 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule H.2 - Page 1



--------------------------------------------------------------------------------

 

Schedule I

Termination Assistance Services

[**]

 

1. GENERAL

This is Schedule I to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

[**] [4 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule I - Page 1



--------------------------------------------------------------------------------

 

Schedule I.1

Termination/Expiration Rights

This is Schedule I.1 to the Master Services Agreement between Triad and Supplier
(“Agreement”). Unless otherwise expressly defined herein, the capitalized terms
used herein shall have the meaning assigned to them in the Agreement.

This Schedule I.1 describes Supplier Owned Materials, Third Party Software
licenses, Equipment leases and Third Party Contracts exceptions pursuant to
Sections 6.4(c) and 14.6 of the Agreement

[**] [2 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule I.1 - Page 1



--------------------------------------------------------------------------------

 

Schedule J

Charges

 

1. Introduction. This Schedule J is a schedule to the master services agreement
(the “Agreement”) between Triad Corporate Services, Limited Partnership
(“Triad”) and Perot Systems Corporation (“Supplier”). This Schedule J describes
the methodology for calculating the charges for the Services provided under the
Agreement.

 

2. Definitions. The following terms shall have the meanings set forth below for
purposes of this Schedule J. Any capitalized terms not otherwise defined herein
shall have the respective definitions assigned thereto in the Agreement.

[**] [45 pages omitted]

Schedule J.1 Financial And Operational Responsibility Matrix

This is Schedule J.1 to the Master Services Agreement between Traid and Supplier
(“Agreement”). All capitalized terms used but not defined in this Schedule J.1
shall have the meanings given them in the Agreement.

[**] [10 pages omitted]

Schedule J.2 Hospital Business Data; Hospital It Data; Hospital Points

[**] [2 pages omitted]

Schedule J.3 Monthly Charge Per Point Table (Support Services)

[**] [1 page omitted]

Schedule J.4 Monthly Charge Per Point Table (Add-On Modules)

[**] [1 page omitted]

Schedule J.5 Monthly Infrastructure Charges

[**] [1 page omitted]

Schedule J.6 Monthly Transition Charges

[**] [2page omitted]

Schedule J.7 Storage Resource Baselines

[**] [2 pages omitted]

Schedule J.8 Storage ARC Rates and Storage RRC Rates

[**] [1 page omitted]

Schedule J.9 New Hospital Implementation Charges

[**] [2 pages omitted]

Schedule J.10 Monthly Operations Charges Floor

[**] [1 page omitted]

Schedule J.11 Pass-Through Expenses

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule J - Page 1



--------------------------------------------------------------------------------

 

Schedule K

McKesson Provisions

This Schedule K is a schedule to the Master Services Agreement (the “Agreement”)
between Triad Corporate Services, Limited Partnership and Perot Systems
Corporation. All capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned thereto in the Agreement.

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule K - Page 1



--------------------------------------------------------------------------------

 

Schedule L

Projects

This is Schedule L to the Master Services Agreement between Triad and Supplier
(the “Agreement”). All capitalized terms used but not defined in this Schedule L
shall have the meanings given them in the Agreement.

[**] [48 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule L - Page 1



--------------------------------------------------------------------------------

 

Schedule M.1

Affected Employees

This is Schedule M.1 to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule M.1 - Page 1



--------------------------------------------------------------------------------

 

Schedule M.2

Employee Benefit Plans

This is Schedule M.2 to the Master Services Agreement between Triad and Supplier
(“Agreement”). All capitalized terms used but not defined in this Schedule shall
have the meanings given them in the Agreement.

As of the Effective Date, the following table outlines the major employee
benefit plans that are available to Transitioned Employees in accordance with
Section 8.6 (c) of the Agreement.

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule M.2 - Page 1



--------------------------------------------------------------------------------

 

Schedule M.3

Staffing Plan

This is Schedule M.3 to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

[**] [8 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule M.3 - Page 1



--------------------------------------------------------------------------------

 

Schedule M.4

Key Supplier Personnel and Critical Support Personnel

This is Schedule M.4 to the Master Services Agreement between Triad and Supplier
(the “Agreement”). All capitalized terms used but not defined in this Schedule
shall have the meanings given them in the Agreement.

This Schedule lists the Key Supplier Personnel and positions and Critical
Support Personnel in accordance with the Agreement.

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule M.4 - Page 1



--------------------------------------------------------------------------------

 

Schedule N

Termination Charges

This is Schedule N to the Master Services Agreement between Triad and Supplier
(“Agreement”). All capitalized terms used but not defined in this Schedule shall
have the meanings given them in the Agreement.

[**]

 

1. Overview.

Termination Charges payable in the event of a termination of the Agreement by
Triad as provided in the Agreement shall be calculated in accordance with this
Schedule N. Supplier shall prepare an itemized calculation of the potential
Termination Charges and deliver it to Triad within thirty (30) days after
Supplier’s receipt of the notice of termination. Such calculation shall contain
such documentation as is reasonably necessary to validate the potential [**] of
the Termination Charges. Triad shall be entitled to audit the Termination
Charges in accordance with Section 9.10 of the Agreement.

 

2. Termination Charge Components.

[**] [5 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule N - Page 1



--------------------------------------------------------------------------------

 

Schedule O.1

Triad Facilities

This is Schedule O.1 to the Master Services Agreement between Triad and Supplier
(the “Agreement”). Unless otherwise expressly defined herein, the capitalized
terms used herein shall have the meaning assigned to them in the Agreement.

In accordance with Section 6.1 of the Agreement, Triad agrees to provide
Supplier with the office and cubicle space in the following Triad Facilities, as
more fully described herein. The office and cubicle space provided to Supplier
Personnel in the Triad Facilities will be generally comparable to the space
provided to (i) the Transitioned Employees prior to the Commencement Date;
and/or (ii) the then-standard space provided to similarly situated Triad
employees. This Schedule O.1 also identifies the Triad Sites.

Supplier will provide on-site support resources at the Triad Sites.

[**] [6 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule O.1 - Page 1



--------------------------------------------------------------------------------

 

Schedule O.2

Supplier Facilities

This is Schedule O.2 to the Master Services Agreement between Triad and Supplier
(the “Agreement”). Unless otherwise expressly defined herein, the capitalized
terms used herein shall have the meaning assigned to them in the Agreement.

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule O.2 - Page 1



--------------------------------------------------------------------------------

 

Schedule P

Reserved

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule P - Page 1



--------------------------------------------------------------------------------

 

Schedule Q

Reserved

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule Q - Page 1



--------------------------------------------------------------------------------

 

Schedule R

Reports

This is Schedule R to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

Beginning on the Commencement Date, Supplier shall provide standard Reports to
Triad and the Eligible Recipients in the format, at the frequency and on the
media reasonably specified by Triad. The standard Reports to be provided by
Supplier shall include the Reports (i) listed in this Schedule R, (ii) required
by the Agreement, and (iii) produced by, or provided to, Triad and/or the
Eligible Recipients during the twelve (12) months preceding the Effective Date
(collectively, the “Standard Reports”) to the extent applicable to the Services.
At the request of Triad, Supplier shall supplement or replace Standard Reports
with new Reports (the “New Standard Reports”). Subject to Section 4.7(a)(ii) and
Schedule E, the development of the New Standard Reports may be a Project. After
completion of development, Supplier shall provide the New Standard Reports at no
additional Charge to Triad, unless the level of effort, resource or expense, in
the aggregate, required by Supplier to provide such reports is materially
greater than the levels of effort, resources or expense required to provide the
Standard Reports, in which case the provisions of Section 11.5 shall be
applicable with respect to such materially greater levels of effort, resources
or expense.

The Reports shall include the following:

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule R - Page 1



--------------------------------------------------------------------------------

 

Schedule S

Disaster Recovery Plan

This is Schedule S to the Master Services Agreement by and between Triad and
Supplier (the “Agreement”). All capitalized terms used but not defined in this
Schedule shall have the meanings given them in the Agreement.

 

1. GENERAL

[**] [3 pages omitted]

Attachment S-1 – Application DR Classification

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule S - Page 1



--------------------------------------------------------------------------------

 

Schedule T

Compliance With Laws

This Schedule T is a schedule to the Master Services Agreement (the “Agreement”)
between Triad Corporate Services, Limited Partnership and Perot Systems
Corporation. All capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned thereto in the Agreement.

[**] [3 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule T - Page 1



--------------------------------------------------------------------------------

 

Schedule U

Ownership Of Materials

This Schedule U is a schedule to the Master Services Agreement (the “Agreement”)
between Triad Corporate Services, Limited Partnership and Perot Systems
Corporation. All capitalized terms used but not otherwise defined herein shall
have the respective meanings assigned thereto in the Agreement.

[**] [8 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule U - Page 1



--------------------------------------------------------------------------------

 

Schedule V

Triad Rules, Triad Standards and Code of Conduct

This is Schedule V to the Master Services Agreement between Triad and Supplier
(the “Agreement”). All capitalized terms used but not defined in this Schedule
shall have the meanings given them in the Agreement.

Supplier will observe, enforce and comply with Triad Rules, Triad Standards and
the Triad code of conduct to the extent required by the Agreement. At such time
that Triad Rules, Triad Standards or the Triad code of conduct are communicated
or disseminated to Supplier or Supplier Personnel in accordance with any of the
means specified in Section 6.3(a) of the Agreement, such rules, standards or
code of conduct will be deemed to be included in this Schedule V.

[**] [1 page omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Schedule V - Page 1



--------------------------------------------------------------------------------

 

Exhibit 1

Form Of Non-Disclosure Agreement

This Nondisclosure Agreement (the “Agreement”) is entered into between
                                        , a                         
corporation, having its principal offices at
                                                  (“Company”) and Perot Systems
Corporation, a Delaware corporation, having its principal offices at 2300 West
Plano Parkway, Plano, Texas 75075 (“Perot Systems”) as of
                                         (the “Effective Date”).

“Confidential Information” means (i) all information marked confidential,
restricted or proprietary by either party and (ii) any other information that is
treated as confidential by the disclosing party and would reasonably be
understood to be confidential, whether or not so marked. The parties agree to
protect each other’s Confidential Information disclosed for a period of one year
after the Effective Date (the “Disclosure Period”) on the following terms.

 

1. Each party shall use at least the same degree of care, but no less than a
reasonable degree of care, to avoid unauthorized disclosure or use of the other
party’s Confidential Information as it employs with respect to its own
Confidential Information of like importance. Receipt and disclosure of
Confidential Information will be coordinated for the parties by:

For Perot Systems:                                 

For Company:                                     

 

2. Neither party has any obligation with respect to any Confidential Information
which (a) was lawfully in the possession of the receiving Party at the time of
disclosure to it; (b) that party independently develops; (c) is or becomes
publicly available without a breach of this Agreement by either party; or (d) is
disclosed to it by a third person who is not required to maintain its
confidentiality. The party claiming any of the above exceptions has the burden
of proving its applicability.

 

3. Each party may disclose Confidential Information only to its own officers,
directors, employees, consultants, auditors, attorneys, accountants,
contractors, subcontractors and advisors who reasonably need to know it. Each
party shall be responsible to the other for any violation of this Agreement by
its own officers, directors, employees, consultants, auditors, attorneys,
accountants, contractors, subcontractors or advisors.

 

4. Neither party may print or copy, in whole or in part, any documents or other
media containing any Confidential Information without the prior written consent
of the other party other than copies for its officers, directors, employees,
consultants, auditors, attorneys, accountants, contractors, subcontractors or
advisors who are working on the matter. Neither party will remove or deface any
notice of copyright, trademark, logo or other proprietary notice of the other
party appearing on any original or copy of the other’s Confidential Information.

 

5. Neither party may use the other party’s Confidential Information for
competing with the other party or for any purpose not in furtherance of the
business relationship between them.

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 1 - Page 1



--------------------------------------------------------------------------------

 

6. Each party’s Confidential Information shall remain its own property. Upon the
request of the other party, each party shall return all of the other’s
Confidential Information, or destroy it and provide the other party with written
certification of such destruction, except for archival and backup copies that
are not readily available for use and business records required by law to be
retained.

 

7. If either party becomes legally obligated to disclose any of the other
party’s Confidential Information, the party subject to the obligation shall
notify the other party in writing promptly and shall cooperate with the other
party at the other party’s expense in seeking a protective order or other
appropriate remedy.

 

8. Each party agrees that in the event of a breach or threatened breach by
either party, including its officers, directors, consultants, auditors,
attorneys, accountants, contractors, subcontractors or employees, of the
provisions of this Agreement, the non-breaching party will have no adequate
remedy in money damages and, accordingly, shall be entitled to seek an
injunction against such breach, in addition to any other legal or equitable
remedies available to it.

 

9. Each party is disclosing Confidential Information solely on an “AS IS” basis,
with no warranties. The disclosing party will not be liable for any damages
arising out of the use of Confidential Information disclosed hereunder.

 

10. If any Confidential Information originating in the United States is
authorized by this Agreement to be disclosed outside the United States, the
receiving party agrees to ensure that it or any materials derived from it are
not disclosed or communicated to any individual or entity in any country to
which the export of such information is prohibited by U.S. export laws or
regulations.

 

11. This Agreement is governed by the laws of Texas without regard to its rules
on conflicts of law. Neither party may assign its rights or obligations under
this Agreement. No modification or waiver of any provision of this Agreement
shall be effective unless in writing and signed by the party sought to be bound.
This Agreement is the entire agreement between the parties on nondisclosure of
confidential information and supersedes all prior representations and agreements
between the parties on that subject.

 

AGREED:    

 

 

  PEROT SYSTEMS CORPORATION By:  

 

  By:  

 

Name:  

 

  Name:  

 

Title:  

 

  Title:  

 

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 1 - Page 2



--------------------------------------------------------------------------------

 

Exhibit 2

Form Of Invoice

This is Exhibit 2 to the Master Services Agreement between Traid and Supplier
(“Agreement”). All capitalized terms used but not defined in this Exhibit 2
shall have the meanings given them in the Agreement.

This Exhibit 2 may be adjusted upon mutual agreement of the Parties.

[**] [17 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 2 - Page 1



--------------------------------------------------------------------------------

 

Exhibit 3

[**]

[**] [2 pages redacted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 3 - Page 1



--------------------------------------------------------------------------------

 

Exhibit 4

Reserved

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 4 - Page 1



--------------------------------------------------------------------------------

 

Exhibit 5

Form Of Project Work Order

[**] [2 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 5 - Page 1



--------------------------------------------------------------------------------

 

Exhibit 6

Form Of Business Associate Agreement

[**] [6 pages omitted]

 

[**] Certain confidential information contained in this document, marked by
[**], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 6 - Page 1